      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 1 of 140



 1   IAN N. FEINBERG (SBN 88324)
     ifeinberg@feinday.com
 2   M. ELIZABETH DAY (SBN 177125)
 3   eday@feinday.com
     MARC BELLOLI (SBN 244290)
 4   mbelloli@feinday.com                -
     NICHOLAS MARTINI (SBN 237687)
 5   nmartini@feinday.com
     FEINBERG DAY KRAMER ALBERTI LIM
 6   TONKOVICH & BELLOLI LLP
 7   577 Airport Blvd., Suite 250
     Burlingame, CA. 94010
 8   Tel: 650.825.4300/Fax: 650.460.8443

 9   Attorneys for Plaintiff BioCardia, Inc.
10
                                  UNITED STATES DISTRICT COURT
11                              NORTHERN DISTRICT OF CALIFORNIA
12                                      SAN FRANCISCO DIVISION
     BIOCARDIA, INC.                                    CASE NO. 3:20-cv-02829-VC
13
                           Plaintiff,                    SECOND AMENDED COMPLAINT
14
                           v.                            JURY TRIAL DEMANDED
15

16   nVISION MEDICAL CORPORATION,
     ARBORETUM VENTURES IV, LP, ASTIA
17   ANGEL nVISION LLC, CATALYST HEALTH
     VENTURES (PF), L.P., CATALYST HEALTH
18   VENTURES FOLLOW-ON FUND, L.P.,
     CATALYST HEALTH VENTURES III, L.P.,
19
     CATALYST HEALTH VENTURES, LP, CHV
20   INVESTMENTS, LLC, CHV PARTNERS
     FUND III, L.P., CHV-E PARTNERS III, L.P.,
21   DRAPER ASSOCIATES INVESTMENTS, LLC,
     DRAPER ASSOCIATES RISKMASTER FUND
22   II, LLC, DRAPER ASSOCIATES
     RISKMASTERS FUND III, LLC,
23
     EXCELESTAR VENTURES I, LLC,
24   EXXCLAIM CAPITAL PARTNERS I, LP,
     FOGARTY INSTITUTE FOR INNOVATION,
25   GOLDEN SEEDS nVISION MEDICAL, LLC,
     LIFE SCIENCES ANGEL INVESTORS VIII,
26   L.L.C., LMNVC, LLC, AND SERAPH
27   nVISION, LLC,
                           Defendants.
28
                                                   -1-
                           BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
       Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 2 of 140



 1          Plaintiff BioCardia, Inc. (“BioCardia”) alleges claims against defendants nVision Medical

 2   Corporation (“nVision”), Arboretum Ventures IV, LP , Astia Angel nVision LLC, Catalyst

 3   Health Ventures (PF), L.P., Catalyst Health Ventures Follow-On Fund, L.P., Catalyst Health

 4   Ventures III, L.P., Catalyst Health Ventures, LP,- CHV Investments, LLC, CHV Partners Fund

 5   III, L.P., CHV-E Partners III, L.P., Draper Associates Investments, LLC, Draper Associates

 6   Riskmaster Fund II, LLC, Draper Associates Riskmaster Fund III, LLC, Excelestar Ventures I,

 7   LLC, eXXclaim Capital Partners I, LP, Fogarty Institute for Innovation, Golden Seeds nVision

 8   Medical, LLC, Life Sciences Angel Investors VIII, L.L.C., LMNVC, LLC and Seraph nVision,

 9   LLC (including nVision collectively “Defendants”; excluding nVision collectively the

10   “Shareholder Defendants”) seeking correction of inventorship, damages, including damages for

11   Defendant’s misappropriation of trade secrets and Ms. Surbhi Sarna’s breach of contract, and

12   disgorgement of the Shareholder Defendants’ unjust enrichment.

13                                               PARTIES

14          1.      BioCardia is a corporation organized and existing under the laws of Delaware with

15   its principal place of business at 125 Shoreway Road, Suite B, San Carlos CA 94070.

16          2.      BioCardia is informed and believes and on that basis alleges that Defendant

17   nVision is a Delaware corporation with its principal place of business at 1192 Cherry Avenue,

18   San Bruno, CA 94066, within this District, and is a wholly-owned subsidiary of Boston Scientific

19   Corporation, a corporation organized and existing under the laws of the state of Delaware with its

20   principal place of business at 300 Boston Scientific Way, Marlborough, MA 01752-l 234 which

21   acquired nVision, including all of its intellectual property, through a Merger on April 13, 2018.

22          3.      BioCardia is informed and believes and on that basis alleges that defendant

23   Arboretum Ventures IV, LP is a Michigan Limited Partnership with a place of business at 303

24   Detroit St, Ste 301, Ann Abor, MI 48104 whose agent for service is The Corporation Trust

25   Company, Corporation Trust Center, 1209 Orange St., Wilmington, DE 19801 and is a former

26   shareholder of nVision whose shares were acquired by Boston Scientific Corporation, 90% of the

27   initial consideration for which was paid in cash and 10% held in escrow, and additional

28   consideration for which shares is subject to an earn-out based on nVision’s performance.
                                                      -1-
                            BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
       Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 3 of 140



 1   Arboretum Ventures IV, LP formed in 2015 and has approximately $203.2 million in assets.

 2   Their minimum amount of investment is $250,000. In 2019, Arboretum Ventures raised $252

 3   million for its fifth fund.

 4            4.     BioCardia is informed and believes and on that basis alleges that defendant Astia

 5   Angel nVision LLC (“Astia”) is a Delaware Limited Liability Company with a place of business

 6   at One Market Plaza, Spear Tower 24th Floor San Francisco, CA 94105, whose agent for service

 7   is Harvard Business Services, Inc. 16192 Coastal Hwy Lewes, DE 19958, and is a former

 8   shareholder of nVision whose shares were acquired by Boston Scientific Corporation, 90% of the

 9   initial consideration for which was paid in cash and 10% held in escrow, and additional

10   consideration for which shares is subject to an earn-out based on nVision’s performance.

11   BioCardia is informed and believes and on that basis alleges that Anula Jayasuriya served on the

12   Board of Trustees of Astia. On or around December 4, 2010, while Ms. Sarna was still working

13   at BioCardia, Ms. Jayasuriya reached out to Ms. Sarna via her BioCardia email address and

14   introduced Ms. Sarna to Linda Greub. Ms. Sarna then followed up with Ms. Greub to request

15   assistance in conceptualizing a catheter system that was the invention of a provisional patent

16   application Ms. Sarna filed while still working at BioCardia. BioCardia is informed and believes

17   and on that basis alleges that Ms. Jayasuriya knew that BioCardia was a medical device company

18   specializing in catheters. BioCardia is informed and believes and on that basis alleges that Astia,

19   through its affiliation with Ms. Jayasuriya, knew or should have known that the intellectual

20   property that formed the basis of nVision Medical Corporation had been misappropriated by Ms.

21   Sarna.

22            5.     Founded in 1999, Astia Angel nVision LLC has made over fifty (50) investments.

23            6.     BioCardia is informed and believes and on that basis alleges that defendant

24   Catalyst Health Ventures (PF), L.P. is a Massachusetts Limited Partnership with a place of

25   business at 50 Braintree Hill Office Park Suite 301 Braintree, MA 02184, whose agent for service

26   is The Corporation Trust Company, Corporation Trust Center, 1209 Orange St. Wilmington, DE

27   19801, and is a former shareholder of nVision whose shares were acquired by Boston Scientific

28   Corporation, 90% of the initial consideration for which was paid in cash and 10% held in escrow,
                                                      -2-
                              BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
       Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 4 of 140



 1   and additional consideration for which shares is subject to an earn-out based on nVision’s

 2   performance. Catalyst Health Ventures received $60.5 million for their fourth fund and has over

 3   $100 million in capital.

 4          7.      BioCardia is informed and believes and on that basis alleges that defendant

 5   Catalyst Health Ventures Follow-On Fund, L.P. is a Massachusetts Limited Partnership with a

 6   place of business at 50 Braintree Hill Office Park Suite 301 Braintree, MA 02184, whose agent

 7   for service is The Corporation Trust Company, Corporation Trust Center, 1209 Orange St.

 8   Wilmington, DE 19801, and is a former shareholder of nVision whose shares were acquired by

 9   Boston Scientific Corporation, 90% of the initial consideration for which was paid in cash and

10   10% held in escrow, and additional consideration for which shares is subject to an earn-out based

11   on nVision’s performance.

12          8.      BioCardia is informed and believes and on that basis alleges that defendant

13   Catalyst Health Ventures III, L.P. is a Massachusetts Limited Partnership with a place of business

14   at 50 Braintree Hill Office Park Suite 301 Braintree, MA 02184, whose agent for service is The

15   Corporation Trust Company, Corporation Trust Center, 1209 Orange St. Wilmington, DE 19801,

16   and is a former shareholder of nVision whose shares were acquired by Boston Scientific

17   Corporation, 90% of the initial consideration for which was paid in cash and 10% held in escrow,

18   and additional consideration for which shares is subject to an earn-out based on nVision’s

19   performance.

20          9.      BioCardia is informed and believes and on that basis alleges that defendant

21   Catalyst Health Ventures, LP is a Massachusetts Limited Partnership with a place of business at

22   50 Braintree Hill Office Park Suite 301 Braintree, MA 02184, whose agent for service is The

23   Corporation Trust Company, Corporation Trust Center, 1209 Orange St. Wilmington, DE 19801,

24   and is a former shareholder of nVision whose shares were acquired by Boston Scientific

25   Corporation, 90% of the initial consideration for which was paid in cash and 10% held in escrow,

26   and additional consideration for which shares is subject to an earn-out based on nVision’s

27   performance.

28          10.     BioCardia is informed and believes and on that basis alleges that defendant CHV
                                                     -3-
                                BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
       Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 5 of 140



 1   Investments, LLC is a Massachusetts Limited Liability Company with a place of business at 50

 2   Braintree Hill Office Park Suite 301 Braintree, MA 02184, whose agent for service is The

 3   Corporation Trust Company, Corporation Trust Center, 1209 Orange St. Wilmington, DE 19801,

 4   and is a former shareholder of nVision whose shares were acquired by Boston Scientific

 5   Corporation, 90% of the initial consideration for which was paid in cash and 10% held in escrow,

 6   and additional consideration for which shares is subject to an earn-out based on nVision’s

 7   performance.

 8          11.     BioCardia is informed and believes and on that basis alleges that defendant CHV

 9   Partners Fund III, L.P. is a Massachusetts Limited Partnership with a place of business at 50

10   Braintree Hill Office Park Suite 301 Braintree, MA 02184, whose agent for service is The

11   Corporation Trust Company, Corporation Trust Center, 1209 Orange St. Wilmington, DE 19801,

12   and is a former shareholder of nVision whose shares were acquired by Boston Scientific

13   Corporation, 90% of the initial consideration for which was paid in cash and 10% held in escrow,

14   and additional consideration for which shares is subject to an earn-out based on nVision’s

15   performance.

16          12.     BioCardia is informed and believes and on that basis alleges that defendant CHV-

17   E Partners III, L.P. is a Massachusetts Limited Partnership with a place of business at 50

18   Braintree Hill Office Park Suite 301 Braintree, MA 02184, whose agent for service is The

19   Corporation Trust Company, Corporation Trust Center, 1209 Orange St. Wilmington, DE 19801,

20   and is a former shareholder of nVision whose shares were acquired by Boston Scientific

21   Corporation, 90% of the initial consideration for which was paid in cash and 10% held in escrow,

22   and additional consideration for which shares is subject to an earn-out based on nVision’s

23   performance.

24          13.     BioCardia is informed and believes and on that basis alleges that defendant Draper

25   Associates Investments, LLC is a California Limited Liability Company with a place of business

26   at 55 East Third Avenue, San Mateo, CA 94401, whose agent for service is Timothy Cook

27   Draper, 55 East Third Avenue, San Mateo, CA 94401, and is a former shareholder of nVision

28   whose shares were acquired by Boston Scientific Corporation, 90% of the initial consideration for
                                                      -4-
                            BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
       Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 6 of 140



 1   which was paid in cash and 10% held in escrow, and additional consideration for which shares is

 2   subject to an earn-out based on nVision’s performance. In 2016, Draper Associates raised a $190

 3   million fund to invest in technology companies. Draper Associates Investments, LLC is one of

 4   many investment vehicles affiliated with Tim Draper, one of the most successful and

 5   sophisticated venture capitalist investors in the world. Mr. Draper has over 35 years of

 6   experience in investment banking and is known for making several highly successful investments

 7   in technological companies like Baidu, Hotmail, Skype, Tesla, SpaceX, AngelList, Solarcity,

 8   Ring, Twitter, DocuSign, Coinbase, Robinhood, Ancestry.com, Twitch, Cruise Automation, and

 9   Focus Media, among others.

10          14.     BioCardia is informed and believes and on that basis alleges that defendant Draper

11   Associates Riskmaster Fund II, LLC is a California Limited Liability Company with a place of

12   business at 55 East Third Avenue, San Mateo, CA 94401, whose agent for service is Timothy

13   Cook Draper, 55 East Third Avenue, San Mateo, CA 94401, and is a former shareholder of

14   nVision whose shares were acquired by Boston Scientific Corporation, 90% of the initial

15   consideration for which was paid in cash and 10% held in escrow, and additional consideration

16   for which shares is subject to an earn-out based on nVision’s performance.

17          15.     BioCardia is informed and believes and on that basis alleges that defendant Draper

18   Associates Riskmasters Fund III, LLC is a California Limited Liability Company with a place of

19   business at 55 East Third Avenue, San Mateo, CA 94401, whose agent for service is Timothy

20   Cook Draper, 55 East Third Avenue, San Mateo, CA 94401, and is a former shareholder of

21   nVision whose shares were acquired by Boston Scientific Corporation, 90% of the initial

22   consideration for which was paid in cash and 10% held in escrow, and additional consideration

23   for which shares is subject to an earn-out based on nVision’s performance.

24          16.     BioCardia is informed and believes and on that basis alleges that defendant

25   Excelestar Ventures I, LLC is a Massachusetts Limited Liability Company with a place of

26   business at 1 Elm Square, Andover, MA 01810, whose agent for service is Northwest Registered

27   Agent Service, Inc. 8 The Green, Suite B Dover, DE 19901, and is a former shareholder of

28   nVision whose shares were acquired by Boston Scientific Corporation, 90% of the initial
                                                      -5-
                            BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
       Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 7 of 140



 1   consideration for which was paid in cash and 10% held in escrow, and additional consideration

 2   for which shares is subject to an earn-out based on nVision’s performance.

 3          17.     BioCardia is informed and believes and on that basis alleges that defendant

 4   eXXclaim Capital Partners I, LP (“eXXclaim”) is a Delaware Limited Partnership with a place of

 5   business at 26010 Torello Ln., Los Altos, CA 94022, whose agent for service is Anula Jayasurtya

 6   26010 Torello Ln., Los Altos, CA 94022, and is a former shareholder of nVision whose shares

 7   were acquired by Boston Scientific Corporation, 90% of the initial consideration for which was

 8   paid in cash and 10% held in escrow, and additional consideration for which shares is subject to

 9   an earn-out based on nVision’s performance. BioCardia is informed and believes and on that

10   basis alleges that Anula Jayasuriya founded, and serves as managing director of eXXclaim. On or

11   around December 4, 2010, while Ms. Sarna was still working at BioCardia, Ms. Jayasuriya

12   reached out to Ms. Sarna via her BioCardia email address and introduced Ms. Sarna to Linda

13   Greub. Ms. Sarna then followed up with Ms. Greub to request assistance in conceptualizing a

14   catheter system that was the invention of a provisional patent application Ms. Sarna filed while

15   still working at BioCardia. BioCardia is informed and believes and on that basis alleges that Ms.

16   Jayasuriya knew that BioCardia was a medical device company specializing in catheters.

17   BioCardia is informed and believes and on that basis alleges that eXXclaim, through its affiliation

18   with Ms. Jayasuriya, knew or should have known that the intellectual property that formed the

19   basis of nVision Medical Corporation had been misappropriated by Ms. Sarna.

20          18.     BioCardia is informed and believes and on that basis alleges that defendant

21   Fogarty Institute for Innovation is a California Domestic non-profit company with a place of

22   business at 2490 Hospital Dr., Suite 310, Mountain View, CA 94040, whose agent for service is

23   Gaule Kuokka, 2490 Hospital Dr., Suite 310, Mountain View, CA 94040, and is a former

24   shareholder of nVision whose shares were acquired by Boston Scientific Corporation, 90% of the

25   initial consideration for which was paid in cash and 10% held in escrow, and additional

26   consideration for which shares is subject to an earn-out based on nVision’s performance.

27          19.     BioCardia is informed and believes and on that basis alleges that defendant Golden

28   Seeds nVision Medical, LLC is a Delaware Limited Liability Company with a place of business
                                                      -6-
                            BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
       Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 8 of 140



 1   at 1192 Cherry Ave, San Bruno, CA 94066, whose agent for service is Harvard Business

 2   Services, Inc., 16192 Coastal Hwy., Lewes, DE 19958, and is a former shareholder of nVision

 3   whose shares were acquired by Boston Scientific Corporation, 90% of the initial consideration for

 4   which was paid in cash and 10% held in escrow, and additional consideration for which shares is

 5   subject to an earn-out based on nVision’s performance.

 6          20.     BioCardia is informed and believes and on that basis alleges that defendant Life

 7   Sciences Angel Investors VIII, L.L.C. is a Delaware Limited Liability Company with a place of

 8   business at 1230 Bordeaux Dr., Sunnyvale, CA 94089, whose registered agent is The Corporation

 9   Trust Company, Corporation Trust Center, 1209 Orange St., Wilmington, DE 19801, and is a

10   former shareholder of nVision whose shares were acquired by Boston Scientific Corporation,

11   90% of the initial consideration for which was paid in cash and 10% held in escrow, and

12   additional consideration for which shares is subject to an earn-out based on nVision’s

13   performance. Founded in 2005, Life Science Angels was ranked the top angel investment group

14   in the U.S. by PR Newswire in 2014. Since 2005, Life Science Angels has invested

15   approximately $50 million in over forty (40) companies, and these companies have received an

16   additional $1 billion in follow up funding from venture capital firms and strategics.

17          21.     BioCardia is informed and believes and on that basis alleges that defendant

18   LMNVC, LLC (“LMNVC”) is a Delaware Limited Liability Company with a place of business at

19   407 E. Laurel Circle, Palm Springs, CA 92262, whose agent for service is Philip Nevinny-Stickel,

20   407 E. Laurel Circle, Palm Springs, CA 92262, and is a former shareholder of nVision whose

21   shares were acquired by Boston Scientific Corporation, 90% of the initial consideration for which

22   was paid in cash and 10% held in escrow, and additional consideration for which shares is subject

23   to an earn-out based on nVision’s performance. BioCardia is informed and believes and on that

24   basis alleges that Linda Greub was a partner at LMNVC, LLC from October 2010 to October

25   2018. On or around December 4, 2010, while Ms. Sarna was still working at BioCardia, Anula

26   Jayasuriya reached out to Ms. Sarna via her BioCardia email address and introduced Ms. Sarna to

27   Ms. Greub. Ms. Sarna then followed up with Ms. Greub to request assistance in conceptualizing

28   a catheter system that was the invention of a provisional patent application Ms. Sarna filed while
                                                      -7-
                            BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
       Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 9 of 140



 1   still working at BioCardia. BioCardia is informed and believes and on that basis alleges that Ms.

 2   Greub knew that BioCardia was a medical device company specializing in catheters. BioCardia

 3   is informed and believes and on that basis alleges that LMNVC through its affiliation with Ms.

 4   Greub, knew or should have known that the intellectual property that formed the basis of nVision

 5   Medical Corporation had been misappropriated by Ms. Sarna.

 6          22.      BioCardia is informed and believes and on that basis alleges that defendant Seraph

 7   nVision, LLC is a Georgia Limited Liability company with a place of business at 2011Lenox

 8   Road NE, Atlanta, GA 30306, whose Registered Agent is Tuff Yen 2011 Lenox Road NE,

 9   Atlanta, GA 30306, and is a former shareholder of nVision whose shares were acquired by

10   Boston Scientific Corporation, 90% of the initial consideration for which was paid in cash and

11   10% held in escrow, and additional consideration for which shares is subject to an earn-out based

12   on nVision’s performance. Seraph nVision has ten (10) funds with over 330 investors. Seraph

13   nVision has been investing in companies for fifteen (15) years and has closed 106 deals with 21

14   exits. Seraph nVision’s minimum investment amount is $250,000.

15          23.      BioCardia is informed and believes and on that basis alleges that the

16   aforementioned Shareholder Defendants have best practices and standard operating procedures to

17   perform “due diligence” by which they gather background information on startups seeking

18   funding. BioCardia is informed and believes and on that basis alleges that the Shareholder

19   Defendants are sophisticated companies and investors focused on investments in or acquisitions

20   of early-stage companies (each an “Investment Target”) and, thus, are familiar with the

21   intellectual property issues that Investment Targets have. These include, among other things, that

22   a former employer of a founder of an Investment Target might have a claim to ownership of the

23   inventions claimed by the Investment Target, or that the inventions claimed by the Investment

24   Target may be based on trade secrets misappropriated from a former employer because, among

25   other things:

26                a. They had been contractually assigned by the founder to the founder’s former

27                   employer;

28
                                                      -8-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 10 of 140



 1                b. They were co-invented with an employee or employees of the founder’s former

 2                   employer; or

 3                c. They were based on information learned at and/or belonging to the former employer.

 4                                    JURISDICTION AND VENUE

 5         24.       BioCardia’s complaint arises under the patent laws of the United States, 35 U.S.C.

 6   §§ 101 et seq., specifically 35 U.S.C. § 256, the Defend Trade Secrets Act, 18 U.S.C. § 1836, and

 7   the laws of the State of California.

 8         25.       This Court has subject matter jurisdiction over BioCardia’s patent law claims

 9   under 28 U.S.C. §§ 1331 and 1338(a), jurisdiction over BioCardia’s Defend Trade Secrets Act

10   claim under 28 U.S.C. § 1331 and has supplemental jurisdiction over BioCardia’s state law

11   claims under 28 U.S.C. § 1367.

12         26.       This Court has general personal jurisdiction over Defendants because the acts out

13   of which this Action arises took place within this District.

14         27.       Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400.

15                                  INTRADISTRICT ASSIGNMENTS

16         28.       Pursuant to Local Rule 3-2 (c), this case involves intellectual property rights and is

17   subject to assignment on a district wide basis.

18                                      FACTUAL BACKGROUND

19   Ms. Sarna’s Education and Prior Work Experience

20          29.      BioCardia is informed and believes and on that basis alleges that Ms. Sarna’s

21   undergraduate major was molecular and cellular biology and that she does not have any graduate

22   degrees.

23          30.      Ms. Sarna’s work at BioCardia dealt with tracking device failures, ensuring label

24   compliance, and obtaining materials from vendors. While at BioCardia, Ms. Sarna’s work

25   responsibilities did not include designing or developing medical devices.

26          31.      BioCardia is informed and believes and on that basis alleges that Ms. Sarna’s only

27   other experience in the medical device space involved similar tasks as the ones she performed at

28   BioCardia. Ms. Sarna’s age, education, and work experience were highly unusual for someone
                                                       -9-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 11 of 140



 1   who allegedly came up with a medical device and technique so revolutionary that a company like

 2   Boston Scientific Corporation would value it at hundreds of millions of dollars;

 3   Ms. Sarna’s Employment Agreement with BioCardia

 4          32.     The facts and claims at issue in this case begin with Surbhi Sarna’s employment

 5   with Defendant BioCardia, Inc. Ms. Sarna started consulting with BioCardia on September 15,

 6   2008 pursuant to a Consulting Agreement executed on August 27, 2008. On November 3, 2008,

 7   Ms. Sarna started working as a full-time employee of BioCardia pursuant to the BioCardia

 8   standard Employment Agreement which she signed on October 29 (the “Sarna Agreement”). A

 9   true and correct copy of the Sarna Agreement with Ms. Sarna’s signature is attached hereto as

10   Exhibit A.

11          33.     In Section 2(a) of the Sarna Agreement, Ms. Sarna agreed “at all times during the

12   term of my employment and thereafter, to hold in the strictest confidence, and not to use, except

13   for the benefit of [BioCardia], or to disclose to any person, firm or corporation without written

14   authorization of the Board of Directors of the Company, any Confidential Information of

15   [BioCardia].” Ms. Sarna also agreed that “Confidential Information” meant any BioCardia

16   “proprietary information, technical data, trade secrets or know-how, including, but not limited to,

17   research, product plans, products, services, customer lists and customers (including, but not

18   limited to, customers of [BioCardia] on whom I called or with whom I became acquainted during

19   the term of my employment), markets, software, developments, inventions, processes, formulas,

20   technology, designs, drawings, engineering hardware configuration information, marketing,

21   finances or other business information disclosed to me by [BioCardia] either directly or indirectly

22   in writing, orally or by drawings or observation of parts or equipment.” (Emphasis added.)

23          34.     In section 3(a) of the Sarna Agreement, Ms. Sarna agreed to complete Exhibit A,

24   which was to contain a complete description of all inventions, original works of authorship,

25   developments, improvements, and trade secrets which were made by her prior to her employment

26   at BioCardia. Ms. Sarna executed Exhibit A and did not identify any inventions, original works

27   of authorship, developments, improvements, and trade secrets which were made by her prior to

28   her employment at BioCardia. Ms. Sarna also explicitly stated that she had “No inventions or
                                                      -10-
                            BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 12 of 140



 1   improvements” to identify.

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14          35.     Ms. Sarna agreed in Section 3(b) of the Sarna Agreement to “promptly make full
15   written disclosure to the Company . . . and hereby assign to [BioCardia], or its designee, all my
16   right, title and interest in and to any and all inventions, original works of authorship,
17   developments, concepts, improvements or trade secrets” Ms. Sarna conceived of, developed or
18   reduced to practice during the time period Ms. Sarna was a BioCardia employee. Ms. Sarna
19   never disclosed, in writing or in any other form, any inventions, original works of authorship,
20   developments, concepts, improvements or trade secrets, that she conceived of, developed, or
21   reduced to practice during her employment at BioCardia. The first time BioCardia heard of any
22   of these patents or applications was in January 2019, when it became aware of, and began
23   investigating the extent of, Ms. Sarna’s misappropriation of BioCardia’s intellectual property.
24          36.     The only exception to Ms. Sarna’s contractual duty to assign inventions to
25   BioCardia in Section 3(b) of the Sarna Agreement was provided by Section 3(f), which stated
26   “the provisions of this Agreement requiring assignment of Inventions to [BioCardia] do not apply
27   to any invention which qualifies fully under the provisions of California Labor Code Section
28
                                                       -11-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 13 of 140



 1   2870” (“Section 2870”). Exhibit B to the Sarna Agreement sets out Section 2870 as follows:

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15   Section 2870 does not apply to the intellectual property Ms. Sarna developed during her

16   employment at BioCardia because (a) she used BioCardia resources as part of the development

17   including, but not limited to, BioCardia trade secret information, BioCardia testing equipment,

18   BioCardia computers, BioCardia’s email system, and time she spent during normal business

19   hours developing the intellectual property; and (b) as explained in the sections describing

20   “BioCardia’s Business Activities” and the “Meeting Between Dr. Altman and Sarna,” the

21   intellectual property Ms. Sarna developed during her BioCardia employment related to

22   BioCardia’s business and to an actual or demonstrably anticipated research and development by

23   BioCardia. BioCardia engaged in extensive efforts to develop Dr. Peter Altman’s ideas relating

24   to women’s pelvic health, including, but not limited to, conducting extensive discussions with

25   several doctors about developing this technology, creating products like the Morph and Helix

26   catheters that could be adapted to be used to address women’s pelvic health issues, obtaining

27   several patents that explicitly indicate they relate to women’s pelvic health, and attempting to get

28   Ms. Sarna to further develop the technology Dr. Altman disclosed to her into additional
                                                      -12-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 14 of 140



 1   BioCardia product offerings. Dr. Altman’s conversations with doctors and with Ms. Sarna reflect

 2   “actual and demonstrably anticipated research or development” of BioCardia.

 3          37.     Under Section 3(f) of the Sarna Agreement, Ms. Sarna agreed to “advise

 4   [BioCardia] promptly in writing of any inventions that I believe meet the criteria in California

 5   Labor Code Section 2870 and not otherwise disclosed in Exhibit A.” As noted above, Ms. Sarna

 6   did not disclose any inventions in Exhibit A to the Sarna Agreement. Ms. Sarna also never

 7   disclosed, in writing or any other form, any inventions she believed fell under Section 2870.

 8          38.     Ms. Sarna also agreed, in Section 3(d) of the Sarna Agreement, to “keep and

 9   maintain adequate and current written records of all Inventions made by me (solely or jointly with

10   others) during the term of my employment with the [BioCardia].” Ms. Sarna agreed that “the

11   records will be in the form of notes, sketches, drawings and any other format that may be

12   specified by [BioCardia]” and “will be available to and remain the sole property of [BioCardia] at

13   all times.” Ms. Sarna did not maintain the information set out in Section 3(d) for the inventions

14   she made during the term of her employment with BioCardia. Furthermore, Ms. Sarna did not

15   make adequate and current written records of the inventions she made during her BioCardia

16   employment available to BioCardia despite numerous requests for these materials.

17          39.     In Section 3(e) of the Sarna Agreement, Ms. Sarna agreed to “assist [BioCardia],

18   or its designee, at [BioCardia’s] expense, in every proper way to secure [BioCardia’s] rights in

19   the Inventions and any copyrights, patents, mask work rights or other intellectual property rights

20   relating thereto in any and all countries, including the disclosure to [BioCardia] of all pertinent

21   information and data with respect thereto, the execution of all applications, specifications, oaths,

22   assignments and all other instruments which [BioCardia] deems necessary in order to apply for

23   and obtain such rights and in order to assign and convey to [BioCardia], its successors, assigns,

24   and nominees the sole and exclusive rights, title and interest in and to such Invention.” Ms. Sarna

25   further agreed that her “obligation to execute or cause to be executed, when it is in my power to

26   do so, any such instrument or papers shall continue after the termination of this Agreement.” Ms.

27   Sarna never assisted BioCardia to secure the rights in the inventions, copyrights, patents, mask

28   work rights or other intellectual property rights she developed during her employment at
                                                       -13-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 15 of 140



 1   BioCardia.

 2          40.     Under Section 4(a) of the Sarna Agreement, Ms. Sarna agreed that during her

 3   employment with BioCardia she would not “engage in any other employment, occupation,

 4   consulting or other business activity directly related to the business in which [BioCardia] is now

 5   involved or becomes involved during the term of [Ms. Sarna’s] employment.” Nonetheless, Ms.

 6   Sarna founded nVision and worked as an employee and/or consultant of nVision while she was

 7   still employed by BioCardia. During her employment at BioCardia, Ms. Sarna devoted

 8   significant time and effort to nVision, often at the expense of her work for BioCardia, which

 9   nVision work was directly related to the business of BioCardia and was based on BioCardia

10   confidential information disclosed by Dr. Peter Altman to her so that she would use that

11   information for the benefit of BioCardia.

12          41.     Section 4(b) of the Sarna Agreement required Ms. Sarna, during the term of her

13   employment with BioCardia, to “not accept or perform any outside consulting work without first

14   reporting the nature of and proposed time commitment of any such proposed outside consulting

15   work.” Ms. Sarna never informed BioCardia of her work with nVision, nor of the time

16   commitment of this work.

17          42.     Ms. Sarna agreed, under Section 5 of the Sarna Agreement, that “at the time of

18   leaving the employ of [BioCardia], I will deliver to [BioCardia] (and will not keep in my

19   possession, recreate or deliver to anyone else) any and all devices, records, data, notes, reports,

20   proposals, lists, correspondence, specifications, drawings, blueprints, sketches, materials,

21   equipment, other documents or property, or reproductions of any aforementioned items developed

22   by me pursuant to my employment with [BioCardia] or otherwise belonging to [BioCardia].”

23   Despite this, on at least eleven separate dates Ms. Sarna emailed BioCardia confidential

24   information to her personal Gmail account: (1) April 29, 2009; (2) July 7, 2009; (3) November

25   20, 2009; (4) September 8, 2010; (5) October 24, 2010 (two emails); (6) December 29, 2010; (7)

26   February 14, 2011; (8) March 11, 2011; (9) May 9, 2011; (10) September 8, 2011; and (11)

27   December 19, 2011. Among the BioCardia confidential information were template documents

28   for risk analysis, product specifications, labelling verification, and document change order
                                                       -14-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 16 of 140



 1   procedures.

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15          43.     In Section 8 of the Sarna Agreement, Ms. Sarna agreed “to diligently adhere to the

16   Conflict of Interest Guidelines attached as Exhibit D” to the agreement. Exhibit D set out several

17   “potentially compromising situations which must be avoided.” Furthermore, “any exceptions

18   must be reported to the President and written approval for continuation must be obtained.” Ms.

19   Sarna never reported any potentially compromising situation to the President of BioCardia, and

20   she never received written approval to engage in any such action.

21          44.     Throughout her employment with BioCardia, Ms. Sarna received periodic

22   reminders of her continuing duty to assign inventions to BioCardia. For example, on at least

23   three occasions, Ms. Sarna received a company-wide email from Gulshan Sharver reminding

24   employees of BioCardia’s inventor incentive program and requesting submission of invention

25   disclosure forms. Ms. Sarna received these emails from Ms. Sharver at least on April 4, 2010;

26   May 27, 2010; and August 24, 2010. Despite these reminders, Ms. Sarna never disclosed any

27   invention to BioCardia during or after her employment at BioCardia.

28          45.     Not only did Ms. Sarna fail to disclose any of the inventions she patented on
                                                     -15-
                            BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 17 of 140



 1   behalf of nVision, she also affirmatively and falsely represented that she did not have any

 2   inventions to report to BioCardia. Exhibit C to the Sarna Agreement was a “Termination

 3   Certification,” which Ms. Sarna executed on January 4, 2012, the last day she worked for

 4   BioCardia. In this document, Ms. Sarna certified that she “complied with all the terms of the

 5   Company’s Employment Confidential Information and Invention Assignment Agreement signed

 6   by me, including the reporting of any inventions and original works of authorship (as defined

 7   therein), conceived or made by me (solely or jointly with others) covered by that agreement.” At

 8   no point during or after her employment with BioCardia did Ms. Sarna identify any inventions

 9   she made during the time when she was a BioCardia employee.

10

11

12

13

14

15

16

17

18

19
20

21

22

23
            46.     Ms. Sarna’s Termination Certification also represented that she did not have in her
24
     possession, nor had she failed to return, “any devices, records, data, notes, reports, proposals,
25
     lists, correspondence, specifications, drawings, blueprints, sketches, materials, equipment, other
26
     documents or property, or reproductions of any aforementioned items bellowing to BioCardia.”
27
     Ms. Sarna made this representation despite that barely two weeks earlier she forwarded an email
28
                                                      -16-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 18 of 140



 1   to her personal Gmail account attaching a BioCardia template for a verification test plan for the

 2   Helix catheter. BioCardia is informed and believes and on that basis alleges that corresponding

 3   nVision documents adopt the structure, format, and even language of this BioCardia template.

 4          47.     Ms. Sarna’s Termination Certification also represented that she “will preserve as

 5   confidential all trade secrets, confidential knowledge, data or other proprietary information

 6   relating to products, processes, know-how, designs, formulas, developmental or experimental

 7   work, computer programs, data bases, other original works of authorship, customer lists, business

 8   plans, financial information or other subject matter pertaining to any business of” BioCardia.

 9   BioCardia’s Business Activities

10          48.     BioCardia’s product portfolio and marketing efforts focus on the use of its

11   diagnostic strategies, biotherapeutics, and catheter technologies like its Morph and Helix

12   products. The intellectual property Ms. Sarna claimed as her own and assigned to nVision and

13   the products that Ms. Sarna and nVision developed based on that intellectual property, all relate to

14   catheter products. As a result, Ms. Sarna’s patents, and patent applications, and alleged

15   inventions, all relate to BioCardia’s “business” as that term is used in California Labor Code

16   Section 2870. Contrary to Ms. Sarna’s, Boston Scientific Corporation’s, and Boston Scientific

17   Scimed’s allegations, the relevant business for purposes of Section 2870 is catheter medical

18   devices, not women’s pelvic health.

19          49.     Regardless, BioCardia also has devoted considerable resources and effort to the

20   treatment of other conditions, including women’s pelvic health issues. The treatment of women’s

21   pelvic health conditions is a part of BioCardia’s “business” and “actual and demonstrable

22   research or development” (as those terms are used in California Labor Code Section 2870).

23          50.     Almost from its inception, BioCardia investigated whether the catheter technology

24   it was developing could be used to treat gynecological conditions. Dr. Simon Stertzer, one of the

25   most renowned cardiologists in the world, has continuously served as a consultant for BioCardia

26   and its predecessor from 1999 to the present. Among his many accomplishments, Dr. Stertzer

27   pioneered interventional cardiology in the 1970s, performed the first angioplasty, founded

28   Arterial Vascular Engineering (which he later sold to Medtronic for nearly $5 billion), and
                                                      -17-
                            BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 19 of 140



 1   currently is a Professor Emeritus at Stanford University. In the years following his

 2   groundbreaking work, Dr. Stertzer observed several doctors adapting the devices and procedures

 3   he developed for the heart for other parts of the body. Recognizing the enormous business

 4   opportunity this presented, Dr. Stertzer began searching for opportunities to develop BioCardia

 5   cardiovascular applications for other parts of the body.

 6           51.     That is why in March 2000, Dr. Stertzer called Dr. Peter Altman, the CEO of

 7   BioCardia, to discuss the possibility of adapting BioCardia’s catheter offerings for gynecological

 8   applications. Dr. Stertzer believed that there was a need to improve the ability to diagnose pre-

 9   cancerous and cancerous cysts in a less invasive fashion, as well as new ways to treat them. At

10   the time, the only way to test for ovarian cancer was to perform surgery or an invasive

11   transcutaneous or transvaginal biopsy, which were, burdensome for the patient, and carry a host

12   of risks. In Dr. Stertzer’s opinion, BioCardia’s Helix and Morph catheter technologies and

13   interactive design enabled sufficient control and flexibility to navigate fallopian tubes and

14   contribute to providing this less invasive diagnosis.

15           52.     Dr. Altman, intrigued by the idea, recorded Dr. Stertzer’s idea as the first

16   paragraph of a March 23, 2000 lab notebook entry (“the lab notebook disclosure”). In the

17   following pages of the entry, Dr. Altman set out the details of how the Helix and Morph catheters

18   could be adapted for gynecological applications. As depicted in the images in the lab notebook

19   disclosure, and described in the accompanying text, smaller versions of BioCardia’s Morph and

20   Helix steerable catheters could be inserted into a vagina and guided to the fallopian tubes,

21   fimbria, and ovaries. By adding imaging, diagnostic, and treatment capabilities at the distal end

22   of the catheter, practitioners could observe, test, and treat ovarian state.

23

24

25

26

27

28
                                                        -18-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 20 of 140



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12
            53.     The lab notebook disclosure detailed “optional imaging capabilities,” such as
13
     ultrasound technology or a fiber optic camera, to steer the catheter and take images inside the
14
     vagina. For example, the notebook notes that “rotating ultrasound probes could be used to guide
15
     the catheter to obtain [a] high resolution view of [the] ovarian cyst.” It also notes that
16
     “intrafallopian ultrasound” could be used “to determine if further intervention is required.” The
17
     notebook also noted that fiber optic imaging could also be used to steer the catheter and capture
18
     images within the vagina.
19
20

21

22

23

24
     The diagnostic capabilities described in the lab notebook included both “a fluid biopsy probe,
25
     such as a hollow helical needle may be rotated into the ovary to obtain a sample of the cyst. Such
26
     a probe could also be used to drain the cyst.” The notebook also noted that solid biopsies, such as
27
     “material core” samples, could also be obtained by the described catheter device.
28
                                                       -19-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 21 of 140



 1

 2

 3

 4

 5

 6

 7

 8

 9
10          54.      The lab notebook disclosure also described a variety of treatment capabilities

11   administered at the end of the catheter. For example, the catheter could “be used to deliver RF

12   energy to kill tissue in the cyst, or to deliver alcohol or cytotoxic agents designed to introduce

13   necrosis locally.” In addition, the notebook notes that when the catheter is in position it may be

14   used to advance “therapeutic probes.”

15          55.     In addition to a variety of imaging, biopsy, and treatment capabilities, the lab

16   notebook disclosure also noted different locations where the catheter could collect images,

17   diagnose conditions, and administer treatment. For example, the notebook notes that the catheter

18   can be used for “intrafallopian” diagnosis and treatment:

19          Dermoid, cystadenoma, endometrial polycystic disease, pre-cancerous and cancerous
            cysts may be viewed w/ intrafallopian ultrasound to determine if further intervention is
20
            required.
21   Later, the notebook explains that the catheter can be directed to the fallopian tube, where it can
22   diagnose conditions and administer treatments:
23
            The steerable guide gains access through the vagina to the fallopian tube and may be
24          [facilitated] by fiber optic imaging. The steerable guide once position[ed] may be used to
            advance imaging probes such as rotating ultrasound transducers, biopsy probes,
25          therapeutic probes, or combinations of these.
26   The lab notebook also describes advancing the catheter to the fimbria of the fallopian tubes (i.e.,
27   the fingerlike structures at the end of the fallopian tube that surround the ovaries).
28
                                                       -20-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 22 of 140



 1

 2

 3

 4

 5

 6

 7   The March 2000 lab notebook also describes extending past the fimbria to the ovaries for
 8   imaging, diagnosis and treatment. For example, rotating ultrasound probes could be used to
 9   determine if an ovarian cyst is functional or “another type that requires therapy.” The lab
10   notebook also discusses extending a biopsy probe into the ovary to obtain a sample of a cyst.
11

12

13

14

15

16          56.     As Dr. Stertzer suggested, much of the technology BioCardia develops and

17   markets can be adapted for use in the applications disclosed in the lab notebook. Both the Morph

18   and Helix catheters, which BioCardia spent decades developing and refining, are steerable guide

19   catheters like the one described in in the lab notebook. That these catheters are used for

20   cardiovascular treatments does not negate their equal applicability to gynecological treatments.

21   Of course, catheters that are used in the heart would have to be resized and modified before they

22   could be used in smaller anatomical structures like fallopian tubes.

23          57.     BioCardia also devoted significant resources to developing technology that would

24   deliver therapeutic substances for the treatment of cancer at the distal end of a catheter, another

25   feature of the inventions and trade secrets discussed in the March 2000 lab notebook entry. For

26   example, on December 6, 2005, BioCardia filed a patent application for local catheter-based

27   therapy for cancer including delivery of leading blockbuster agents at the distal tip of the catheter.

28   For the next eight years, BioCardia prosecuted this application until it issued as U.S. Patent No.
                                                      -21-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 23 of 140



 1   8,529,550 (“the ’550 patent") on September 10, 2013. The ’550 patent included a claim for:

 2          A catheter system comprising: a catheter having a proximal end and a distal end; a
            drug delivery structure disposed on the distal end of the catheter, where the
 3          structure is a hollow structure with one or more apertures communicating from the
            interior to the exterior of said hollow structure, and a reservoir of a therapeutic
 4          agent within said drug delivery structure, said therapeutic agent comprising one of
            antagonists to angiogenic agents, cytotoxic agents, anti-Her-2, and anti CD20, and
 5
            tumor necrosis factors; said drug delivery structure being disengageable from the
 6          distal end of the catheter; a mechanism at the proximal end of the catheter for
            disengaging said drug delivery structure from the distal end of the catheter; and a
 7          fixation means on said drug delivery structure that may be used within a body of a
            patient to implant the drug delivery structure to a depth within an intended tissue
 8          within the body of a patient
 9          58.      The day after the ’550 patent issued, Dr. Altman reached out to Dr. Manuel
10   Rodriguez, a Vice President at Genentech involved with the commercial development of Avastin,
11   one of the most valuable cancer treatment drugs in the world. In that email, Dr. Altman
12   mentioned that BioCardia had just received the ’550 patent, and that this invention together with
13   BioCardia’s catheter technology could “enable local delivery of therapeutic agents with ease into
14   the ovary.” Dr. Rodriguez responded favorably to this email, and suggested meeting to discuss
15   the following week. In the following weeks Drs. Altman and Rodriguez engaged in several
16   conversations about the possibility of further developing BioCardia technology to deliver
17   therapeutic agents as part of treatments for ovarian cancer.
18          59.      The same day that Dr. Altman emailed Dr. Manuel Rodriguez, he sent a nearly
19   identical email to Dr. Ian McNiece, a professor at the University of Texas MD Andersen Cancer
20   Center, the largest cancer center in the United States. Just as with Dr. Rodriguez, this email
21   began an extensive dialogue between Drs. Altman and McNiece about collaborating to further
22   develop BioCardia catheters for gynecological applications. In fact, Dr. McNiece was so
23   intrigued by the possibilities of this collaboration that he invited Dr. Altman to visit him at MD
24   Andersen for a day-long meeting to discuss this topic. Dr. Altman flew to Texas for this meeting,
25   and the two had several follow-up discussions about using BioCardia technology in gynecological
26   applications.
27

28
                                                      -22-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 24 of 140



 1          60.     BioCardia also engaged in extensive communications with Dr. Camran Nezhat

 2   about further adapting BioCardia technology for gynecological applications. Drs. Nezhat and

 3   Altman had longstanding communications on this topic from the present all the way back to 2008.

 4   In fact, in December 2008, Dr. Stertzer connected Dr. Altman with Dr. Nezhat to begin this

 5   development. Dr. Altman reached out to Dr. Nezhat to see if they could “connect on local

 6   delivery aspects of [BioCardia’s] business as it relates to OB GYN.” BC-BSC_0385881. Dr.

 7   Nezhat’s response was swift and enthusiastic:

 8

 9
10

11

12

13

14

15

16

17

18

19
     Id. Drs. Altman and Nezhat participated in an hour-long meeting the following week and had
20
     several follow-up conversations from that meeting. BC-BSC_0385880-81. Dr. Nezhat was so
21
     excited about the possibilities BioCardia’s catheters presented in the OB GYN space, that, in
22
     January 2009, he attempted to set up a presentation where he and Dr. Altman could discuss the
23
     options BioCardia catheters offered with reproductive endocrinologists at Stanford University.
24

25

26

27

28
                                                     -23-
                            BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 25 of 140



 1

 2

 3

 4

 5

 6

 7

 8

 9
10   Dr. Altman continued to discuss collaboration opportunities in the OB GYN space with Dr.

11   Nezhat, as evidenced by Dr. Altman’s May 2010 invitation for Dr. Nezhat to visit BioCardia:

12

13

14

15

16

17

18

19
20

21

22          61.    BioCardia also engaged in extensive communications with other practitioners
23   about adapting BioCardia technology for gynecological applications, including Dr. Mark Lovitch,
24   Dr. John Urquhart, and senior management at CareDx.
25          62.    Over the years, BioCardia has spent considerable time and resources on obtaining
26   several patents that described applications in the women’s pelvic health space based on work that
27   was occurring at BioCardia when Ms. Sarna was employed there. For example, BioCardia filed
28
                                                    -24-
                            BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 26 of 140



 1   U.S. Patent Application No. 13/965,807 on August 13, 2013 and prosecuted the application until

 2   it issued as U.S. Patent No. 9,078,994 on July 14, 2015. BioCardia also filed U.S. Patent

 3   Application No. 13/915,516 on June 11, 2013 and prosecuted the application until it issued as

 4   U.S. Patent No. 9,022,977. On August 13, 2013, BioCardia filed U.S. Patent Application No.

 5   13/965,789, which it prosecuted until the application issued as U.S. Patent No. 9,017,284 on

 6   April 28, 2015. BioCardia filed U.S. Patent Application No. 13/965,800 on August 13, 2013 and

 7   prosecuted the application until it issued as U.S. Patent No. 9,011,373 on April 21, 2015. On July

 8   22, 2008, BioCardia filed U.S. Patent No. 12/177,338, which it prosecuted until the application

 9   issued as U.S. Patent No. 8,939,960 on January 27, 2015. BioCardia also filed patent applications

10   which described women’s pelvic health applications before Ms. Sarna joined BioCardia. For

11   example, BioCardia filed U.S. Patent Application No. 11/016,448 on December 17, 2004, and

12   prosecuted the application until it issued as U.S. Patent No. 7,402,151 on July 22, 2008. Each of

13   these patents explicitly discusses their application to the field of women’s pelvic health, in

14   particular to “uterine fibroid biopsy and ablation.” Collectively, these patents alone represent a

15   sustained effort over more than a decade and substantial financial outlay by BioCardia.

16   BioCardia’s Disclosure of Trade Secrets to Ms. Sarna

17          63.     In addition to BioCardia’s considerable efforts in the women’s pelvic health space,

18   conceiving new methods, developing new catheter-based technology, conferring with several

19   practitioners and companies about the development of women’s pelvic health products, and

20   obtaining at least seven patents which described applications in the women’s pelvic health space,

21   it also attempted (though unsuccessfully) to get Ms. Sarna to work on these efforts for BioCardia.

22          64.     Ms. Sarna was not a model employee during her time at BioCardia. She was often

23   absent from work, citing a repertoire of excuses that BioCardia is informed and believes and on

24   that basis alleges were often untrue and pretextual to give Ms. Sarna more time to work on her

25   own projects while an employee of BioCardia. She had such difficulty getting to work by 9:00

26   a.m. that her supervisors modified her work schedule to start at 9:30 a.m. and end at 5:30 p.m.

27   On at least two occasions she was reprimanded in writing for tardiness. Co-workers complained

28   that she would disappear for long stretches during the day, causing delays in projects. Even when
                                                      -25-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 27 of 140



 1   Ms. Sarna was at work, she had trouble focusing on the tasks assigned to her and would often

 2   make costly mental errors.

 3          65.     Thinking she needed additional motivation, and knowing of her desire to work on

 4   women’s health applications, Dr. Altman arranged a meeting with Ms. Sarna, in or around May

 5   2009, where he spent well over an hour explaining BioCardia inventions and trade secrets in the

 6   hope that she would devote a significant portion of her worktime to further development of these

 7   technologies. In particular, Dr. Altman showed Ms. Sarna the March 2000 lab notebook entry,

 8   showed her other pages in the lab notebook describing relevant technology, and provided

 9   additional trade secrets based on his considerable knowledge and experience with gene

10   expression profiling, all of which was intended to help Ms. Sarna further develop a catheter

11   system for a less invasive method for testing and treating ovarian cancer on behalf of BioCardia.

12          66.     During that meeting, Dr. Altman discussed the potential for early diagnostic and

13   local therapy for ovarian cancer with Ms. Sarna because BioCardia anticipated research and

14   development regarding the ovarian diagnostic/therapy approach detailed in the lab notebook.

15   Without early diagnosis, local therapy for the treatment of ovarian cancer is ineffective because of

16   metastasis. This concept underlines why BioCardia’s core efforts focused on pre-metastasis

17   diagnostics to identify the disease state.

18          67.     BioCardia intended that Ms. Sarna herself was going to participate in that research

19   and development, which is why Dr. Altman disclosed the BioCardia trade secrets to her during

20   the meeting in or around May 2009. That is also why Dr. Altman shared additional laboratory

21   notebook pages with her in the same meeting session relating to the potential ramifications of

22   early diagnosis and the potential for local therapy. The images in the March 2000 lab notebook

23   entry clearly show BioCardia’s Morph and Helix products passing through the uterus to be used

24   for fallopian tube procedures. The Morph and Helix were products Ms. Sarna worked on a daily

25   basis, albeit for cardiovascular applications. Further, at least three other employees of

26   BioCardia—including David Snow, David Sanderson, and Andy Mackenzie—were aware that

27   Dr. Altman had spent time with Ms. Sarna proposing that she work on a women’s health project.

28          68.     During the course of the meeting with Ms. Sarna in or around May 2009, Dr.
                                                      -26-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 28 of 140



 1   Altman disclosed dozens of BioCardia inventions and trade secrets through his explanation of the

 2   March 2000 lab notebook entry, other pages of the lab notebook, including pages 1-4 of the lab

 3   notebook setting out inventive concepts about controlled-release drug delivery matrices, and his

 4   explanation of cutting-edge technical developments in gene expression profiling which enabled

 5   detection of cancer from the small number of cells collected from a fallopian tube by the catheter.

 6   While the list below sets out specific aspects of the inventions and trade secrets that Dr. Altman

 7   disclosed to Ms. Sarna, this intellectual property as a whole, and the subject matter discussed

 8   during Dr. Altman’s meeting with Ms. Sarna, generally describes a method of obtaining a tissue

 9   sample from a fallopian tube for determining ovarian state, including:

10              a. Diagnostic method of using a catheter inserted into a fallopian tube to obtain a

11                  solid or liquid biopsy of potentially diseased ovarian tissue or cells by, for

12                  example, advancing a guide catheter into the uterus to gain access to the ostium of

13                  a fallopian tube, advancing a second catheter system through the guide catheter

14                  and obtaining a sample of tissue through the second catheter that is from the ovary

15                  which may be analyzed biologically;

16              b. Diagnostic method of inserting a catheter with imaging capability, such as

17                  cameras, fiber optics, or ultrasound imaging, on its distal end into a fallopian tube,

18                  by, for example, advancing a guide catheter into the uterus to gain access to the

19                  ostium of a fallopian tube, advancing a second catheter system through the guide

20                  catheter with ultrasound imaging, to enable navigation and sampling for biologic

21                  analysis;

22              c. Diagnostic method of inserting a catheter with imaging capability, such as

23                  cameras, fiber optics, or ultrasound imaging, on its distal end into a fallopian tube

24                  by, for example, advancing a guide catheter into the uterus to gain access to the

25                  ostium of a fallopian tube, advancing a second catheter system through the guide

26                  catheter with imaging capabilities to enable navigation and sampling for biologic

27                  analysis;

28              d. Diagnostic method of inserting a catheter with imaging capability, such as
                                                      -27-
                            BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
     Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 29 of 140



 1             cameras, fiber optics, or ultrasound imaging, on its distal end into a fallopian tube

 2             by, for example, advancing a guide catheter into the uterus to gain access to the

 3             ostium of a fallopian tube, advancing a second catheter system through the guide

 4             catheter, using the imaging capabilities to enable navigation and imaging of

 5             ovarian cysts or tumors;

 6          e. Diagnostic method of inserting a catheter with imaging capability, such as

 7             cameras, fiber optics, or ultrasound imaging, on its distal end into a fallopian tube,

 8             by, for example, advancing a guide catheter into the uterus to gain access to the

 9             ostium of a fallopian tube, advancing a second catheter system through the guide

10             catheter, using the imaging capability to enable navigation and imaging of ovarian

11             cysts or tumors;

12          f. Diagnostic method of inserting a catheter imaging capability, such as cameras,

13             fiber optics, or ultrasound imaging, on its distal end into a fallopian tube by, for

14             example, advancing a guide catheter into the uterus to gain access to the ostium of

15             a fallopian tube, advancing a second catheter system through the guide catheter

16             with ultrasound imaging, to enable navigation and imaging of an ovarian cyst or

17             tumor, and to take an action selected from the set of (1) characterizing said cyst or

18             said tumor or (2) planning therapeutic intervention of said cysts and said tumors;

19          g. Diagnostic method of inserting a catheter imaging capability, such as cameras,

20             fiber optics, or ultrasound imaging, on its distal end into a fallopian tube by, for

21             example, advancing a guide catheter into the uterus to gain access to the ostium of

22             a fallopian tube, advancing a second catheter system through the guide catheter

23             with imaging capability to enable navigation and imaging of ovarian cysts or

24             tumors and to take an action selected from the set of (1) characterizing said cyst or

25             said tumor or (2) planning therapeutic intervention of said cysts and said tumors;

26          h. Diagnostic method and devices for advancing a tissue-sampling element to the

27             fallopian tube, fimbria, or ovary to take a solid or fluid tissue sample, by, for

28             example, advancing a guide catheter into the uterus to gain access to the ostium of
                                                 -28-
                       BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
     Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 30 of 140



 1             a fallopian tube, advancing a second catheter system having a tissue-sampling

 2             element through the guide catheter and advancing the tissue-sampling element to

 3             obtain a liquid or solid sample for biologic analysis;

 4          i. Diagnostic method and devices to be used for tissue-sampling from the fallopian

 5             tube, fimbria, or ovary by taking a solid or fluid tissue sample, by, for example,

 6             advancing a guide catheter into the uterus to gain access to the ostium of a

 7             fallopian tube, advancing a second catheter system having a penetrating element

 8             through the guide catheter and advancing the penetrating element consisting of a

 9             hollow helical needle into the fallopian tube, fimbria, or ovary to obtain a liquid or

10             solid sample for biologic analysis;

11          j. Diagnostic method and devices to be used for tissue-sampling from the fallopian

12             tube, fimbria, or ovary by taking a solid or fluid tissue sample, by, for example,

13             advancing a guide catheter into the uterus to gain access to the ostium of a

14             fallopian tube, advancing a second catheter system having a tissue-sampling

15             element through the guide catheter and advancing the tissue-sampling element into

16             the fallopian tube, fimbria, or ovary to obtain a liquid or solid sample for biologic

17             analysis;

18          k. Therapeutic method of inserting a catheter with imaging capability, such as

19             cameras, fiber optics, or ultrasound imaging, on its distal end into a fallopian tube

20             to advance a therapy, by, for example, advancing a guide catheter into the uterus to

21             gain access to the ostium of a fallopian tube, advancing a second catheter system

22             through the guide catheter with imaging capability, to enable navigation and

23             imaging of an ovarian cyst or tumor, and to take an action selected from the set of

24             (1) ablating regions of the ovary, (2) delivering controlled release drug delivery

25             matrices to relevant tissue in and around the ovary, or (3) draining the tissue mass

26             penetrated by the hollow penetrating element;

27          l. Therapeutic method of inserting a catheter with imaging, such as ultrasound

28             imaging, on its distal end into a fallopian tube to advance a therapy, consisting of
                                                 -29-
                       BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
     Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 31 of 140



 1             advancing a guide catheter into the uterus to gain access to the ostium of a

 2             fallopian tube, advancing a second catheter system through the guide catheter with

 3             ultrasound imaging, to enable navigation and imaging of an ovarian cyst or tumor,

 4             and to take an action selected from the set of (1) ablating regions of the ovary

 5             using radiofrequency energy or (2) ablating the regions of the ovary by the

 6             delivery of alcohol;

 7          m. Therapeutic method and devices to be used through the vagina, uterus, and

 8             fallopian tube to advance a hollow element from a catheter to assist with tissue

 9             sampling, where, for example, the hollow element is connected to a fluid conduit

10             within the catheter system that is connected to a reservoir outside of the body;

11          n. Therapeutic strategy for identifying precancerous and cancerous growths based on

12             a diagnosis performed from a locally-obtained sample before evidence of

13             metastasis has appeared by, for example, obtaining a local biological sample

14             derived from the ovary or adjacent fluids to determine that the ovary has a

15             significant possibility of having a malignant cancer, and using this information to

16             determine appropriate treatments;

17          o. Therapeutic strategy for delivering ablative compounds such as alcohol or ablative

18             energy through a catheter system passed through a vagina, uterus, and fallopian

19             tubes to treat disease or a condition of the ovary in which a penetrating element is

20             advanced into the fallopian tubes, fimbria, or ovary; and

21          p. The existence of a market need to improve the ability to diagnose precancerous

22             and cancerous cysts minimally invasively with details on the ramifications for

23             therapy with early diagnosis, and strategies for doing so that align with new

24             biological measurement technologies in gene expression and genetic analysis that

25             enable a small sample to identify the presence of disease, including details on the

26             players in the gene diagnosis space looking at blood (CareDx), solid tumor tissues

27             (Genomic health), and cells sloughing from within a body lumen conduit such as

28             that of a bowel movement which passes through the colon (EXACT Sciences).
                                                 -30-
                       BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 32 of 140



 1          69.     Although Ms. Sarna has admitted that Dr. Altman met with her, at least David

 2   Sanderson, Andrew Mackenzie, and David Snow knew that Dr. Altman met with Ms. Sarna to

 3   discuss a BioCardia project related to women’s health. BioCardia is informed and believes and

 4   on that basis alleges that Mr. Sanderson, Mr. Mackenzie, and Mr. Snow will corroborate that this

 5   meeting took place.

 6          70.     BioCardia also disclosed trade secrets to Ms. Sarna through her day-to-day work

 7   for the company. In particular, BioCardia internally developed a testing instrument that used a

 8   ball and spring assembly to test the internal diameter of catheters. The particulars of this testing

 9   device are set out in the 04960-A TSPEC, titled “Ball Fixture, 0.0710” Internal Inspection,”

10   which was produced at BC-BSC_0000379-381. Ms. Sarna used this device as part of her work

11   for BioCardia, and later incorporated the ball-and-spring feature in nVision patents and/or patent

12   applications. In particular, BioCardia shared the following trade secret with Ms. Sarna by

13   allowing her to use the ball-and-spring testing instrument: a catheter system which includes a

14   distal spring element on its end and having a round spherical ball mounted on the spring to avoid

15   damage to the lumen through which it is passed, by, for example, having of a catheter shaft with a

16   hollow lumen, containing a fluid conduit, which passes through a helical metal spring on its distal

17   end attached to a small ball attached to the distal-most end.

18          71.     Finally, BioCardia disclosed trade secrets to Ms. Sarna in the form of template

19   documents that Ms. Sarna used as part of her work on behalf of BioCardia. BioCardia strictly

20   controlled access to these documents, and only used them internally. Ms. Sarna forwarded many

21   of these templates to her personal Gmail account. BC-BSC_0002529-44; BC-BSC_0002944-

22   3001; BC-BSC_0011792-802; BC-BSC_0013063-119; BC-BSC_0013557-84; BC-

23   BSC_0013585-600; BC-BSC_0014062-63; BC-BSC_0014176-77; BC-BSC_0014339-40; BC-

24   BSC_0014509-14; BC-BSC_0014798-819; BC-BSC_0015207-238. BioCardia is informed and

25   believes and on that basis alleges that corresponding nVision documents adopt the structure,

26   format, and even language of these BioCardia template documents. In particular, BioCardia

27   shared the following trade secret with Ms. Sarna by allowing her to use BioCardia template

28   documents: BioCardia template documents sent to Ms. Sarna’s personal email account,
                                                      -31-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 33 of 140



 1   consisting of the following templates: Risk Analysis, Product Specification, Labelling

 2   Verification, and Document Change Order procedures.

 3   Ms. Sarna’s Misappropriation of BioCardia Trade Secrets During Her Employment at

 4   BioCardia

 5           72.      While it turned out that Ms. Sarna did further develop the BioCardia intellectual

 6   property Dr. Altman shared with her, she did not do so on behalf of BioCardia.

 7           73.      On Monday, September 28, 2009, approximately four months after Dr. Altman

 8   described to Ms. Sarna the women’s pelvic health intellectual property in his lab notebook, Ms.

 9   Sarna engaged Pacific Crest Law Partners, LLP. That same day, Pacific Crest Law Partners

10   incorporated nVision Medical Corporation (“nVision”) in Delaware on Ms. Sarna’s behalf. Ms.

11   Sarna never informed BioCardia that she had formed her own corporation.

12           74.      On Tuesday, September 29, 2009, the day after incorporating nVision, Ms. Sarna

13   called in sick. Later that same day, Ms. Sarna filed a provisional patent application in the United

14   States Patent and Trademark Office (“USPTO”) that she assigned to nVision in a December 26,

15   2009 Technology Transfer Agreement. Ms. Sarna never informed BioCardia that she filed this

16   provisional patent application. Even when BioCardia finally learned of the provisional patent

17   application in 2020 and requested production of the application and any other related documents

18   as part of discovery in the present litigation, Ms. Sarna did not produce the materials. This is

19   despite Ms. Sarna’s promise, in Section 3(d) of the Sarna Agreement, to “keep and maintain

20   adequate and current written records of all Inventions made by me (solely or jointly with others)

21   during the term of my employment with [BioCardia]” and her agreement that “the records will be

22   in the form of notes, sketches, drawings and any other format that may be specified by

23   [BioCardia]” and “will be available to and remain the sole property of [BioCardia] at all times.”

24           75.      On Tuesday, February 9, 2010, Ms. Sarna took another day off. Later that same

25   day, Ms. Sarna signed an “Action by Sole Director of nVision Medical Corporation,” which gave

26   Pacific Crest Law Partners, LLP a warrant to acquire 40,000 shares in exchange for up to $15,000

27   in legal fees.

28           76.      On Friday, December 3, 2010, Ms. Sarna emailed David Snow and Miranda Peto
                                                       -32-
                              BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
         Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 34 of 140



 1   to inform them that she would be working from home. Later that same day, Ms. Sarna emailed

 2   Anula Jayasuriya, then a member of the Board of Trustees of Astia and later the Founder and

 3   Managing Director of eXXclaim Capital, to thank her for an introduction to Linda Greub, then a

 4   partner at LMN Ventures, LLC.1 The date on the email is “Sat 12/4/2010 12:02:36 AM

 5   Coordinated Universal Time,” which corresponds to 5:02 p.m. on Friday, December 3, 2010.

 6   Because Ms. Sarna could not arrive at work by 9:00 a.m., BioCardia allowed her workday to span

 7   from 9:30 a.m. to 5:30 p.m. Consequently, this email not only was sent using BioCardia’s email

 8   service, but was also sent during Ms. Sarna’s normal working hours. In that same email, Ms.

 9   Sarna also asked Ms. Greub for help “conceptualizing a product which will diagnose fallopian

10

11

12

13

14

15

16

17

18
     tube occlusion in the office of the reproductive specialist.” BioCardia found this email among
19
     Ms. Sarna’s deleted emails.
20
             77.    Although the email references an earlier email introduction to Ms. Greub by Ms.
21
     Jayasuriya, that email is nowhere to be found in Ms. Sarna’s BioCardia email account.
22
             78.    BioCardia is informed and believes and on that basis alleges that Ms. Sarna
23
     deleted Ms. Jayasuriya’s email introducing Ms. Greub and emptied her deleted email folder to
24
     permanently eliminate that email, but forgot to empty the folder after she deleted her email
25
     requesting assistance from Ms. Greub. These communications with Ms. Jayasuriya and Ms.
26

27
     1
      eXXClaim Capital and LMN Ventures were both shareholders in nVision and are named
28   defendants in this litigation.
                                               -33-
                            BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 35 of 140



 1   Greub were not to develop products on BioCardia’s behalf. Ms. Sarna never disclosed this

 2   product, or any efforts to develop it, to BioCardia.

 3          79.     BioCardia is informed and believes and based on the foregoing alleges that Ms.

 4   Sarna took many steps to actively conceal her use of BioCardia resources to advance nVision,

 5   including deleting other emails sent to and from her BioCardia email account relating to nVision.

 6          80.     On Thursday, January 6, 2011, almost exactly a year before Ms. Sarna left

 7   BioCardia, she executed the “nVision Medical Corporation Common Stock Purchase

 8   Agreement,” whereby Anula Jayasuriya purchased 510,640 shares at $0.001 per share. Ms. Sarna

 9   formalized this agreement on Wednesday, January 12, 2011, when she executed an “Action by

10   Sole Director of nVision Medical Corporation” selling the shares to Ms. Jayasuriya.

11          81.     On Tuesday, January 25, 2011, a little less than a year before Ms. Sarna left

12   BioCardia, Bedi Harmonhinder filed United States Provisional Patent Application No. 61/435,945

13   (“the ’945 provisional application”) with the USPTO, naming Ms. Sarna as the sole inventor.

14   The ’945 provisional application is almost certainly the subject of Ms. Sarna’s December 2010

15   email to Anula Jayasuriya and Linda Greub and any subsequent communications, since both that

16   email and the application discuss “a product which will diagnose fallopian tube occlusion in the

17   office of the reproductive specialist.” The ’945 provisional application is a very close

18   reproduction of the March 2000 lab notebook entry describing BioCardia’s women’s pelvic

19   health inventions and trade secrets. Just like the March 2000 lab notebook, the ’945 provisional

20   application describes inserting a steerable catheter that has imaging, diagnostic, and treatment

21   capabilities into a vagina. According to the ’945 provisional application:

22          Another solution is to use a commercially available guidewire, but to have a catheter that
            contains both the illumination and imaging fibers within it in addition to the biopsy or
23
            injection needles.
24
     The provisional application goes on to describe:
25
            The invention relates to a novel technology and technique to diagnose, sample and
26          treat occlusions of the fallopian tube and other fallopian tube diseases …. More
27          specifically, the present invention relates to the fimbria end of the fallopian tube and
            facilitates the in-office visual examination of the fallopian tube, further allows
28          diagnostic procedures such as taking a biopsy, and injection of regional therapy,
                                                      -34-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 36 of 140


            such as but not limited to a biotherapeutic.
 1
     For the imaging capabilities, the ’945 provisional application discloses the same fiber optic and
 2

 3   ultrasound techniques disclosed in the March 2000 lab notebook:

 4          For the visualization portion of the catheter, several methods are presented including but
            not limited to using a fiber optics bundle, sound waves such as an ultrasound-related
 5          technique, and light scattering techniques, such as optical coherence tomography (OCT).
 6
     In addition to imaging capabilities, the ’945 provisional application discusses providing
 7
     diagnostic and treatment capabilities in the same catheter:
 8
            The working lumen of the device provides a passageway for the physician to have
 9          guidance through the fallopian tube via guidewire as well as provide access to the tube for
            biopsy or local therapeutic delivery.
10

11   Like the March 2000 lab notebook describing BioCardia’s inventions and trade secrets in the
12   women’s pelvic health space, the ’945 provisional application also describes accessing the
13   fallopian tubes, with particular emphasis on the fimbria surrounding the ovaries. In fact, the title
14   of the ’945 provisional application is “A Transvaginal Device and Technique to Access the
15   Fimbria of the Fallopian Tubes Via the Uterotubal Ostium in Order to Both Diagnose and Treat
16   Occlusions and Disease.” The application goes on to state that “the present invention relates to
17   the fimbria-end of the fallopian tube.”
18          82.     Despite its clear relevance to BioCardia’s business, and to the actual and
19   demonstrably anticipated research and development that Dr. Altman wanted Ms. Sarna to perform
20   for BioCardia, Ms. Sarna never informed BioCardia that she filed the ’945 provisional
21   application.
22          83.     On August 20, 2011, some five months before leaving BioCardia, Ms. Sarna
23   executed a “Written Consent of the Stockholders of nVision Medical Corporation,” which
24   identified Anula Jayasuriya as holding 510,640 shares of common shares and 316,056 seed
25   preferred shares, and LMNVC, LLC (where Linda Greub was a principal) as holding 1,264,223
26   seed preferred shares.
27          84.     On November 13, 2011, some two months before Ms. Sarna left BioCardia, Kim
28
                                                      -35-
                              BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 37 of 140



 1   Rubin filed United States Provisional Patent Application No. 61/559,120 (“the ’120 provisional

 2   application”) with the USPTO, naming Ms. Sarna as the sole inventor. Although not as similar to

 3   the March 2000 lab notebook as the ’945 provisional application, the ’120 provisional application

 4   nevertheless divulged BioCardia inventions and trade secrets. In particular, the ’120 provisional

 5   application disclosed a catheter that is inserted into a vagina and directed to the fallopian tube

 6   where it is used to take images. Just as with the March 2000 lab notebook, and the ’945

 7   provisional application, the ’120 provisional application’s “visualization portion of the catheter

 8   include but are not limited to using a fiber optics bundle” and “sound waves such as an

 9   ultrasound-related technique, such as Intravascular ultrasound (IVUS).” Also like the March

10   2000 lab notebook and the ’945 provisional application, the ’120 provisional application

11   “invention may be used to access the entire length of the fallopian tube.”

12          85.     Despite its clear relevance to BioCardia’s business, and to the actual and

13   demonstrably anticipated research and development that Dr. Altman wanted Ms. Sarna to perform

14   for BioCardia, Ms. Sarna never informed BioCardia that she filed the ’120 provisional

15   application.

16          86.     During Ms. Sarna’s employment with BioCardia, she repeatedly sent confidential

17   BioCardia documents to her personal email account, including a testing plan for the Helix

18   steerable catheter sent just a few working days before she resigned from BioCardia. Below is a

19   list of these confidential materials that BioCardia has been able to ascertain to date:

20                      a. Morph Target Sheath Packaging Verification Protocol (April 29, 2009)

21                      b. HIC (Helical Infusion Catheter)/UGC (Universal Guide Catheter)

22                          Packaging Procedure (April 29, 2009)

23                      c. Pouch Seal Operational Qualification (April 29, 2009)

24                      d. Morph AccessPro Risk Management Plan & Report (July 7, 2009)

25                      e. Morph AccessPro Risk Management Plan & Report (longer version) (July

26                          7, 2009)

27                      f. Morph Access Pro Risk Analysis Worksheet (July 7, 2009)

28                      g. Morph Target Sheath Verification Matrix (July 7, 2009)
                                                       -36-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
     Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 38 of 140



 1                h. Morph Target Sheath Risk Management & Report (July 7, 2009)

 2                i. BioCardia Engineering Change Order Form (November 20, 2009)

 3                j. Morph 895 (AD) Catheter Label Verification Protocol (November 20,

 4                   2009)

 5                k. Helical Infusion Catheter 953 Label Verification Protocol (November 20,

 6                   2009)

 7                l. Dekra review of “technical file for the CE marking of the system

 8                   comprising of Helical Infusion Catheter and Universal Deflectable Guide

 9                   Catheter” (September 8, 2010)

10                m. Generic BioCardia quality assurance procedure for risk management

11                   (October 24, 2010)

12                n. A presentation analyzing complaints against BioCardia’s Morph catheter

13                   and explaining BioCardia’s response to these complaints (October 24,

14                   2010)

15                o. “Complaint 0070 – Summary of Initial Observations of 6F Morph Device”

16                   (October 24, 2010)

17                p. “02364-A (DH) Essential Requirements UGC [Universal Guide Catheter]”

18                   (December 29, 2010)

19                q. Spreadsheet tracking failures and responses for BioCardia catheter

20                   (February 14, 2011)

21                r. “02045-B (REG) Essential Requirements HIC [Helical Infusion Catheter]”

22                   (March 11, 2011)

23                s. Generic BioCardia Labeling Verification Procedure (May 9, 2011)

24                t. “Long HIC [Helical Infusion Catheter] risk analysis” (September 8, 2011)

25                u. “Helical Infusion Catheter Risk Management Plan & Report” (September

26                   8, 2011)

27                v. “Verification Test Plan for Helix Model 02772” (December 19, 2011)

28       87.   On January 4, 2012, Ms. Sarna ended her employment with BioCardia and
                                              -37-
                      BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 39 of 140



 1   executed the BioCardia, Inc. Termination Certification, where she: (1) indicated that she had not

 2   retained any BioCardia materials; (2) certified that she had complied with BioCardia’s invention

 3   assignment agreement, including “reporting of any inventions” she conceived; and (3) agreed to

 4   preserve all BioCardia trade secrets, confidential knowledge, proprietary information, products,

 5   processes, know-how, designs, and developmental or experimental work, among other things.

 6          88.     BioCardia is informed and believes and on that basis alleges that at the time of her

 7   departure, Ms. Sarna retained all the materials identified in paragraph 85 of this complaint and

 8   used some or all of those documents for the benefit of nVision.

 9          89.     At no time did Ms. Sarna inform BioCardia that she had filed several patent

10   applications, and Ms. Sarna did not assign those applications to BioCardia but instead to nVision.

11          90.     By the time of her departure, but unbeknownst to BioCardia, Ms. Sarna had

12   misappropriated BioCardia trade secrets, confidential knowledge, proprietary information,

13   products, processes, know-how, designs, and developmental or experimental work for the benefit

14   of nVision and nVision’s future assigns.

15          91.     At no time prior to her departure from BioCardia did Ms. Sarna inform BioCardia

16   that she had already incorporated a competing medical device company to develop steerable

17   catheters similar to BioCardia’s Helix and Morph catheters, or that she had engaged in significant

18   rounds of funding for this competing business.

19   Ms. Sarna’s Misappropriation of BioCardia Trade Secrets Upon Leaving BioCardia

20          92.     After Ms. Sarna left BioCardia, she continued to file patent applications covering

21   BioCardia’s confidential intellectual property, and developed catheter products similar to

22   BioCardia’s Morph and Helix catheters for gynecological applications.

23          93.     After leaving BioCardia, Ms. Sarna filed several domestic and foreign patent

24   applications that claimed priority to the ’945 provisional application (collectively referred to as

25   “the ’945 Provisional Application Family”) and which were based on the intellectual property

26   described in Dr. Altman’s March 2000 lab notebook and disclosed to Ms. Sarna by Dr. Altman

27   during their meeting in or around May 2009, including but not limited to: PCT/US Patent

28   Application No. 12/022,619 (filed January 25, 2012), which was published as WO 2012/103,266
                                                      -38-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 40 of 140



 1   (August 2, 2012); U.S. Patent Application No. 13/979,691 (filed January 25, 2012), which was

 2   published as 2013/0296686 (Nov. 7, 2013)); U.S. Patent No. 9,173,571; U.S. Patent Application

 3   No. 14/929,989 (filed November 2, 2015), which was published as 2016/0151011 (June 2,

 4   2016)); U.S. Patent No. 10,610,149; U.S. Patent Application No. 15/605,407 (filed May 27,

 5   2017), which was published as 2017/0258392 (Sept. 14, 2017)); U.S. Patent Application No.

 6   16/813,117 (filed March 9, 2020), which was published as 2020/0205722 (July 2, 2020); and

 7   several foreign counterparts. By claiming priority to the ’945 provisional application, the

 8   members of the ’945 Provisional Application Family all incorporate BioCardia inventions and

 9   trade secrets and all should have been assigned to BioCardia.

10          94.     Ms. Sarna also filed additional patent applications that claimed priority to the ’120

11   provisional application (collectively referred to as “the ’120 Provisional Application Family”),

12   including but not limited to: PCT/US Patent Application No. 12/064,834 (filed November 13,

13   2012), which was published as WO 2013/071293 (May 16, 2013); U.S. Patent Application No.

14   14/357,875 (filed May 13, 2014), which was published as 2014/0323859 (Oct. 30, 2014)); and

15   any foreign counterparts. By their reliance on the ’120 provisional application, the members of

16   the ’120 Provisional Application Family all incorporate BioCardia inventions and trade secrets

17   and all should have been assigned to BioCardia.

18          95.     In or around 2013, Ms. Sarna began collaborating with Dr. Albert Chin to further

19   refine the inventions and trade secrets she misappropriated from BioCardia. Through her

20   collaboration with Dr. Chin, Ms. Sarna developed an everting balloon catheter as the means of

21   obtaining a biopsy in a fallopian tube. However, the collaboration by Ms. Sarna and Dr. Chin still

22   relied on, and used, BioCardia’s inventions and trade secrets in the form of a catheter-based

23   approach to obtain a biological sample from a fallopian tube to determine ovarian state.

24          96.     Ms. Sarna, Dr. Chin, and a few additional nVision employees filed several foreign

25   and domestic patents on the everting balloon refinement. The patent applications that claim

26   priority to PCT/US Patent Application No. 14/014472 (collectively referred to as “the ’472

27   Application Family”) include, but are not limited to: U.S. Patent Application No. 14/764,710

28   (filed July 30, 2015), which was published as 2015/0351729 (December 12, 2015)); U.S. Patent
                                                     -39-
                            BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 41 of 140



 1   No. 10,646,209; U.S. Patent Application No. 15/053,568 (filed February 25, 016), which was

 2   published as 2016/0278747 (September 29, 2016); U.S. Patent No. 10,639,016; U.S. Patent

 3   Application No. 16/834,507 (filed March 30, 2020), which was published as 2020/045983

 4   (August 6, 2020); U.S. Patent Application No. 15/998,501 (filed August 16, 2018), which was

 5   published as 2018/0353161 (December 13, 2018); U.S. Patent Application No. 15/998,507 (filed

 6   August 16, 2018), which was published as 2019/0000429 (January 3, 2019); U.S. Patent

 7   Application No. 16/834,480 (filed March 30, 2020), which was published as 2020/0245981

 8   (August 6, 2020); PCT/US Patent Application No. 17/019700 (filed February 27, 2017), which

 9   was published as WO 2017/147586 (August 31, 2017); PCT/US Patent Application No.

10   18/000229 (filed August 16, 2018), which was published as WO 2019/040094 (February 28,

11   2019); and several foreign counterparts.

12          97.     In addition to the ’945 Provisional Patent Family, the ’120 Provisional Patent

13   Family, and the ’472 Application Family described above, Ms. Sarna and nVision filed several

14   additional United States provisional patent applications, including, but not limited to, a “USPTO

15   provisional patent application filed on or around September 29, 2009” (BSC-BC00003116), U.S.

16   Provisional Patent Application No. 62/546,791 (filed August 17, 2017); U.S. Provisional Patent

17   Application No. 62/578,127 (filed October 27, 2017); U.S. Provisional Patent Application No.

18   62/608,027 (filed December 20, 2017); U.S. Provisional Patent Application No. 62/578,168 (filed

19   October 27, 2017); and U.S. Provisional Patent Application No. 62/599,555 (filed December 15,

20   2017 (collectively “the Additional Provisional Applications”). Production of documents with

21   respect to the Additional Provisional Applications has been virtually non-existent. BioCardia is

22   informed and believes and on that basis alleges that the Additional Provisional Applications were

23   based on the confidential BioCardia intellectual property that Dr. Altman shared with Ms. Sarna

24   on or around May 2009.

25

26

27

28
                                                     -40-
                            BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 42 of 140



 1           98.     In addition to her patenting efforts, Ms. Sarna also developed the Mako

 2   catheter. Aside from sizing differences, the Mako is very similar to BioCardia’s Morph and Helix

 3   catheters, both of which Ms. Sarna worked on while at BioCardia. For example, in nVision

 4   Medical Corporation’s Instructions for Use depict the Mako 7 catheter as “comprised of a

 5   catheter and a handle.” BSC-BC00004101. The handle includes a “luer,” which attaches to an

 6   “extension tube” that provides liquid to the Mako device. The handle also includes a “drive

 7   wheel,” which, when turned by the operator, pushes the liquid provided by the extension tube to

 8   the distal end of the catheter where it expands a balloon inside the catheter tip.

 9
10

11

12

13

14

15

16   BioCardia’s Morph catheter, for example, presents a similar visual appearance to, and nearly the
17   same components as, the Mako device. Like the Mako, the Morph is comprised of a catheter and
18   a handle. The Morph handle includes a “luer,” which attaches to an “extension tube” that
19   provides liquid, which is delivered to the heart for treatment. The Morph handle includes “drive
20   levers,” which, when pulled by the operator, push the liquid treatment provided by the extension
21   tube to the distal end of the catheter where it is delivered to the heart.
22

23

24

25

26

27

28
                                                        -41-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 43 of 140



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12          99.     In addition to her patenting efforts, and the development of the Mako catheter

13   system, Ms. Sarna also misappropriated BioCardia intellectual property from the March 2000 lab

14   notebook entry by disclosing this confidential information to various medical professionals as

15   part of the development process. BioCardia is informed and believes and on that basis alleges

16   that Ms. Sarna divulged confidential BioCardia intellectual property to at least the following

17   individuals to obtain funding for nVision Medical Corporation, and as part of the Mako

18   development and clinical trial process: Anula Jayasuriya; Linda Greub; Jesus Magana; Wendy

19   Heigel; Andrew Cleeland; Dr. Tom Shebab; Arboretum Ventures IV, LP; Astia Angel nVision

20   LLC; Catalyst Health Ventures (PF) L.P.; Catalyst Health Ventures Follow-On Fund, L.P.;

21   Catalyst Health Ventures III, L.P.; Catalyst Health Ventures, LP; CHV Investments, LLC; CHV

22   Partners Fund III, L.P.; CHV-E Partners III, L.P.; Draper Associates Investments, LLC; Draper

23   Associates Riskmaster Fund II, LLC; Draper Associates Riskmasters Fund III, LLC; Excelestar

24   Ventures I, LLC; eXXclaim Capital Partners I, LP; Fogarty Institute for Innovation; Golden

25   Seeds nVision Medical, LLC; Life Sciences Angel Investors VIII, LLC; LMNVC, LLC; Seraph

26   nVision, LLC; Dr. Shamila Pramanik; Dr. Jose Garza Leal; Dr. Sarah H. Kim; Dr. Ronny

27   Drapkin; Dr. Mark Morgan; Dr. Barry Berger; Dr. Paul Billings; Dr. Amy Garcia; Dr. Stephen

28   Grochmal; Dr. Allison Kurian; Dr. Charles Landen; Dr. David Miller; Dr. Bethan Powell; Dr.
                                                     -42-
                            BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 44 of 140



 1   Eric Yang; Dr. Elena Gates; Dr. Hector Chapa; Dr. Lynn Marie Westphal; Dr. William Keye; Dr.

 2   Viviane Connor; Dr. Jim Tsaltas; Dr. Douglas Hart; Dr. Andrew Brill; Dr. David Miller; Dr.

 3   Jonathan Berek; Dr. Frederick St. Goar; and various staff members of the individuals and entities.

 4   BioCardia’s First Awareness of Ms. Sarna’s Breach of Contract and Misappropriation of

 5   Trade Secrets

 6              100.   The first time that BioCardia became aware of Ms. Sarna’s breach of her

 7   employment contract, and misappropriation of BioCardia’s confidential information, was in

 8   January 2019, after Boston Scientific advised Dr. Altman that it no longer wanted to pursue a

 9   business relationship with BioCardia that previously had been under discussion. Surprised by this

10   development and having learned that Boston Scientific had acquired the company Ms. Sarna had

11   founded, Dr. Altman searched the USPTO website to see what Ms. Sarna was working on. It was

12   only after conducting these searches, that Dr. Altman and BioCardia learned that Ms. Sarna had

13   filed the ’945 provisional application and the ’120 provisional application during her time at

14   BioCardia, and that these applications, and several patents that claimed priority to these

15   applications, were based on the March 2000 lab notebook entry that Dr. Altman described to Ms.

16   Sarna in or around May 2009. Dr. Altman describes the experience of seeing the first patent in

17   2019 as feeling his “blood run cold” as soon as he saw the area she was working in and how

18   closely it was related to the project he had detailed to her.

19              101.   Prior to January 2019, BioCardia was not aware that Ms. Sarna had founded a

20   competing medical device company that made catheters like BioCardia’s Morph and Helix

21   catheters and was not aware that Ms. Sarna had misappropriated BioCardia’s intellectual

22   property. Nothing about Ms. Sarna’s actions during her employment at BioCardia, or her

23   communications with BioCardia employees after she left BioCardia, would have put BioCardia

24   on notice that she had founded a competing company or misappropriated BioCardia’s trade

25   secrets.

26              102.   For example, Ms. Sarna claims that she openly shared her desire to start her own

27   company focused on women’s health with her colleagues at BioCardia. Sharing an interest in

28   starting a medical device company with co-workers is not the same as providing notice that this
                                                       -43-
                               BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 45 of 140



 1   company will compete with your co-workers or that you plan to misappropriate company

 2   confidential information. While Ms. Sarna may or may not have shared the desire to start a new

 3   company, she certainly did not tell BioCardia that this company would compete with BioCardia,

 4   that it would misappropriate BioCardia’s trade secrets or that it was already founded in 2009

 5   while she was a BioCardia employee.

 6          103.    Ms. Sarna also claimed that Dr. Altman gave her permission to pursue her own

 7   women’s health projects on her own time and using her own resources, and that this somehow

 8   condones her misappropriation of BioCardia technology. This plainly is not true. Dr. Altman

 9   never gave Ms. Sarna a blanket permission to start a competing company or to pursue any

10   independent research on women’s health. Almost from the beginning of Ms. Sarna’s employment

11   at BioCardia, co-workers were concerned about her absences, her lack of focus at work, and her

12   low productivity. The idea that Dr. Altman would have encouraged her to pursue outside

13   research, which only would have exacerbated her poor performance at work, is illogical.

14          104.    Ms. Sarna never informed BioCardia, either orally or in writing, that she had filed

15   several provisional patent applications during her BioCardia employment, as required by her

16   employment contract. In fact, when Ms. Sarna executed her “Termination Certification” on her

17   last day at BioCardia, she affirmatively represented that she had complied with BioCardia’s

18   Employment Confidential Information and Invention Assignment Agreement and did not have

19   any patent applications to report.

20          105.    Ms. Sarna’s communications with BioCardia employees also did not give

21   BioCardia notice that she had formed a competing company or that she had misappropriated

22   BioCardia intellectual property. For example, pretty much the only communication Ms. Sarna

23   had with Dr. Altman after she left BioCardia was the email below and a few additional follow-up

24

25

26

27

28
                                                     -44-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 46 of 140



 1   emails. BC-BSC_0000016. Needless to say, this did not put Dr. Altman on notice that Ms. Sarna

 2   had formed a competing business, breached the Sarna Agreement or that she had misappropriated

 3   BioCardia intellectual property.

 4

 5

 6

 7

 8

 9
10

11

12          106.    Ms. Sarna has alleged that in June 2013, BioCardia’s then COO, Mr. MacKenzie,

13   heard Ms. Sarna speak at a conference about nVision, the ovarian cancer detection device she was

14   developing, the design of the devices she was developing, and the patents she had filed for

15   nVision. This is incorrect. While Mr. MacKenzie did bump into Ms. Sarna at a conference in

16   2013, he did not hear her speak, and did not see Ms. Sarna’s presentation. Mr. MacKenzie will

17   testify to the effect that at the 2013 conference he did not learn anything about what nVision was

18   doing, anything about nVision’s detection device or its design, or anything about the patents Ms.

19   Sarna had filed for nVision.

20          107.    Ms. Sarna also cites Mr. MacKenzie’s email following up from the 2013

21   conference as somehow supporting her claim that BioCardia consented to her misappropriation.

22   Below is what Mr. Mackenzie emailed Ms. Sarna after bumping into her at the 2013 conference:

23

24

25

26

27

28
                                                     -45-
                            BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 47 of 140



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13
     Dkt. 1 at Ex. C. All this email states is that Mr. MacKenzie ran into Ms. Sarna at the 2013
14
     conference (“It was really nice to see you this week at the conference.”), which is consistent with
15
     what he will testify to if asked about this interaction. What is missing from this email, or any
16
     other emails on this topic, is anything to corroborate Ms. Sarna’s claim that Mr. MacKenzie saw
17
     her 2013 presentation or learned about nVision’s products or intellectual property, which he
18
     recalls he did not.
19
             108.    BioCardia subsequently learned that, in addition to the intellectual property that
20
     nVision acquired covering the intellectual property contained in the March 2000 lab notebook
21
     entry, it also had developed a product called the Mako that incorporated much of the same
22
     intellectual property described in the lab notebook.
23
             109.    After Boston Scientific acquired nVision, it engaged in efforts to rebrand the Mako
24
     with its own product name, called Cytuity. BioCardia is informed and believes and on that basis
25
     alleges that Cytuity functions the same as Mako, and, therefore, also implements BioCardia’s
26
     intellectual property disclosed in the March 2000 lab notebook entry.
27
             110.    BioCardia is informed and believes and on that basis alleges that after or
28
                                                      -46-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 48 of 140



 1   simultaneously with its acquisition of nVision, Boston Scientific transferred all of nVisions’s

 2   patents and patent applications, and perhaps its other intellectual property as well, to Boston

 3   Scientific Scimed.

 4   nVision Is Chargeable with Sarna’s Wrongful Acts

 5          111.     nVision was directly and primarily liable for its own misappropriations of

 6   BioCardia’s trade secrets and secondarily liable for Ms. Sarna’s misappropriation of BioCardia’s

 7   trade secrets under the doctrine of respondeat superior because Ms. Sarna, as the president and

 8   founder of nVision, was acting within the course and scope of her employment in committing the

 9   acts of misappropriation as herein alleged. See, e.g., In re Energy Securities Litigation, No. 15-

10   cv-00265-EMC, 2016 WL 324150, *25 (N.D. Cal. Jan 27, 2016).

11                                             COUNT I
                           (Correction of Inventorship under 35 U.S.C. § 256)
12                                    (Against Defendant nVision)
13         112.      BioCardia realleges paragraphs 1-111, inclusive.

14         113.      BioCardia requests correction of inventorship of all domestic and foreign

15   counterparts of all patents and applications in the ’945 Provisional Application Family, the ’120

16   Provisional Application Family, the ’472 Application Family and the Additional Provisional

17   Applications.

18         114.      “‘[A] joint invention is simply the product of a collaboration between two or more

19   persons working together to solve the problem addressed.’....‘People may be joint inventors even

20   though they do not physically work on the invention together or at the same time, and even though

21   each does not make the same type or amount of contribution.’... To be a joint inventor, one must

22   ‘(1) contribute in some significant manner to the conception or reduction to practice of the

23   invention, (2) make a contribution to the claimed invention that is not insignificant in quality, when

24   that contribution is measured against the dimension of the full invention, and (3) do more than

25   merely explain to the real inventors well-known concepts and/or the current state of the art.’”

26   Dana-Farber Cancer Center Institute, Inc. v. Ono Pharmaceutical, Ltd., 964 F.3d 1365, 1371 (Fed.

27   Cir. July 14, 2020). Here the requirements for Drs. Stertzer and Altman to be joint inventors are

28   easily met as alleged below.
                                                      -47-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 49 of 140



 1          115.     The March 23, 2000 entry that Dr. Altman recorded in his lab notebook disclosed

 2   and described several solutions to problems in the field diagnosing, testing, and treating ovarian

 3   cancer.

 4          116.     The inventions disclosed in the lab notebook are novel and minimally invasive

 5   methods of determining ovarian state by adding imaging, testing, and treatment functionality to the

 6   end of a steerable catheter system, and guiding that catheter system through a uterus to the fallopian

 7   tube, where imaging, testing, and treatment can be conducted, including several different imaging,

 8   testing, and treatment options that can be available at the distal end of the catheter; how this catheter

 9   system could be applied in different ways depending on the ovarian condition that is to be

10   addressed; use of the catheter system in different locations in a woman’s pelvis; and possible use

11   of the catheter to facilitate pregnancies.

12          117.     Drs. Altman and Stertzer worked collaboratively to develop the inventions disclosed

13   in the March 23, 2000 lab notebook entry. In March 2000, Dr. Stertzer called Dr. Altman to discuss

14   what he considered to be a good business opportunity for BioCardia. According to Dr. Stertzer, it

15   would be possible to adapt the Helix and Morph catheters that BioCardia made for cardiovascular

16   applications to be used in fallopian tubes to improve the ability to diagnose pre-cancerous and

17   cancerous cysts in a less invasive way. Dr. Stertzer believed that once BioCardia’s catheters were

18   properly sized, their maneuverability made them ideal for the tortuosity of the fallopian tubes.

19          118.     Dr. Stertzer’s contributions to the inventions in the March 2000 lab notebook entry

20   were: (1) the general idea of adapting BioCardia’s catheters for gynecological applications; and

21   (2) relevant physiological information (i.e., information about body parts with which the catheter

22   system would interact).

23          119.     Dr. Altman built on Dr. Stertzer’s ideas by adding his conception of a catheter

24   system that could address this problem. Dr. Altman’s contribution to the March 2000 lab notebook

25   entry’s inventions related to the devices that could address the need that Dr. Stertzer identified.

26          120.     After this initial phone call, Drs. Stertzer and Altman continued to collaborate on

27   the inventions. In the days following the call, Dr. Altman recorded Dr. Stertzer’s ideas in his lab

28   notebook and added descriptions and details about the devices that he contributed to the inventions.
                                                        -48-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 50 of 140



 1   Shortly after Dr. Altman had completed the disclosure in the March 2000 lab notebook entry, he

 2   reached out to Dr. Stertzer to discuss what he had contributed and further explore the inventions.

 3   This set off a series of communications over the following months and years between the joint

 4   inventors on this topic. During these communications, Dr. Stertzer suggested that Dr. Altman

 5   follow up with various practitioners to discuss the possibility of developing the inventions,

 6   including Dr. Camran Nezhat. Dr. Altman then reached out to Dr. Nezhat and began a dialogue

 7   about the development and use of the catheter technologies for gynecological applications.

 8         121.     BioCardia has standing to bring this correction of inventorship claim because both

 9   Dr. Stertzer and Dr. Altman assigned their rights to the inventions disclosed in the March 2000 lab

10   notebook entry to BioCardia through various agreements.

11         122.     For example, under Section 7.1 of this agreement, Dr. Stertzer agreed that to

12   “promptly disclose all Inventions, as defined in Section 1.3 above, to [Hippocratic Engineering]”

13   which “shall be the owner of all Inventions, including all patent rights, trade secrets and other

14   intellectual property rights therein.” Section 1.3 of the agreement defined “Inventions” as “all

15   discoveries, inventions, improvements, developments, products, processes, procedures, techniques,

16   formulae, computer programs, drawings, designs, notes, documents, information and materials first

17   made, conceived, developed or reduced to practice in, the course of Advisor’s performance of

18   Advisory Services for [Hippocratic Engineering] in the Field of Advising.” Section 1.1 defined

19   “Advisory Services” as “attending meetings of the Scientific Advisory Board, reviewing research

20   and development projects, reviewing and criticizing technical and/or business opportunities and

21   devising clinical trial strategies and protocols, and other services rendered to [Hippocratic

22   Engineering] in the Field of Advising.” Section 5.3 of the agreement set out how either party may

23   terminate the agreement. Since the April 1999 signing date, neither Dr. Stertzer nor BioCardia (in

24   its present or previous forms) ever terminated Dr. Stertzer’s “Agreement for Scientific Advisor

25   Services.” As a result, Dr. Stertzer assigned his rights to the inventions disclosed in the March

26   2000 lab notebook entry.

27         123.     Dr. Altman assigned his rights to the inventions disclosed in the March 2000 lab

28   notebook entry through his July 1999 employment agreement with BioCardia, which tracks the
                                                     -49-
                            BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 51 of 140



 1   language of Ms. Sarna’s BioCardia employment agreement.

 2          124.    Under Section 3(b) of that agreement, Dr. Altman agreed to “promptly make full

 3   written disclosure to [BioCardia], will hold in trust for the sole right and benefit of [BioCardia],

 4   and hereby assign to [BioCardia], or its designee, all my right, title, and interest in and to any and

 5   all inventions, original works of authorship, developments, concepts, improvements or trade

 6   secrets.” Dr. Altman’s employment with BioCardia has been continuous and uninterrupted from

 7   July 1999 to the present. Thus, Dr. Altman assigned his rights to the inventions disclosed in the

 8   March 2000 lab notebook entry to BioCardia.

 9          125.    Shortly after Ms. Sarna began her full-time employment with BioCardia, Dr. Altman

10   sought to enable her entrepreneurial efforts on behalf of BioCardia and get her to work on a

11   skunkworks side project to further develop the inventions described in the March 2000 lab notebook

12   entry. During a one-on-one meeting with Ms. Sarna in or around May 2009, Dr. Altman described

13   and explained the new state of the art possibilities with gene expression profiling and the contents

14   of the March 2000 lab notebook entry. For well over an hour, Dr. Altman explained in great detail

15   the individual aspects of each disclosed invention, taking time to discuss the underlying technology

16   and the significance of these developments. Dr. Altman took this time and provided this detail

17   because he hoped that Ms. Sarna would appreciate the importance of these inventions and play an

18   important role in driving further development, collaborating with Dr. Altman to create a successful

19   business within BioCardia that focused on applications of these inventions.

20          126.    BioCardia is informed and believes and on that basis alleges that Dr. Altman’s May

21   2009 disclosure and March 2000 lab notebook entry was the only possible source of the inventive

22   concepts that Ms. Sarna patented (either jointly or individually) on behalf of nVision. The reason

23   for this is because no one of skill in the art, both in March 2000 and when Dr. Altman disclosed the

24   lab notebook inventions to Ms. Sarna, even realized that these inventions were technologically

25   feasible.

26          127.    Gene expression profiling maximized the potential for practitioners to get any useful

27   information from the catheter approach of obtaining a biologic sample from the fallopian tube

28   envisioned by Drs. Stertzer and Altman. This is because the sample can be amplified and it contains
                                                      -50-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 52 of 140



 1   all of the information on the status of the cells. In 2000, gene expression profiling did not exist –

 2   and BioCardia was one of the leaders in its development. In 2008, the first gene expression assay

 3   ever was approved by the FDA, the ALLOMAP assay which was developed initially under the

 4   leadership of Dr. Altman who was CEO for both BioCardia and CareDX even after the companies

 5   split in 2002. Only an extremely small set of people in the entire world realized that something

 6   like ovarian cancer could be tested from a small sample of cells, and how to develop these assays

 7   to guide life and death clinical decisions. With the exception of Dr. Altman, none of these people

 8   had the necessary experience developing catheter systems to understand the usefulness of

 9   combining the two technologies.

10         128.     In fact, at the time of Dr. Altman’s disclosure to Ms. Sarna, BioCardia is informed

11   and believes and on that basis alleges that only three companies were involved in gene expression

12   profiling as a diagnostic product. Dr. Altman was a member of this elite group of technologists

13   because his team at BioCardia founded CareDx, one of the three gene expression profiling startups

14   that still existed (and does as a public company to this day) at the time of his disclosure to Ms.

15   Sarna. But even within this small group of people, Drs. Altman and Stertzer, through their work at

16   BioCardia, were the only ones who had sufficient familiarity with catheter devices to conceive of

17   the inventions disclosed in the March 2000 lab notebook entry. Nobody in the world of gene

18   expression profiling for early cancer diagnosis, other than Altman and Stertzer, had any idea that

19   samples from the fallopian tubes could be obtained which might correlate with ovarian state.

20         129.     In addition, both in March 2000 and when Dr. Altman disclosed the lab notebook to

21   Ms. Sarna and the potential of gene expression profiling to Ms. Sarna, BioCardia is informed and

22   believes and on that basis alleges that those of skill in the art were not looking at fallopian tubes as

23   a location that could yield useful information about ovarian state. The prevailing thought at the

24   time held that determining whether a patient had ovarian cancer meant accessing and testing the

25   ovaries themselves. This was true even as first scientific information became available in 2009 that

26   many cases of ovarian cancer originated in the fallopian tube.

27         130.     In the following paragraphs, BioCardia identifies the inventive contributions of Drs.

28   Altman and Stertzer in patents and applications in the ’945 Provisional Application Family, the
                                                       -51-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 53 of 140



 1   ’120 Provisional Application Family and the ’472 Application Family. While BioCardia alleges

 2   that Drs. Altman and Stertzer should be named inventors on all patents and patent applications in

 3   those families, both domestic and foreign counterparts, for the sake of brevity BioCardia will limit

 4   the analysis to comprehensive sampling from the families.

 5         131.      U.S. Patent No. 9,173,571 (member of the ’945 Provisional Family): Drs.

 6   Altman and Stertzer are, at the very least, co-inventors of U.S. Patent No. 9,173,571 (“the ’571

 7   patent”).    For example, Drs. Altman and Stertzer conceived, or at least contributed to the

 8   conception, of the highlighted portions of claim 1:

 9          1. A device for maintaining a narrow body lumen, comprising: a hydraulic
            propulsion mechanism and at least one of an imaging portion or a therapeutic
10
            portion, said hydraulic propulsion mechanism configured for propelling said
11          imaging portion or said therapeutic portion relative to said hydraulic propulsion
            mechanism and through the narrow body lumen, said hydraulic propulsion
12          mechanism including an elongate shaft, wherein the narrow body lumen is distal of
            a distal end of said elongated shaft; wherein said imaging portion or said therapeutic
13          portion, when propelled by said hydraulic propulsion mechanism, is driven distally
14          from said distal end of said elongated shaft and is distally spaced therefrom; and
            a retrieval mechanism for retrieving said imaging portion or said therapeutic
15          portion from the narrow body lumen.

16   Drs. Altman and Stertzer both conceived of the “device for maintaining a narrow body lumen”

17   limitation as shown, for example, in the figures and disclosure of the March 2000 lab notebook

18   entry that show the catheter system they invented inserted into the fallopian tubes and the spaces

19   surrounding the inserted catheters. Drs. Altman and Stertzer both conceived of the “at least one of

20   an imaging or a therapeutic portion” and the “wherein said imaging portion or said therapeutic

21   portion” limitations by, for example, Dr. Stertzer’s observation in the March 2000 lab notebook

22   entry that modified BioCardia catheters could image and treat ovarian cancer and Dr. Altman’s

23   identification in the same lab notebook entry of different imaging, diagnostic, and treatment

24   capabilities. Dr. Altman conceived of the “elongate shaft” and “is driven distally from said distal

25   end of said elongated shaft and is distally spaced therefrom” limitations by, for example, his

26   conception of a catheter system in the March 2000 lab notebook entry that involved a guide and a

27   catheter that extended from the guide. Through the March 2000 lab notebook entry, Drs. Altman

28   and Stertzer contributed to claim 1 of the ’571 patent the inventive concepts of inserting a catheter
                                                      -52-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 54 of 140



 1   adapted to provide imaging and therapeutic capabilities at its distal end into the fallopian tubes by

 2   extending an elongated shaft to image gynecological structures and provide required therapy.

 3         132.     U.S. Patent No. 10,610,149 (member of the ’945 Provisional Patent Family):

 4   Drs. Altman and Stertzer are, at the very least, co-inventors of U.S. Patent No. 10,610,149 (“the

 5   ’149 patent”). For example, Drs. Altman and Stertzer conceived, or at least contributed to the

 6   conception, of the highlighted portions of claim 1:

 7          1. A Fallopian tube diagnostic device, comprising: a catheter including a sensing
            portion and an inflatable portion, wherein one or more objects are detectable in the
 8
            Fallopian tube via the sensing portion; and a solution lumen for providing a
 9          solution, the solution being disposable in the Fallopian tube for detecting the one
            or more objects; wherein the inflatable portion is adjacent and proximal to said
10          sensing portion and is configured to inflate in the Fallopian tube to create a space
            around said sensing portion and to create a seal such that the fallopian tube can be
11          filled with the solution.
12   Drs. Altman and Stertzer both conceived of the “fallopian diagnostic device” limitation as shown,
13   for example, in the figures and disclosure of the March 2000 lab notebook entry explaining the
14   catheter system they invented. Drs. Altman and Stertzer both conceived of the “catheter,” “sensing
15   portion,” and “one or more objects are detectable in the Fallopian tube via the sensing portion”
16   limitations, by, for example, Dr. Stertzer’s contribution to the March 2000 lab notebook entry’s
17   disclosure that the inventive catheter could detect and diagnose pre-cancerous and cancerous
18   structures in the fallopian tubes, and by, for example, Dr. Altman’s conception of “optional imaging
19   capabilities” in that same lab notebook entry that could be used with the inventive catheter,
20   including, but not limited to, fiber optics, ultrasound, and cameras. Dr. Altman conceived of the
21   “a solution lumen for providing a solution, the solution being disposable in the Fallopian tube”
22   through the March 2000 lab notebook entry describing catheters with lumens and the description
23   of treatment lumen in the catheter to deliver, for example, alcohol or cytotoxic agents to the distal
24   end of the catheter. Through the March 2000 lab notebook entry, Drs. Altman and Stertzer
25   contributed to claim 1 of the ’149 patent the inventive concepts of inserting a catheter adapted to
26   provide imaging capabilities at its distal end into the fallopian tubes, and using this imaging
27   capability to detect one or more objects in the fallopian tubes.
28
                                                      -53-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 55 of 140



 1         133.     PCT/US Patent Application No. 2012/022,619 (member of the ’945 Provisional

 2   Patent Family): Drs. Altman and Stertzer are, at the very least, co-inventors of PCT/US Patent

 3   Application No. 2012/022,619 (“the ’619 application”). For example, Drs. Altman and Stertzer

 4   conceived, or at least cont1ributed to the conception, of the highlighted portions of claim 1:

 5          1. A device for maintaining a narrow body lumen, comprising: a hydraulic
            propulsion mechanism for propelling an imaging portion or a therapeutic portion
 6
            through said narrow body lumen; and a retrieval mechanism for retrieving said
 7          imaging portion or said therapeutic portion from said narrow body lumen.

 8   Drs. Altman and Stertzer both conceived of the “device for maintaining a narrow body lumen”

 9   limitation as shown, for example, in the figures and disclosure of the March 2000 lab notebook

10   entry that show the catheter system they invented inserted into the fallopian tubes and the spaces

11   surrounding the inserted catheters. Drs. Altman and Stertzer both conceived of the “propelling an

12   imaging portion or a therapeutic portion through said narrow body lumen” limitation by, for

13   example, Dr. Stertzer’s observation in the March 2000 lab notebook entry that modified BioCardia

14   catheters could be inserted into fallopian tubes to image and treat ovarian state, and Dr. Altman’s

15   identification in that same lab notebook entry of different imaging, diagnostic, and treatment

16   capabilities that could be used with the catheter. Drs. Altman and Stertzer both conceived of the

17   “retrieval mechanism for retrieving said imaging portion or said therapeutic portion from said

18   narrow body lumen” limitation, by, for example, Dr. Stertzer’s conception of the catheter system

19   being used to image, and administer treatment to, the fallopian tubes in the March 2000 lab

20   notebook entry, and Dr. Altman’s conception in the same lab notebook entry of the guide and other

21   structures in the catheter system. Inherent in these disclosures is the requirement that the catheter

22   system must be withdrawn from the fallopian tube. Through the March 2000 lab notebook entry,

23   Drs. Altman and Stertzer contributed to claim 1 of the ’619 application the inventive concepts of

24   inserting a catheter that maintains a narrow body lumen into the fallopian tube, propelling imaging

25   and therapeutic capabilities through the lumen, and retrieving the catheter system.

26         134.     U.S. Patent Application No. 15/605,407 (member of the ’945 Provisional Patent

27   Family): Drs. Altman and Stertzer are, at the very least, co-inventors of U.S. Patent Application

28   No. 15/605,407 (“the ’407 application”). For example, Drs. Altman and Stertzer conceived, or at
                                                      -54-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 56 of 140



 1   least contributed to the conception, of the highlighted portions of claim 19:

 2           19. A process of operating on a narrow body lumen, said process comprising:
             pressurizing an apparatus and configuring the apparatus to an initial configuration
 3
             where an inflatable body partially extends out of a distal end of an outer shaft
 4           portion of the apparatus; inserting the partially extending inflatable body into the
             narrow body lumen; fully everting the inflatable body so that the inflatable body is
 5           fully deployed out of the distal end of the outer shaft portion and extends further
             into the narrow body lumen; and delivering at least one of a visualization instrument
 6           and therapy through an opening in the inflatable body, distally thereof and into the
 7           narrow body lumen.
     Drs. Altman and Stertzer both conceived of the “process of operating on a narrow body lumen”
 8
     limitation as shown, for example, in the figures and disclosure of the March 2000 lab notebook
 9
     entry that show a catheter system they invented operating in the narrow body lumen of the fallopian
10
     tubes. Drs. Altman and Stertzer both conceived of the “distal end of an outer shaft portion of the
11
     apparatus” and “delivering at least one of a visualization instrument and therapy” limitations
12
     through, for example, Dr. Stertzer’s conception of a catheter system having a shaft with imaging
13
     and therapeutic capabilities at the distal end of the catheter, and Dr. Altman’s conception, in the
14
     same lab notebook entry, of specific catheter structures, including a catheter shaft that included, at
15
     its distal end, visualization equipment in the form of a camera, and therapy in the form of an
16
     instrument lumen. Dr. Altman also conceived of alternative visualization and therapy equipment
17
     that could be delivered through the catheter shaft.
18

19
20

21

22

23

24   Through the March 2000 lab notebook entry, Drs. Altman and Stertzer contributed to claim 19 of

25   the ’407 application the inventive concepts of a process of operating on a narrow body lumen using

26   a catheter that has, at its distal end of the catheter shaft, visualization and therapy capabilities that

27   can be delivered to the fallopian tube.

28          135.     U.S. Patent Application No. 16/813,117 (member of the ’945 Provisional Patent
                                                        -55-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 57 of 140



 1   Family): Drs. Altman and Stertzer are, at the very least, co-inventors of U.S. Patent Application

 2   No. 16/813,117 (“the ’117 application”). For example, Drs. Altman and Stertzer conceived, or at

 3   least contributed to the conception, of the highlighted portions of claim 20:

 4          20. A narrow body lumen diagnostic device, comprising: a guide wire capable of
            providing light for guiding a catheter to a target location, the guide wire including
 5
            illuminating fibers; a catheter including a catheter shaft and imaging fibers; and an
 6          image sensor located at a proximal end of the catheter, wherein the imaging fibers
            extend along a length of the catheter shaft such that, during an operational state of
 7          the device, the imaging fibers facilitate imaging by sending imaging signals from a
            distal end of the catheter to the imaging sensor at the proximal end of the catheter.
 8

 9   Drs. Altman and Stertzer both conceived of the “narrow body lumen diagnostic device” limitation
10   as shown, for example, in the figures and disclosure of the March 2000 lab notebook entry that
11   show a catheter system they invented diagnosing ovarian state in the narrow body lumen of the
12   fallopian tubes. Drs. Altman and Stertzer conceived of the “catheter including a catheter shaft and
13   imaging fibers” the “wherein imaging fibers extend along a length of the catheter shaft,” and the
14   “imaging fibers facilitate imaging by sending imaging signals from a distal end of the catheter to
15   the imaging sensor at the proximal end of the catheter” limitations by, for example, Dr. Stertzer’s
16   conception in the March 2000 lab notebook entry of a catheter having a catheter shaft and imaging
17   capability being inserted into fallopian tubes to diagnose ovarian state, and by Dr. Altman’s
18   conception in the same lab notebook entry of, for example, fiber optics in the catheter shaft that run
19   from the distal to proximal ends of the catheter structure. See, e.g., the image below where
20   “optional imaging capabilities” are labelled at the proximal end of the catheter.
21

22

23

24

25

26

27

28
                                                      -56-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 58 of 140



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11
     Drs. Altman and Stertzer both conceived of the “image sensor located at the proximal end of the
12
     catheter” limitation, by, for example, Dr. Stertzer’s conception in the March 2000 lab notebook
13
     entry of a catheter system having imaging capability navigating and imaging fallopian tubes, and
14
     Dr. Altman’s disclosure in the same lab notebook entry of catheter structures that allowed the image
15
     to be transported to the proximal end of the catheter. The concept of an image sensor at the proximal
16
     end of the catheter was both explicitly and inherently disclosed by Drs. Altman and Stertzer’s
17
     contributions to the lab notebook entry. Through the March 2000 lab notebook entry Drs. Altman
18
     and Stertzer contributed to claim 20 of the ’117 application the inventive concepts of a catheter
19
     system with of a narrow body lumen diagnostic device, in the form of the catheter system they
20
     invented, which included a catheter shaft, imaging fibers that ran the length of a shaft and sending
21
     an image from the distal end of the catheter to an image sensor at a proximal end.
22
           136.     PCT/US Patent Application No. 2012/064,834 (member of the ’120 Provisional
23
     Patent Family): Drs. Altman and Stertzer are, at the very least, co-inventors of PCT/US Patent
24
     Application No. 2012/064,834 (“the ’834 application”). For example, Drs. Altman and Stertzer
25
     conceived, or at least contributed to the conception, of the highlighted portions of claim 1:
26
            1. A device to confirm intratubal occlusion in a subject of a fallopian tube having
27
            an inner diameter, said device comprising: a tubular shaft having a distal end and
28          an interior lumen; an examination head joined to the distal end of said shaft; a
                                                      -57-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 59 of 140


            visualization modality in said examination head for visual or acoustic imaging of
 1          the fallopian tube; a power source for said visualization modality; a handle for
            control of said device and for support; and an ex vivo imager of an ocular, video
 2
            headgear, or a video display in communication with said visualization modality.
 3   Drs. Altman and Stertzer both conceived of the “device to confirm intratubal occlusion in a subject
 4   of a fallopian tube having an inner diameter” limitation as shown, for example, in the figures and
 5   disclosure of the March 2000 lab notebook entry that show a catheter system they invented passing
 6   through the inner diameter of fallopian tubes to image structures and diagnose ovarian state. Drs.
 7   Altman and Stertzer both conceived of the “tubular shaft having a distal end and an interior lumen”
 8   limitation, by, for example, Dr. Stertzer’s conception in the March 2000 lab notebook entry of a
 9   catheter system that could be inserted into fallopian tubes to deliver treatment or even implant eggs
10   from a donor, which necessarily would involve a tubular shaft with an interior lumen, and by Dr.
11   Altman’s conception in the same lab notebook entry of different tubular shafts that had lumens, as
12   shown in the images below. Drs. Altman and Stertzer also both conceived of the “examination
13   head joined to the distal end of the shaft” limitation by, for example, Dr. Sterzer’s disclosure in the
14   March 2000 lab notebook entry of a catheter system that could image and diagnose ovarian state,
15   and by Dr. Altman’s disclosure in the same lab notebook entry of examination heads in the form of
16   cameras, fiber optics, and ultrasound at the distal end of the catheter shaft.
17

18

19
20

21

22

23

24

25

26

27

28
                                                       -58-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 60 of 140



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12
     Dr. Altman conceived of the “visualization modality in said examination head for visual or acoustic
13
     imaging of fallopian tube” limitation, by, for example, his disclosure in the March 2000 lab
14
     notebook entry of “optional imaging capabilities” including ultrasound, fiber optic, and camera
15
     capabilities at the distal end of the catheter system he invented with Dr. Stertzer. Dr. Altman also
16
     conceived of the “handle for control of said device and for support” limitation when, for example,
17
     he drew just such a handle in the March 2000 lab notebook entry for the catheter system he helped
18
     invent.
19
20

21

22
     Drs. Altman and Stertzer also both conceptualized the “ex vivo imager of an ocular, video headgear,
23
     or a video display in communication with said visualization modality” limitation by, for example,
24
     Dr. Stertzer’s conceptualization in the March 2000 lab notebook entry of a catheter system that
25
     could provide imagery from inside a fallopian tube. Inherent in that disclosure, is the use of a
26
     display outside the body that was in communication with the visualization modality of the catheter
27
     system he helped invent. Dr. Altman’s conception of the “ex vivo imager” limitation was explicitly
28
                                                     -59-
                            BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 61 of 140



 1   disclosed in same lab notebook entry by his drawing of the entire catheter system where he noted

 2   “optional imaging capabilities” outside the patient’s vagina. Through the March 2000 lab notebook

 3   entry, Drs. Altman and Stertzer contributed to claim 1 of the ’834 application the inventive concepts

 4   of a catheter system with: (1) a tube-shaped catheter that has an interior lumen and a distal end;

 5   (2) an examination head on the distal end of the catheter for examining the interior of the fallopian

 6   tube; (3) a camera, or fiber optics, or ultrasound as part of the examination head to visualize the

 7   interior of a fallopian tube; (4) a handle to control and support the catheter system; and (5) an ex

 8   vivo monitor in communication with the camera, fiber optics, or ultrasound so that a practitioner

 9   can observe the images captured by the catheter system.

10         137.     U.S. Patent Application No. 14/323,859 (member of the ’120 Provisional Patent

11   Family): Drs. Altman and Stertzer are, at the very least, co-inventors of U.S. Patent Application

12   No. 2012/064,834 (“the ’834 application”). For example, Drs. Altman and Stertzer conceived, or

13   at least contributed to the conception, of the highlighted portions of claim 1:

14          1. A device to confirm intratubal occlusion in a subject of a fallopian tube having
            an inner diameter, said device comprising: a tubular shaft having a distal end and
15
            an interior lumen; an examination head joined to the distal end of said shaft; a
16          visualization modality in said examination head for visual or acoustic imaging of
            the fallopian tube; a power source for said visualization modality; a handle for
17          control of said device and for support; and an ex vivo imager of an ocular, video
            headgear, or a video display in communication with said visualization modality.
18
     Drs. Altman and Stertzer both conceived of the “device to confirm intratubal occlusion in a subject
19
     of a fallopian tube having an inner diameter” limitation as shown, for example, in the figures and
20
     disclosure of the March 2000 lab notebook entry that show a catheter system they invented passing
21
     through the inner diameter of fallopian tubes to image structures and diagnose ovarian state. Drs.
22
     Altman and Stertzer both conceived of the “tubular shaft having a distal end and an interior lumen”
23
     limitation, by, for example, Dr. Stertzer’s conception in the March 2000 lab notebook entry of a
24
     catheter system that could be inserted into fallopian tubes to deliver treatment or even implant eggs
25
     from a donor, which necessarily would involve a tubular shaft with an interior lumen, and by Dr.
26
     Altman’s conception in the same lab notebook entry of different tubular shafts that had lumens, as
27
     shown in the images below. Drs. Altman and Stertzer also both conceived of the “examination
28
                                                      -60-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 62 of 140



 1   head joined to the distal end of the shaft” limitation by, for example, Dr. Sterzer’s disclosure in the

 2   March 2000 lab notebook entry of a catheter system that could image and diagnose ovarian state,

 3   and by Dr. Altman’s disclosure in the same lab notebook entry of examination heads in the form of

 4   cameras, fiber optics, and ultrasound at the distal end of the catheter shaft.

 5

 6

 7

 8
     Dr. Altman conceived of the “visualization modality in said examination head for visual or acoustic
 9
     imaging of fallopian tube” limitation, by, for example, his disclosure in the March 2000 lab
10
     notebook entry of “optional imaging capabilities” including ultrasound, fiber optic, and camera
11
     capabilities at the distal end of the catheter system he invented with Dr. Stertzer. Dr. Altman also
12
     conceived of the “handle for control of said device and for support” limitation when, for example,
13
     he drew just such a handle in the March 2000 lab notebook entry for the catheter system he helped
14
     invent.
15

16

17

18

19
20

21

22

23

24

25

26   Drs. Altman and Stertzer also both conceptualized the “ex vivo imager of an ocular, video headgear,

27   or a video display in communication with said visualization modality” limitation by, for example,

28   Dr. Stertzer’s conceptualization in the March 2000 lab notebook entry of a catheter system that
                                                       -61-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 63 of 140



 1   could provide imagery from inside a fallopian tube. Inherent in that disclosure, is the use of a

 2   display outside the body that was in communication with the visualization modality of the catheter

 3   system he helped invent. Dr. Altman’s conception of the “ex vivo imager” limitation was explicitly

 4   disclosed in same lab notebook entry by his drawing of the entire catheter system where he noted

 5   “optional imaging capabilities” outside the patient’s vagina. Through the March 2000 lab notebook

 6   entry, Drs. Altman and Stertzer contributed to claim 1 of the ’834 application the inventive concepts

 7   of a catheter system with: (1) a tube-shaped catheter that has an interior lumen and a distal end;

 8   (2) an examination head on the distal end of the catheter for examining the interior of the fallopian

 9   tube; (3) a camera, or fiber optics, or ultrasound as part of the examination head to visualize the

10   interior of a fallopian tube; (4) a handle to control and support the catheter system; and (5) an ex

11   vivo monitor in communication with the camera, fiber optics, or ultrasound so that a practitioner

12   can observe the images captured by the catheter system.

13         138.     PCT/US Patent Application No. 2017/019,700 (member of the ’472 Application

14   Patent Family): Drs. Altman and Stertzer are, at the very least, co-inventors of PCT/US Patent

15   Application No. 2017/019,700 (“the ’700 application”). For example, Drs. Altman and Stertzer

16   conceived, or at least contributed to the conception, of the highlighted portions of claim 1:

17          1. A process of collecting cells from a tissue surface in a subject comprising:
            deploying a distal end of a catheter at a proximal end of the tissue surface; everting
18
            a balloon extendible from the distal end of the catheter to contact the tissue surface
19          with sufficient force to dislodge the cells from the tissue surface; and withdrawing
            said balloon from the subject to collect the cells.
20
     When Dr. Altman described the contents of the March 2000 lab notebook entry to Ms. Sarna, he
21
     conveyed the conception of these highlighted limitations to Ms. Sarna, who then provided these
22
     concepts as part of her collaboration with Dr. Chin and other nVision employees and consultants
23
     that resulted in PCT/US Patent Application No. 2017/019,700. Drs. Altman and Stertzer both
24
     conceived of the “process of collecting cells from a tissue surface in a subject” limitation by, for
25
     example, Dr. Stertzer’s disclosure in the March 2000 lab notebook entry of using modified versions
26
     of BioCardia’s Helix and Morph catheters inserted into a fallopian tube to collect cells to improve
27
     the diagnosis and treatment of ovarian cancer, and by Dr. Altman’s disclosure in the same lab
28
                                                      -62-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 64 of 140



 1   notebook entry of a catheter system with the ability to perform fluid and material core biopsies in

 2   the fallopian tubes to diagnose ovarian state. Dr. Altman conceived of the “deploying a distal end

 3   of a catheter at a proximal end of the tissue surface” limitation by, for example, describing in the

 4   March 2000 lab notebook entry of a catheter system that had a distal end that could be steered

 5   through the tortuosity of the fallopian tube. Dr. Altman also conceived of the element that is

 6   “extendible from the distal end of the catheter to contact the tissue surface with sufficient force to

 7   dislodge the cells from the tissue surface” by, for example, describing in the March 2000 lab

 8   notebook entry of a biopsy probe that is capable of fluid or material core biopsies. Finally, both

 9   Drs. Stertzer and Altman conceived of the “withdrawing … from the subject to collect the cells”

10   limitation by, for example, Dr. Stertzer’s disclosure in the March 2000 lab notebook entry of

11   utilizing a catheter system inserted into a fallopian tube to collect cells to diagnose ovarian state in

12   a less invasive fashion, and Dr. Altman’s disclosure in the same lab notebook entry of an implement

13   capable of taking a fluid or material core biopsy. Inherent in both of these disclosures is the

14   requirement that whatever is taking the biopsy is withdrawn from the subject to test the collected

15   cells. Through the March 2000 lab notebook entry, Drs. Altman and Stertzer contributed to claim

16   1 of the ’700 application the inventive concepts of a guiding the distal end of a catheter through a

17   fallopian tube to collect cells lining the lumen and withdrawing the catheter with the collected cells

18   from the patient.

19         139.     PCT/US Patent Application No. 2018/000,229 (member of the ’472 Application

20   Patent Family): Drs. Altman and Stertzer are, at the very least, co-inventors of PCT/US Patent

21   Application No. 2018/000,229 (“the ’229 application”). For example, Drs. Altman and Stertzer

22   conceived, or at least contributed to the conception, of the highlighted portions of claim 1:

23          1. A device for Fallopian tube diagnostics, comprising: a tube having a distal end;
            a balloon having a first end coupled to the distal end of the tube, the balloon being
24
            disposed in the tube in a first, inverted position and movable to a second, everted
25          position, extendable a distance distal of the tube distal end, such that a surface of
            the balloon is contactable with an inner surface of the Fallopian tube; and a push
26          wire having a distal end coupled to a second end of the balloon, wherein the balloon
            is movable from the first inverted position to the second everted position by
27          actuation of the push wire; wherein a surface of the balloon includes a plurality of
28          surface features for collection, retention, or both, of a tissue sample of the inner
                                                       -63-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 65 of 140


            surface of the Fallopian tube.
 1
     When Dr. Altman described the contents of the March 2000 lab notebook entry to Ms. Sarna, he
 2
     conveyed the conception of these highlighted limitations to Ms. Sarna, who then provided these
 3
     concepts as part of her collaboration with Dr. Chin and other nVision employees and consultants
 4
     that resulted in PCT/US Patent Application No. 2018/000,229. Drs. Altman and Stertzer both
 5
     conceived of the “device for fallopian tube diagnostics” limitation as shown, for example, in the
 6
     figures and disclosure of the March 2000 lab notebook entry that show a catheter system they
 7
     invented diagnosing ovarian state in the fallopian tubes. Both Drs. Altman and Stertzer conceived
 8
     of the “tube having a distal end” limitation by, for example, Dr. Stertzer’s disclosure in the March
 9
     2000 lab notebook entry of guiding the distal end of a catheter tube through the fallopian tubes to
10
     diagnose ovarian state, and Dr. Altman’s disclosure in the same lab notebook entry of diagrams of
11
     the catheter system with a distal end in fallopian tubes.
12

13

14

15

16

17

18

19
20

21   Drs. Altman conceived of the “extendable a distance distal of the tube distal end” limitation by, for
22   example, his disclosure in the March 2000 lab notebook entry of a probe that extends beyond the
23   distal end of the catheter to collect cells from the fallopian tubes. Drs. Altman and Stertzer both
24   conceived of the “contactable with an inner surface of the Fallopian tube” and “plurality of surface
25   features for collection, retention, or both, of a tissue sample of the inner surface of the Fallopian
26   tube” limitations by, for example, Dr. Stertzer’s disclosure in the March 2000 lab notebook entry
27   of a catheter system that could be inserted into fallopian tubes to collect cells to diagnose ovarian
28
                                                      -64-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 66 of 140



 1   state, and Dr. Altman’s disclosure in the same lab notebook entry of a probe for collecting fluid

 2   and material core samples of tissue. Through the March 2000 lab notebook entry, Drs. Altman and

 3   Stertzer contributed to claim 1 of the ’229 application the inventive concepts of a fallopian tube

 4   diagnostic device in the form of a catheter system with a tube having a distal end that extended

 5   into, and contacted the inner surface of, the fallopian tubes to deploy a plurality of surfaces for the

 6   collection and retention of tissue samples.

 7         140.     U.S. Patent No. 10, 639,016 (member of the ’472 Application Patent Family):

 8   Drs. Altman and Stertzer are, at the very least, co-inventors of U.S. Patent No. 10,639,016 (“the

 9   ’016 patent”). For example, Drs. Altman and Stertzer conceived, or at least contributed to the

10   conception, of the highlighted portions of claim 1:

11          1. A process of collecting cells from a tissue surface of a Fallopian tube in a subject
            comprising: deploying a distal end of a catheter at a proximal end of the tissue
12
            surface of the Fallopian tube; everting an inelastic balloon extendible from the
13          distal end of the catheter to contact the tissue surface of the Fallopian tube wherein
            in response to everting, over-expansion of the Fallopian tube by the inelastic
14          balloon is prevented; partially deflating said balloon to form wrinkles on an outer
            surface of said balloon and capturing the cells on said wrinkles; and withdrawing
15          said balloon from the subject to collect the cells from the Fallopian tube.
16
     When Dr. Altman described the contents of the March 2000 lab notebook entry to Ms. Sarna, he
17
     conveyed the conception of these highlighted limitations to Ms. Sarna, who then provided these
18
     concepts as part of her collaboration with Dr. Chin and other nVision employees and consultants
19
     that resulted in U.S. Patent No. 10,639,016. Drs. Altman and Stertzer both conceived of the
20
     “process of collecting cells from a tissue surface of a Fallopian tube in a subject” limitation as
21
     shown, for example, in the figures and disclosure of the March 2000 lab notebook entry that show
22
     a catheter system they invented diagnosing ovarian state in the fallopian tubes. Both Drs. Altman
23
     and Stertzer conceived of the “deploying a distal end of a catheter at a proximal end of the tissue
24
     surface of the Fallopian tube” and “extendible from the distal end of the catheter to contact the
25
     tissue surface of the Fallopian tube” limitations by, for example, Dr. Stertzer’s disclosure in the
26
     March 2000 lab notebook entry of navigating a catheter through the fallopian tubes to collect tissue
27
     samples to diagnose ovarian state, and Dr. Altman’s disclosure in the same lab notebook entry of a
28
                                                       -65-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 67 of 140



 1   catheter that includes implements at its distal end that can perform fluid or material core biopsies

 2   in the fallopian tubes. Both Drs. Altman and Stertzer conceived of the “capturing the cells” and

 3   “collect the cells from the Fallopian tube” limitations by, for example, Dr. Stertzer’s disclosure in

 4   the March 2000 lab notebook entry of a catheter system that could diagnose ovarian state by testing

 5   tissue samples from the fallopian tubes, and Dr. Altman’s disclosure in the same lab notebook entry

 6   of a catheter that has, on its distal end, implements capable of collecting, for example, fluid or

 7   material core cell samples from the fallopian tube. Through he March 2000 lab notebook entry,

 8   Drs. Altman and Stertzer contributed to claim 1 of the ’016 patent the inventive concepts of a

 9   process of collecting cells from a tissue surface of a Fallopian tube in a subject by deploying the

10   distal end of a catheter to collect cells from the fallopian tube.

11         141.     U.S. Patent No. 10,646,209 (member of the ’472 Application Patent Family):

12   Drs. Altman and Stertzer are, at the very least, co-inventors of U.S. Patent No. 10,646,209 (“the

13   ’209 patent”). For example, Drs. Altman and Stertzer conceived, or at least contributed to the

14   conception, of the highlighted portions of claim 1:

15          1. A catheter comprising: a tube having a distal end; a balloon having a distal end
            secured to the distal end of the tube at a proximal end of the balloon, the balloon
16
            having a length, a majority of the length of the balloon being inelastic, said balloon
17          being adapted to evert from an inverted position to a longitudinally extended
            everted position in a Fallopian tube so as prevent over-expansion of the Fallopian
18          tube during eversion; and an extending portion comprising a filament disposed at
            the distal end of said balloon moveable between the inverted position and the
19          longitudinally extended everted position with eversion of said balloon; wherein
20          each of said balloon and said filament has an outer surface configured to remove
            and retain cells from a wall of the Fallopian tube; wherein the filament is configured
21          to curl, spread, fan, ball-up, or expand-out, or combinations thereof, in response to
            the balloon moving between the inverted position and the everted position.
22

23   When Dr. Altman described the contents of the March 2000 lab notebook entry to Ms. Sarna, he

24   conveyed the conception of these highlighted limitations to Ms. Sarna, who then provided these

25   concepts as part of her collaboration with Dr. Chin and other nVision employees and consultants

26   that resulted in U.S. Patent No. 10,646,209. Drs. Altman and Stertzer both conceived of the

27   “catheter” and “tube having a distal end” limitations by, for example, Dr. Stertzer’s disclosure in

28   the March 2000 lab notebook entry of the distal end of a catheter tube navigating the fallopian tubes
                                                        -66-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 68 of 140



 1   to collect cells to determine ovarian state, and Dr. Altman’s disclosure in the same lab notebook

 2   entry of a catheter system having a tube with a distal end that is guided to the fallopian tubes. Drs.

 3   Altman and Stertzer also conceived of the “outer surface configured to remove and retain cells from

 4   a wall of the Fallopian tube” limitation by, for example, Dr. Stertzer’s disclosure in the March 2000

 5   lab notebook entry of using a catheter system to navigate the fallopian tubes to collect tissue

 6   samples to determine ovarian state, and Dr. Altman’s disclosure of implements at the distal end of

 7   the catheter that are capable of collecting fluid and material core samples from the fallopian tubes.

 8   Through the March 2000 lab notebook entry, Drs. Altman and Stertzer contributed to claim 1 of

 9   the ’209 patent the inventive concepts of a the distal end of a catheter tube being equipped with

10   implements capable of collecting cells from the wall of the fallopian tube so that tests may be

11   performed to determine ovarian state.

12         142.     WO 2014/121207 (member of the ’472 Application Patent Family): Drs. Altman

13   and Stertzer are, at the very least, co-inventors of WO 2014/121207 (“the ’207 application”). For

14   example, Drs. Altman and Stertzer conceived, or at least contributed to the conception, of the

15   highlighted portions of claim 1:

16          1. A process of collecting cells from a Fallopian tube in a subject comprising:
            deploying a distal end of a catheter at the proximal end of the Fallopian tube;
17
            everting a balloon on the distal end of the catheter to urge an extending portion into
18          the Fallopian tube with sufficient force to dislodge the cells from an inner wall of
            the Fallopian tube; and withdrawing said extending portion from the subject to
19          collect the cells.
20   When Dr. Altman described the potential of gene expression profiling and the approach EXACT

21   Science had taken to collect cells from a stool sample that rubs against the colon wall in

22   combination with the contents of the March 2000 lab notebook entry to Ms. Sarna, he conveyed

23   the conception of these highlighted limitations to Ms. Sarna, who then provided these concepts as

24   part of her collaboration with Dr. Chin and other nVision employees and consultants that resulted

25   in WO 2014/121207. Drs. Altman and Stertzer both conceived of the “process of collecting cells

26   from a Fallopian tube in a subject,” “deploying a distal end of a catheter at the proximal end of the

27   Fallopian tube,” “urge an extended portion into the Fallopian tube with sufficient force to dislodge

28   the cells from an inner wall of the Fallopian tube,” and “withdrawing said extended portion from
                                                      -67-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 69 of 140



 1   the subject to collect the cells” limitations. Dr. Stertzer conceived all of these limitations by, for

 2   example, his disclosure in the March 2000 lab notebook entry of deploying a distal end of a catheter

 3   in the fallopian tube to collect cells and then withdrawing the catheter system so that the collected

 4   cells can be tested for the presence of ovarian cancer. Dr. Altman conceived of these limitations

 5   by, for example, his disclosure in the March 2000 lab notebook entry of components on the distal

 6   end of a catheter system that could perform fluid or material core biopsies, and components of the

 7   catheter system that could be used to withdraw the catheter implements that collected the cells.

 8   Through the March 2000 lab notebook entry, Drs. Altman and Stertzer contributed to claim 1 of

 9   the ’207 application the inventive concepts of deploying the distal end of a catheter into the

10   fallopian tube to collect cells from the inner wall of the tube and then withdrawing the catheter so

11   that the collected cells could be tested.

12         143.     As alleged herein, BioCardia did not discover, and could not have discovered, its

13   correction of inventorship claims through the exercise of reasonable diligence, until December

14   2018 or December 2019. Ms. Sarna fraudulently concealed her wrongful acts, postponing the

15   accrual of BioCardia’s claims and therefore the beginning of the running of the statute of limitations

16   until BioCardia actually discovered the fraudulent acts, because among other things as herein

17   alleged, Ms. Sarna (a) concealed her wrongdoing from BioCardia which (b) she was contractually

18   obligated to disclose to BioCardia (c) which concealment she did with the intent to defraud

19   BioCardia (d) of which fraudulent acts BioCardia was unaware until January 2019 and upon which

20   BioCardia would have acted earlier had it been earlier aware of them, causing BioCardia to sustain

21   the damage alleged herein.

22         144.     Drs. Altman and Stertzer are omitted inventors for all members of the ’945

23   Provisional Application Family, the ’120 Provisional Application Family, the ’472 Application

24   Family, and the Additional Provisional Applications. Moreover, BioCardia is a proper assignee of

25   the ’945 Provisional Application Family, the ’120 Provisional Application Family, the ’472

26   Application Family, and the Additional Provisional Applications.

27         145.     BioCardia requests correction of inventorship of the patents and patent applications,

28   both domestic and foreign counterparts, in the ’945 Provisional Application Family, the ’120
                                                      -68-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 70 of 140



 1   Provisional Application Family, and the ’472 Application Family to name Dr. Peter Altman and

 2   Dr. Simon Stertzer as co-inventors. Moreover, BioCardia seeks assignment of the rights in and to

 3   the ’945 Provisional Application Family, the ’120 Provisional Application Family, the ’472

 4   Application Family, and the Additional Provisional Applications.

 5                                         COUNT II
             (Disgorgement of Unjust Enrichment and Imposition of Constructive Trust)
 6                                   (Against All Defendants)
 7          146.   BioCardia realleges paragraphs 1-145, inclusive.
 8          147.   The Sarna Agreement is a valid and enforceable contract with BioCardia.
 9          148.   BioCardia has duly performed all conditions, covenants, and promises required on
10   its part to be performed pursuant to the Sarna Agreement.
11          149.   Ms. Sarna breached her contractual obligations to BioCardia under the Sarna
12   Agreement by, inter alia:
13                 a.      Failing to preserve the confidentiality of BioCardia trade secrets and only
14          using BioCardia confidential information for the benefit of BioCardia, as required by
15          Section 2(a) of the Sarna Agreement;
16                 b.      Failing to disclose to and assign to BioCardia each of the patents and patent
17          applications in the ’945 Provisional Patent Family, ’120 Provisional Patent Family, ’472
18          Application Family, and the Additional Provisional Applications, as required by Section
19          3(b) of the Sarna Agreement;
20                 c.      Failing to keep and maintain adequate and current written records of all
21          inventions she made during her term of her employment with BioCardia, as required by 3(d)
22          of the Sarna Agreement;
23                 d.      Failing to assist BioCardia in “in every proper way to secure” its rights in
24          the inventions Ms. Sarna made during her employment at BioCardia, as required by Section
25          3(e) of the Sarna Agreement;
26                 e.      Although Ms. Sarna now claims that the inventions she patented during her
27          employment with BioCardia were covered by California Labor Code Section 2870, Ms.
28
                                                    -69-
                            BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 71 of 140



 1          Sarna never disclosed those inventions to BioCardia in writing, as required by Section 3(f)

 2          of the Sarna Agreement;

 3                  f.     Engaging in “employment, occupation, consulting or other business activity

 4          directly related to the business” of BioCardia when she founded and worked on behalf of

 5          nVision, as prohibited by Section 4(a) of the Sarna Agreement;

 6                  g.     By engaging in consulting work on behalf of nVision without first reporting

 7          the nature of the work and the time commitment of the proposed work, as prohibited by

 8          Section 4(b) of the Sarna Agreement;

 9                  h.     Keeping in her possession, and using for the benefit of nVision, confidential

10          BioCardia documents that she emailed to herself, as prohibited by Section 5 of the Sarna

11          Agreement; and

12                  i.     Violating several items in the BioCardia Conflict of Interest Guidelines, as

13          prohibited by Section 8 of the Sarna Agreement.

14          150.    BioCardia is informed and believes and on that basis alleges that the Shareholder

15   Defendants are sophisticated companies and investors focused on investments in or acquisitions

16   of early-stage companies (each an “Investment Target”) and, thus, are familiar with intellectual

17   property issues that Investment Targets have. These include, among other things, that a former

18   employer of a founder of an Investment Target might have a claim to ownership of the inventions

19   claimed by the Investment Target, or that the inventions claimed by the Investment Target may be

20   based on trade secrets misappropriated from a former employer because, among other things.

21              a. They had been contractually assigned by the founder to the founder’s former

22                  employer;

23              b. They were co-invented with an employee or employees of the founder’s former

24                  employer; or

25              c. They were based on information learned at and/or belonging to the former employer.

26          151.    BioCardia is informed and believes and on that basis alleges that because of,

27   among other things, the intellectual property issues that an Investment Target might have with a

28   founder’s former employer, the Shareholder Defendants customarily perform “due diligence” on
                                                     -70-
                            BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 72 of 140



 1   an Investment Target focusing particularly on ferreting out any issues that might exist with the

 2   Investment Target’s ownership or right to use its purported technology and intellectual property.

 3          152.    BioCardia is informed and believes and on that basis alleges that the Shareholder

 4   Defendants focused on investments in and acquiring early-stage medical device companies and,

 5   therefore, knew, or at least should have known, that BioCardia, the company nVision’s founder,

 6   Ms. Surbhi Sarna, worked for immediately prior to nVision, was also a medical device company

 7   working on the same type of medical device that nVision planned to work on: diagnostic

 8   catheters.

 9          153.    BioCardia is informed and believes and on that basis alleges that, as specialists in

10   investments in or acquisitions of early stage medical device companies, the Shareholder

11   Defendants knew or at least should have known there was a heightened risk – well beyond the

12   risks inherent in any early stage company - that nVision’s technology and intellectual property

13   actually belonged to BioCardia.

14          154.    BioCardia is informed and believes and on that basis alleges that, in addition to the

15   heightened risk inherent in the fact that nVision was focused on the same type of medical device

16   development as was BioCardia (diagnostic catheters), the Shareholder Defendants knew that there

17   was a likelihood that nVision’s claimed technology and intellectual property actually belonged to

18   or had been misappropriated from BioCardia, because they knew or at least should have known

19   through their due diligence of nVision that:

20                  a.     Ms. Sarna’s undergraduate major was molecular and cellular biology. She

21          does not have any graduate degrees. Her work at BioCardia dealt with tracking device

22          failures, ensuring label compliance, and obtaining materials from vendors. While at

23          BioCardia, Ms. Sarna’s work responsibilities did not include designing or developing

24          medical devices. BioCardia is informed and believes and on that basis alleges that Ms.

25          Sarna’s only other experience in the medical device space involved similar tasks as the

26          ones she performed at BioCardia. Ms. Sarna’s age, education, and work experience were

27          highly unusual for someone who allegedly came up with a medical device and technique

28
                                                     -71-
                            BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
     Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 73 of 140



 1       so revolutionary that a company like Boston Scientific Corporation would value it at

 2       hundreds of millions of dollars.

 3               b.      Ms. Sarna started consulting with BioCardia on September 15, 2008 and

 4       became a full-time employee of BioCardia on November 3, 2008, at which time she

 5       signed the Sarna Agreement, and where she worked until resigning in January 2012;

 6               c.      Ms. Sarna registered nVision as a Delaware corporation on September 28,

 7       2009, the year after she joined BioCardia and more than two years before she left

 8       BioCardia and apparently ran it in “stealth mode” to conceal its existence from BioCardia;

 9               d.      Ms. Sarna entered into a “Technology Transfer Agreement” “effective as

10       of December 26, 2009 between Surbhi Sarna (the ‘Founder’), and nVision Medical

11       Corporation, a Delaware corporation” more than two years before she left BioCardia.

12               e.      In the Technology Transfer Agreement, Ms. Sarna assigned to nVision

13       “All rights, title and interests in and to all intellectual property arising out of or related to

14       the ‘nVision Medical; business plan, including, without limitation, all ideas, designs,

15       techniques, processes, formulas, trade secrets, inventions, discoveries, improvements,

16       research or development and test results, specifications, data, know-how, business

17       methods, marketing plans, other business plans, strategies, forecasts, unpublished

18       financial information, budgets, projections, business prospects, copyrights and trademarks

19       (inclusive of all goodwill relate thereto), and the following trademark, copyright, and

20       patent applications and registrations.” The patent application identified in the Technology

21       Transfer Agreement is a “USPTO provisional patent application filed on or around

22       September 29, 2009.”

23               f.      Ms. Sarna only registered nVision to do business in California on February

24       21, 2012, about a month after she left BioCardia, when, BioCardia is informed and

25       believes and on that basis alleges, she believed it was no longer possible to conceal

26       nVision’s existence from BioCardia.

27               g.      BioCardia is informed and believes and on that basis alleges that the

28       incorporation of nVision more than two years before Ms. Sarna left BioCardia, and the
                                                     -72-
                          BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 74 of 140



 1          registration of nVision to do business in California only after she had left BioCardia,

 2          alone should have set off alarm bells in any competent due diligence conducted by or for

 3          anyone seeking to invest in nVision;

 4                  h.     Ms. Sarna, in common with most Silicon Valley employees, was

 5          contractually obligated to assign to BioCardia inventions she made while working at

 6          BioCardia (see Exhibit A attached hereto-the Sarna Agreement), subject only to her

 7          proving that they were excluded by Labor Code § 2870, which BioCardia is informed and

 8          believes and on that basis alleges that anyone seeking to invest in nVision would

 9          understand was unlikely given that both nVision and BioCardia were in the same general

10          area of medical devices (diagnostic catheters);

11                  i.     On January 25, 2011, while a BioCardia employee and a year before Ms.

12          Sarna left BioCardia, Ms. Sarna filed U.S. Provisional application No. 61/435,945 (“the

13          ’945 provisional patent application”);

14                  j.     On December 3, 2010, while still a BioCardia employee and a year before

15          Ms. Sarna left BioCardia, Ms. Sarna emailed Anula Jayasuriya, then affiliated with

16          Defendant Astia Angels nVision LLC and later affiliated with Defendant eXXclaim

17          Capital Partners I, L.P., and Linda Greub, then a partner at Defendant LMNVC, LLC,

18          from her BioCardia account requesting help conceptualizing the invention of the ’945

19          provisional patent application;

20                  k.      Ms. Sarna subsequently filed three other published applications claiming

21          priority to the ’945 provisional patent application;

22                  l.     On November 13, 2011, also while still a BioCardia employee, Ms. Sarna

23          filed a provisional application entitled “Device and method to confirm occlusion of

24          the fallopian tube”; and

25                  m.     Ms. Sarna subsequently filed Application No, 14/357,875, which claimed

26          priority to the ’120 provisional patent application.

27          155.    BioCardia is informed and believes and on that basis alleges that the Shareholder

28   Defendants knew, or at least should have known, that the filing of all of these patent applications
                                                      -73-
                            BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 75 of 140



 1   while Ms. Sarna was employed by BioCardia, but which were assigned to nVision, meant that the

 2   patent applications likely had been contractually assigned to BioCardia.

 3          156.     BioCardia is informed and believes and on that basis alleges that the Shareholder

 4   Defendants also knew, or at least should have known, that the filing of all of these patent

 5   applications while Ms. Sarna was employed by BioCardia, but which were assigned to nVision,

 6   meant that there likely were unnamed BioCardia co-inventors on some or all of the patent

 7   applications.

 8          157.     BioCardia is informed and believes and on that basis alleges that the Shareholder

 9   Defendants also knew, or at least should have known, that the filing of all of these patent

10   applications while Ms. Sarna was employed by BioCardia, but which were assigned to nVision,

11   together with the other acts alleged above while Ms. Sarna was a BioCardia employee, meant that

12   nVision’s purported technology and intellectual property likely was based on misappropriated

13   BioCardia trade secrets.

14          158.     The risks undertaken by an investor who knows or should know that the

15   technology and intellectual property claimed by an Investment Target likely belongs to a former

16   employer as is with the case with the patents Ms. Sarna was contractually obligated to assign to

17   BioCardia, or is likely based on trade secrets misappropriated from a former employer, is unlike

18   any common investment and market risk. While common investment risks, if realized, might

19   operate to reduce the value of the Investment Target and, therefore, the value of the investor’s

20   investment, an investor who knows or should know that the technology and intellectual property

21   claimed by an Investment Target is likely based on patents rightfully owned by another or trade

22   secrets misappropriated from another is exposed to the equitable rights of the rightful owner of

23   the technology and intellectual property, including, as alleged below, the risk of disgorgement of

24   all benefits of the investment.

25          159.     Here, the Shareholder Defendants’ investment in nVision was made with the

26   actual or imputed knowledge that the technology and intellectual property claimed by Ms. Sarna

27   and nVision was likely based on patents belonging to and trade secrets misappropriated from

28   BioCardia; accordingly, they did not undertake a common investment risk but, rather, undertook
                                                      -74-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 76 of 140



 1   the risk of disgorgement of all benefits from their investment.

 2          160.    The Shareholder Defendants’ liability to BioCardia is direct, not vicarious, and

 3   does not require piercing nVision’s corporate veil.

 4          161.    BioCardia is informed and believes and on that basis alleges that the Shareholder

 5   Defendants made a conscious decision to participate in and further the wrongful acts of nVision

 6   and Ms. Sarna by investing in nVision and providing it with the funding necessary to commit the

 7   acts as herein alleged.

 8          162.    Alternatively, BioCardia is informed and believes and on that basis alleges that the

 9   Shareholder Defendants knew or should have known that nVision and Ms. Sarna had acted in

10   violation of BioCardia’s rights. Their investments in nVision were made “despite a known risk

11   that the conduct in question violate[d] the rights of [BioCardia].” Under California law and

12   Sections 51(3)(b) and 3 comment e, of the Restatement (Third) of Restitution and Unjust

13   Enrichment, their decision to invest in nVision despite that known risk of liability – i.e., despite

14   that “known unknown” – renders them “conscious wrongdoers” and places upon them the risk of

15   liability by a disgorgement measure.

16          163.    BioCardia is informed and believes and on that basis alleges that the Shareholder

17   Defendants provided funding to nVision that was a substantial factor in enabling nVision and Ms.

18   Sarna to commit the acts as herein alleged, and that the Shareholder Defendants knowingly

19   benefited from the acts as herein alleged.

20          164.    The Shareholder Defendants are required to disgorge to BioCardia the amount of

21   their unjust enrichment as a result of the acts alleged, including at least the amount Boston

22   Scientific paid the Shareholder Defendants for their shares of stock in nVision.

23          165.    BioCardia is informed and believes and on that basis alleges that Fortis Advisors

24   LLC, as Stockholders’ Representative, is holding in trust approximately ten percent (10%) of the

25   amount paid by Boston Scientific Corporation for the nVision stock of the Shareholder

26   Defendants, among other shareholders, resulting from their provision of funding to nVision that

27   was a substantial factor in enabling nVision and Ms. Sarna to commit the acts as herein alleged,

28   and therefore Fortis is required to disgorge to BioCardia the amount it holds in trust for the
                                                      -75-
                               BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 77 of 140



 1   Shareholder Defendants. The Shareholder Defendants are required to direct Fortis Advisors LLC

 2   to disgorge to BioCardia any amounts received from Boston Scientific Corporation that Fortis

 3   Advisors LLC is holding for the benefit of the Shareholder Defendants as a result of the

 4   Shareholders Defendants’ unjust enrichment as a result of the acts alleged, including at least the

 5   amount Boston Scientific paid the Shareholder Defendants for their shares of stock in nVision.

 6          166.    As a further direct and proximate result of Ms. Sarna’s breaches of the Sarna

 7   Agreement, Defendants have been unjustly enriched for example, in an amount equal to at least

 8   what Boston Scientific paid for nVision. Defendants have been enriched by Ms. Sarna’s breaches

 9   of contract, reaping benefits they would not otherwise have achieved in the absence of the

10   breaches. Defendants received benefits in the form of intellectual property and money based on

11   Ms. Sarna’s breaches of contract as alleged above. Defendants’ retention of the benefits they

12   received from Ms. Sarna’s breaches of contract is unjust as Ms. Sarna was not contractually

13   permitted to share these benefits with anyone else. As such, BioCardia is entitled to

14   disgorgement of all of Defendants’ profits and consequential gains reaped from their unjust

15   enrichment, restitution based on the benefits received and a constructive trust over the unlawful

16   benefits received as a result of Ms. Sarna’s breaches of the Sarna Agreement.

17          167.    In addition, a constructive trust should be imposed on nVision for the benefit of

18   BioCardia on, among other things, (1) any monetary consideration paid by Boston Scientific and

19   retained by nVision; (2) title to the ’945 Provisional Application Family, the ’120 Provisional

20   Application Family, the ’472 Application Family, and the Additional Provisional Applications

21   and (3) the trade secrets and other intellectual property taken by Ms. Sarna, and nVision should

22   be ordered to transfer or assign to BioCardia all of the forgoing.

23                                          COUNT III
       (Misappropriation of Trade Secrets under California Uniform Trade Secrets Act Under
24                           California Civil Code Sections 3426 et seq
           (Against nVision and Imposition of Constructive Trust Against All Defendants)
25

26          168.    BioCardia realleges paragraphs 1-167 inclusive.

27   Elements of Trade Secret Claim

28          169.    A trade secret is “information, including a formula, pattern, compilation, program,
                                                      -76-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 78 of 140



 1   device, method, technique, or process, that: (1) Derives independent economic value, actual or

 2   potential, from not being generally known to the public or to other persons who can obtain

 3   economic value from its disclosure or use; and (2) Is the subject of efforts that are reasonable

 4   under the circumstances to maintain its secrecy.” Cal. Civ. Code § 3426.1(d).

 5          170.    To plead a claim for trade secret misappropriation, a plaintiff must allege: “(1) the

 6   plaintiff owned a trade secret, (2) the defendant acquired, disclosed, or used the plaintiff’s trade

 7   secret through improper means, and (3) the defendant’s actions damaged the plaintiff.” Sargent

 8   Fletcher, Inc. v. Able Corp., 110 Cal. App. 4th 1658, 1665 (2003); Space Data Corp. v. X, 2017

 9   U.S. Dist. LEXIS 22571 at *3, 2017 WL 5013363 (N.D. Cal. Feb. 16, 2017). “Improper means”

10   is defined as “theft, bribery, misrepresentation, breach or inducement of a breach of a duty to

11   maintain secrecy, or espionage through electronic or other means.” Cal. Civ. Code. § 3426.1(a).

12          171.    Courts distinguish between “direct” and “indirect” trade secret misappropriation,

13   the difference being whether the defendant obtained the trade secrets directly from the plaintiff or

14   indirectly “from someone other than plaintiff.” See Heller v. Cepia, L.L.C., 2012 U.S. Dist.

15   LEXIS 660 at *17, 2012 WL 13572 (N.D. Cal. Jan. 4, 2012). A claim for indirect trade secret

16   misappropriation must allege facts showing that the defendant: “(a) knew or had reason to know

17   before the use or disclosure that the information was a trade secret and knew or had reason to

18   know that the disclosing party had acquired it through improper means or was breaching a duty of

19   confidentiality by disclosing it; or (b) knew or had reason to know it was a trade secret and that

20   the disclosure was a mistake.” Cal. Police Activities League v. Cal. Police Youth Charities, Inc.,

21   2009 U.S. Dist. LEXIS 20507 at *8, 2009 WL 537091 (N.D. Cal. Mar. 3, 2009).

22   The Statute of Limitations Was Tolled Until BioCardia Became Aware of nVision’s

23   Misappropriation

24          172.    The statute of limitations for breach of a contractual obligation to preserve a trade

25   secret does not start until the breach was, or reasonably should have been discovered. See, e.g.,

26   April Enterprises, Inc. v. KTTV, 147 Cal.App.3d 827, 831 (1983). The reason for this is that it is

27   often difficult or impractical for a trade secret owner to determine whether someone has

28   misappropriated a trade secret. It would be inequitable for the statute of limitations to be
                                                       -77-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 79 of 140



 1   triggered by a breach, and even run, before the aggrieved party even realizes it has been harmed.

 2          173.     As more fully described in the discussion of “BioCardia’s First Awareness of Ms.

 3   Sarna’s Breach of Contract and Misappropriation of Trade Secrets” above, during and after her

 4   employment with BioCardia, Ms. Sarna and nVision concealed the trade secret misappropriation

 5   from detection. For example, Ms. Sarna never informed BioCardia that she had incorporated

 6   nVision Medical Corporation during her employment, or that nVision would develop a catheter

 7   system that would compete with BioCardia’s efforts to adapt its catheter offerings for use in

 8   gynecological applications. Ms. Sarna also never informed BioCardia that during her

 9   employment she filed multiple provisional patent applications covering BioCardia trade secrets

10   described in the March 2000 lab notebook entry that Dr. Altman explained to Ms. Sarna in or

11   around May 2009 and assigned them to nVision.

12          174.     Ms. Sarna’s and nVision’s fraudulent concealment of her wrongful acts tolled the

13   statute of limitations for BioCardia’s misappropriation claims. Therefore, the running of the

14   statute of limitations was delayed until January 2019, when BioCardia actually discovered the

15   fraudulent acts, because among other things, Ms. Sarna and nVision (a) concealed her

16   wrongdoing from BioCardia which (b) she was contractually obligated to disclose to BioCardia

17   (c) which concealment she did with the intent to defraud BioCardia (d) of which fraudulent acts

18   BioCardia was unaware until January 2019 and upon which BioCardia would have acted earlier

19   had it been earlier aware of them, causing BioCardia to sustain the damage alleged herein.

20   Trade Secrets Disclosed During Meeting Between Dr. Altman and Surbhi Sarna

21          175.     Diagnostic method of using a catheter inserted into a fallopian tube to obtain

22   a solid or liquid biopsy of potentially diseased ovarian tissue or cells by, for example,

23   advancing a guide catheter into the uterus to gain access to the ostium of a fallopian tube,

24   advancing a second catheter system through the guide catheter and obtaining a sample of

25   tissue through the second catheter that is from the ovary which may be analyzed

26   biologically:

27                   a.     This diagnostic method is a trade secret because it is a method, technique,

28          or process, that derives actual or potential economic value from not being known and is
                                                     -78-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
     Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 80 of 140



 1       subject to reasonable efforts to maintain its secrecy. As the trade secret suggests, it is a

 2       method of using a catheter, which can equally be called a technique or process.

 3               b.      This trade secret derived both actual and potential value from not being

 4       generally known to the public. For example, as Ms. Sarna set out in her 2013 presentation

 5       on nVision, which BioCardia first reviewed in 2019, the addressable market for a non-

 6       invasive method for early detection of ovarian cancer was $4 billion and involved roughly

 7       8 million patients per year. Dkt 1 at Ex. B at slide 29. In addition, Boston Scientific paid

 8       $275 million to purchase nVision based in part on its commercial development of this

 9       trade secret.

10               c.      BioCardia undertook reasonable efforts to preserve the secrecy of this trade

11       secret. The only place where the secret was disclosed was in the March 2000 entry in Dr.

12       Altman’s lab notebook. Dr. Altman kept this lab notebook in a secure location in his

13       office. Access to the notebook itself was restricted, and, prior to this litigation, only four

14       people had seen the contents of this notebook entry related to this disclosure: Daniel

15       Rosenman, Dr. Simon Stertzer, Dr. Peter Altman, and Ms. Sarna. Each of these people

16       entered into a non-disclosure agreement with BioCardia, or its predecessor Hippocratic

17       Engineering, to prevent disclosure to the public. Furthermore, BioCardia internal

18       documents containing confidential information were labelled “confidential” and all

19       documents containing BioCardia confidential information that were distributed externally

20       were marked “confidential.” For example, BioCardia employees received, and BioCardia

21       lab notebooks came with, a BioCardia memo on “Lab Notebook Document Control” to

22       preserve secrecy. Finally, visitors to BioCardia had to sign-in to gain access to the

23       facilities and were escorted by a company employee at all times. BioCardia has never had

24       more than approximately twenty employees and an appropriately sized facility, so the

25       presence of an unauthorized person would be recognized.

26               d.      BioCardia is the owner of this trade secret because the two individuals who

27       conceived of and developed the trade secret, Drs. Peter Altman and Simon Stertzer, both

28       assigned all right, title, and interest in the intellectual property to BioCardia, or its
                                                    -79-
                          BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
     Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 81 of 140



 1       predecessor Hippocratic Engineering.

 2              e.      Dr. Peter Altman disclosed this trade secret to Ms. Sarna when he

 3       described and explained a March 2000 lab notebook entry to her during an hour-long

 4       meeting. The following excerpts are examples of disclosures from the notebook that

 5       describe this trade secret:

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20              f.      nVision directly misappropriated this trade secret by disclosing and using
21       the trade secret through improper means. For example, Section 2 of Ms. Sarna’s
22       employment agreement with BioCardia required her to hold confidential information in
23       the strictest confidence and not to use the information except for the benefit of BioCardia.
24       For example, claim 1 of U.S. Patent No. 10,639,016 sets out all the components of this
25       trade secret. Ms. Sarna’s efforts to develop and commercialize the Mako also
26       misappropriated this trade secret, since implementation of the Mako device such that the
27       everting balloon at the distal end of the catheter is used to collect cells from the fallopian
28
                                                   -80-
                         BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
     Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 82 of 140



 1       tube practices this trade secret. Mako documentation, such as the instructions for use, also

 2       disclose this trade secret since the documents describe using a catheter to collect a sample

 3       of potentially diseased cells in the fallopian tube. BioCardia is informed and believes and

 4       on that basis alleges that nVision also misappropriated this trade secret through improper

 5       disclosure when, for example, it consulted with various physicians about the design,

 6       development, or clinical trials for the Mako device. As a result, Ms. Sarna’s actions to

 7       acquire patents on this trade secret, develop and market the Mako device that implements

 8       this trade secret, and disclose the trade secret to practitioners as part of the design and

 9       development of the Mako product, all constitute misappropriation of this trade secret.

10               g.      nVision directly and indirectly misappropriated this trade secret. For

11       example, nVision obtained this trade secret from Ms. Sarna. nVision knew Ms. Sarna was

12       an employee of BioCardia, a company that made catheter systems, and that Ms. Sarna

13       filed for patents on catheter systems while still employed at BioCardia. Another example

14       of nVision’s misappropriation of this trade secret was the improper use and disclosure of

15       this trade secret through the design, development, and documentation of their version of

16       the Mako, a device called Cytuity. When Cytuity everts a balloon at the distal end of the

17       catheter to collect a sample of potentially diseased cells from the fallopian tube, it

18       practices this trade secret. Furthermore, Boston Scientific Corporation and Boston

19       Scientific Scimed developed documentation for Cytuity as a result of nVision’s

20       misappropriation. See, e.g., “Cytuity Directions For Use” Video available at

21       https://www.bostonscientific.com/content/gwc/en-US/products/cell-collection/cytuity--

22       cell-collection-catheter/demo-video.html (disclosing BioCardia trade secrets by showing

23       an everted balloon at the distal end of the catheter collecting potentially diseased cells in

24       the fallopian tube for analysis). BioCardia is informed and believes and on that basis

25       alleges that nVision misappropriated this trade secret through improper disclosure when,

26       for example, it consulted with various physicians about the design, development, or

27       clinical trials (e.g., the nCYT trials) for the Cytuity device.

28               h.      nVision’s misappropriation damaged BioCardia. For example, because of
                                                    -81-
                         BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 83 of 140



 1          nVision’s misappropriation, BioCardia missed out on the $275 million valuation Boston

 2          Scientific placed on the intellectual property. Furthermore, nVision’s commercialization

 3          of this trade secret prevented BioCardia from having a monopoly on the method, along

 4          with the financial benefits that monopoly would confer.

 5          176.     Diagnostic method of inserting a catheter with imaging capability, such as

 6   cameras, fiber optics, or ultrasound imaging, on its distal end into a fallopian tube, by, for

 7   example, advancing a guide catheter into the uterus to gain access to the ostium of a

 8   fallopian tube, advancing a second catheter system through the guide catheter with

 9   ultrasound imaging, to enable navigation and sampling for biologic analysis:

10                   a.     This diagnostic method is a trade secret because it is a method, technique,

11         or process, that derives actual or potential economic value from not being known and is

12         subject to reasonable efforts to maintain its secrecy. As the trade secret suggests, it is a

13         method of using a catheter, which can equally be called a technique or process.

14                   b.     This trade secret derived both actual and potential value from not being

15         generally known to the public. For example, as Ms. Sarna set out in her 2013 presentation

16         on nVision, which BioCardia first reviewed in 2019, the addressable market for a non-

17         invasive method for early detection of ovarian cancer was $4 billion and involved roughly

18         8 million patients per year. Dkt 1 at Ex. B at slide 29. In addition, Boston Scientific paid

19         $275 million to purchase nVision based in part on its commercial development of this trade

20         secret.

21                   c.     BioCardia undertook reasonable efforts to preserve the secrecy of this trade

22         secret. The only place where the secret was disclosed was in the March 2000 entry in Dr.

23         Altman’s lab notebook. Dr. Altman kept this lab notebook in a secure location in his

24         office. Access to the notebook itself was restricted, and, prior to this litigation, only four

25         people had seen the contents of this notebook entry related to this disclosure: Daniel

26         Rosenman, Dr. Simon Stertzer, Dr. Peter Altman, and Ms. Sarna. Each of these people

27         entered into a non-disclosure agreement with BioCardia, or its predecessor Hippocratic

28         Engineering, to prevent disclosure to the public. Furthermore, BioCardia internal
                                                      -82-
                            BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 84 of 140



 1         documents containing confidential information were labelled “confidential” and all

 2         documents containing BioCardia confidential information that were distributed externally

 3         were marked “confidential.” For example, BioCardia employees received, and BioCardia

 4         lab notebooks came with, a BioCardia memo on “Lab Notebook Document Control” to

 5         preserve secrecy. Finally, visitors to BioCardia had to sign-in to gain access to the

 6         facilities and were escorted by a company employee at all times. BioCardia has never had

 7         more than approximately twenty employees and an appropriately sized facility, so the

 8         presence of an unauthorized person would be recognized.

 9                  d.      BioCardia is the owner of this trade secret because the two individuals who

10         conceived of and developed the trade secret, Drs. Peter Altman and Simon Stertzer, both

11         assigned all right, title, and interest in the intellectual property to BioCardia, or its

12         predecessor Hippocratic Engineering.

13                  e.      Dr. Peter Altman disclosed this trade secret to Ms. Sarna when he

14         described and explained a March 2000 lab notebook entry to her during an hour-long

15         meeting. The following excerpts are examples of disclosures from the notebook that

16         describe this trade secret:

17

18

19
20

21

22

23
             f.     Ms. Sarna and nVision directly misappropriated this trade secret by disclosing and
24
     using the trade secret through improper means. For example, Section 2 of Ms. Sarna’s
25
     employment agreement with BioCardia required her to hold confidential information in the
26
     strictest confidence and not to use the information except for the benefit of BioCardia. For
27
     example, claim 1 of PCT/US Patent Application No. 2012/022,619 sets out all the components of
28
                                                       -83-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 85 of 140



 1   this trade secret. nVision’s efforts to develop and commercialize the Mako also misappropriated

 2   this trade secret, since implementation of the Mako device utilizes imaging capability at the distal

 3   end of the catheter as described in this trade secret. Mako documentation, such as the instructions

 4   for use, also disclose this trade secret since the documents describe using a catheter with imaging

 5   capability at the distal end of the catheter in a manner described in this trade secret. BioCardia is

 6   informed and believes and on that basis alleges that nVision also misappropriated this trade secret

 7   through improper disclosure when, for example, it consulted with various physicians about the

 8   design, development, or clinical trials for the Mako device. As a result, Ms. Sarna’s actions to

 9   acquire patents on this trade secret and assign them to nVision, to develop and market the Mako

10   device that implements this trade secret, and disclose the trade secret to practitioners as part of the

11   design and development of the Mako product, all constitute misappropriation of this trade secret.

12           g.     nVision directly and indirectly misappropriated this trade secret. For example,

13   nVision obtained this trade secret from Ms. Sarna and knew or should have known that the

14   information it obtained from Ms. Sarna was a trade secret acquired through improper means.

15   nVision knew Ms. Sarna was an employee of BioCardia, a company that made catheter systems,

16   and that Ms. Sarna filed for patents on catheter systems and assigned them while still employed at

17   BioCardia. Another example of nVision’s misappropriation of this trade secret was the improper

18   use and disclosure of this trade secret through the design, development, and documentation of a

19   new version of the Mako, a device called Cytuity. Cytuity implements imaging capability at the

20   distal end of the catheter in the manner described in this trade secret. Furthermore,

21   documentation on Cytuity also misappropriated this trade secret through the improper disclosure

22   of the secret. See, e.g., “Cytuity Directions For Use” Video available at

23   https://www.bostonscientific.com/content/gwc/en-US/products/cell-collection/cytuity--cell-

24   collection-catheter/demo-video.html (disclosing BioCardia trade secrets by implementing

25   imaging capability in a manner described in this trade secret). BioCardia is informed and

26   believes and on that basis alleges that nVision misappropriated this trade secret through improper

27   disclosure when, for example, it consulted with various physicians about the design,

28   development, or clinical trials (e.g., the nCYT trials) for the Cytuity device.
                                                       -84-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
       Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 86 of 140



 1            h.    nVision’s misappropriation damaged BioCardia. For example, because of Ms.

 2   Sarna’s misappropriation, BioCardia missed out on the $275 million valuation Boston Scientific

 3   placed on the intellectual property. Furthermore, nVision’s commercialization of this trade secret

 4   prevented BioCardia from having a monopoly on the method, along with the financial benefits

 5   that monopoly would confer.

 6          177.    Diagnostic method of inserting a catheter with imaging capability, such as

 7   cameras, fiber optics, or ultrasound imaging, on its distal end into a fallopian tube by, for

 8   example, advancing a guide catheter into the uterus to gain access to the ostium of a

 9   fallopian tube, advancing a second catheter system through the guide catheter with imaging

10   capabilities to enable navigation and sampling for biologic analysis:

11           a.     This diagnostic method is a trade secret because it is a method, technique, or

12   process, that derives actual or potential economic value from not being known and is subject to

13   reasonable efforts to maintain its secrecy. As the trade secret suggests, it is a method of using a

14   catheter, which can equally be called a technique or process.

15           b.     This trade secret derived both actual and potential value from not being generally

16   known to the public. For example, as Ms. Sarna set out in her 2013 presentation on nVision,

17   which BioCardia first reviewed in 2019, the addressable market for a non-invasive method for

18   early detection of ovarian cancer was $4 billion and involved roughly 8 million patients per year.

19   Dkt 1 at Ex. B at slide 29. In addition, Boston Scientific paid $275 million to purchase nVision

20   based in part on its commercial development of this trade secret.

21           c.     BioCardia undertook reasonable efforts to preserve the secrecy of this trade secret.

22   The only place where the secret was disclosed was in the March 2000 entry in Dr. Altman’s lab

23   notebook. Dr. Altman kept this lab notebook in a secure location in his office. Access to the

24   notebook itself was restricted, and, prior to this litigation, only four people had seen the contents

25   of this notebook entry related to this disclosure: Daniel Rosenman, Dr. Simon Stertzer, Dr. Peter

26   Altman, and Ms. Sarna. Each of these people entered into a non-disclosure agreement with

27   BioCardia, or its predecessor Hippocratic Engineering, to prevent disclosure to the public.

28   Furthermore, BioCardia internal documents containing confidential information were labelled
                                                       -85-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 87 of 140



 1   “confidential” and all documents containing BioCardia confidential information that were

 2   distributed externally were marked “confidential.” For example, BioCardia employees received,

 3   and BioCardia lab notebooks came with, a BioCardia memo on “Lab Notebook Document

 4   Control” to preserve secrecy. Finally, visitors to BioCardia had to sign-in to gain access to the

 5   facilities and were escorted by a company employee at all times. BioCardia has never had more

 6   than approximately twenty employees and an appropriately sized facility, so the presence of an

 7   unauthorized person would be recognized.

 8          d.      BioCardia is the owner of this trade secret because the two individuals who

 9   conceived of and developed the trade secret, Drs. Peter Altman and Simon Stertzer, both assigned

10   all right, title, and interest in the intellectual property to BioCardia, or its predecessor Hippocratic

11   Engineering.

12          e.      Dr. Peter Altman disclosed this trade secret to Ms. Sarna when he described and

13   explained a March 2000 lab notebook entry to her during an hour-long meeting. The following

14   excerpts are examples of disclosures from the notebook that describe this trade secret:

15

16

17

18

19
20
            f.      Ms. Sarna and nVision directly misappropriated this trade secret by disclosing and
21
     using the trade secret through improper means. For example, Section 2 of Ms. Sarna’s
22
     employment agreement with BioCardia required her to hold confidential information in the
23
     strictest confidence and not to use the information except for the benefit of BioCardia. For
24
     example, claim 1 of PCT/US Patent Application No. 2012/022,619 sets out all the components of
25
     this trade secret. Ms. Sarna’s efforts to develop and commercialize the Mako also
26
     misappropriated this trade secret, since implementation of the Mako device utilizes imaging
27
     capability at the distal end of the catheter as described in this trade secret. Mako documentation,
28
                                                        -86-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 88 of 140



 1   such as the instructions for use, also disclose this trade secret since the documents describe using

 2   a catheter with imaging capability at the distal end of the catheter in a manner described in this

 3   trade secret. BioCardia is informed and believes and on that basis alleges that nVision also

 4   misappropriated this trade secret through improper disclosure when, for example, it consulted

 5   with various physicians about the design, development, or clinical trials for the Mako device. As

 6   a result, Ms. Sarna’s actions to acquire patents on this trade secret and assign them to nVision, to

 7   develop and market the Mako device that implements this trade secret, and disclose the trade

 8   secret to practitioners as part of the design and development of the Mako product, all constitute

 9   misappropriation of this trade secret.

10          g.      nVision directly and indirectly misappropriated this trade secret. For example,

11   nVision obtained this trade secret from Ms. Sarna, and knew or should have known that the

12   information it obtained from Ms. Sarna was a trade secret acquired through improper means.

13   nVision knew Ms. Sarna was an employee of BioCardia, a company that made catheter systems,

14   and that Ms. Sarna filed for patents on catheter systems and assigned them to nVision while still

15   employed at BioCardia. Another example of nVision’s misappropriation of this trade secret was

16   the improper use and disclosure of this trade secret through the design, development, and

17   documentation of a new version of Mako, a device called Cytuity. Cytuity implements imaging

18   capability at the distal end of the catheter in the manner described in this trade secret.

19   Furthermore, documentation developed for Cytuity also misappropriated this trade secret through

20   the improper disclosure of the secret. See, e.g., “Cytuity Directions For Use” Video available at

21   https://www.bostonscientific.com/content/gwc/en-US/products/cell-collection/cytuity--cell-

22   collection-catheter/demo-video.html (disclosing BioCardia trade secrets by implementing

23   imaging capability in a manner described in this trade secret). BioCardia is informed and

24   believes and on that basis alleges that nVision misappropriated this trade secret through improper

25   disclosure when, for example, it consulted with various physicians about the design,

26   development, or clinical trials (e.g., the nCYT trials) for the Cytuity device.

27          h.      nVision’s misappropriation damaged BioCardia. For example, because of

28   nVision’s misappropriation, BioCardia missed out on the $275 million valuation Boston
                                                       -87-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 89 of 140



 1   Scientific placed on the intellectual property. Furthermore, nVision’s commercialization of this

 2   trade secret prevented BioCardia from having a monopoly on the method, along with the financial

 3   benefits that monopoly would confer.

 4          178.    Diagnostic method of inserting a catheter with imaging capability, such as

 5   cameras, fiber optics, or ultrasound imaging, on its distal end into a fallopian tube by, for

 6   example, advancing a guide catheter into the uterus to gain access to the ostium of a

 7   fallopian tube, advancing a second catheter system through the guide catheter, using the

 8   imaging capabilities to enable navigation and imaging of ovarian cysts or tumors:

 9          a.      This diagnostic method is a trade secret because it is a method, technique, or

10   process, that derives actual or potential economic value from not being known and is subject to

11   reasonable efforts to maintain its secrecy. As the trade secret suggests, it is a method of using a

12   catheter, which can equally be called a technique or process.

13          b.      This trade secret derived both actual and potential value from not being generally

14   known to the public. For example, as Ms. Sarna set out in her 2013 presentation on nVision,

15   which BioCardia first reviewed in 2019, the addressable market for a non-invasive method for

16   early detection of ovarian cancer was $4 billion and involved roughly 8 million patients per year.

17   Dkt 1 at Ex. B at slide 29. In addition, Boston Scientific paid $275 million to purchase nVision

18   based in part on its commercial development of this trade secret.

19          c.      BioCardia undertook reasonable efforts to preserve the secrecy of this trade secret.

20   The only place where the secret was disclosed was in the March 2000 entry in Dr. Altman’s lab

21   notebook. Dr. Altman kept this lab notebook in a secure location in his office. Access to the

22   notebook itself was restricted, and, prior to this litigation, only four people had seen the contents

23   of this notebook entry related to this disclosure: Daniel Rosenman, Dr. Simon Stertzer, Dr. Peter

24   Altman, and Ms. Sarna. Each of these people entered into a non-disclosure agreement with

25   BioCardia, or its predecessor Hippocratic Engineering, to prevent disclosure to the public.

26   Furthermore, BioCardia internal documents containing confidential information were labelled

27   “confidential” and all documents containing BioCardia confidential information that were

28   distributed externally were marked “confidential.” For example, BioCardia employees received,
                                                       -88-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 90 of 140



 1   and BioCardia lab notebooks came with, a BioCardia memo on “Lab Notebook Document

 2   Control” to preserve secrecy. Finally, visitors to BioCardia had to sign-in to gain access to the

 3   facilities and were escorted by a company employee at all times. BioCardia has never had more

 4   than approximately twenty employees and an appropriately sized facility, so the presence of an

 5   unauthorized person would be recognized.

 6          d.      BioCardia is the owner of this trade secret because the two individuals who

 7   conceived of and developed the trade secret, Drs. Peter Altman and Simon Stertzer, both assigned

 8   all right, title, and interest in the intellectual property to BioCardia, or its predecessor Hippocratic

 9   Engineering.

10          e.       Dr. Peter Altman disclosed this trade secret to Ms. Sarna when he described and

11   explained a March 2000 lab notebook entry to her during an hour-long meeting. The following

12   excerpts are examples of disclosures from the notebook that describe this trade secret:

13

14

15

16

17

18
            f.      Ms. Sarna and nVision directly misappropriated this trade secret by disclosing and
19
     using the trade secret through improper means. For example, Section 2 of Ms. Sarna’s
20
     employment agreement with BioCardia required her to hold confidential information in the
21
     strictest confidence and not to use the information except for the benefit of BioCardia. For
22
     example, claim 1 of PCT/US Patent Application No. 2012/022,619 sets out all the components of
23
     this trade secret. nVision’s efforts to develop and commercialize the Mako also misappropriated
24
     this trade secret, since implementation of the Mako device utilizes imaging capability at the distal
25
     end of the catheter as described in this trade secret. Mako documentation, such as the instructions
26
     for use, also disclose this trade secret since the documents describe using a catheter with imaging
27
     capability at the distal end of the catheter in a manner described in this trade secret. BioCardia is
28
                                                        -89-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 91 of 140



 1   informed and believes and on that basis alleges that nVision also misappropriated this trade secret

 2   through improper disclosure when, for example, it consulted with various physicians about the

 3   design, development, or clinical trials for the Mako device. As a result, Ms. Sarna’s actions to

 4   acquire patents on this trade secret and assign them to nVision, to develop and market the Mako

 5   device that implements this trade secret, and disclose the trade secret to practitioners as part of the

 6   design and development of the Mako product, all constitute misappropriation of this trade secret.

 7           g.      nVision directly and indirectly misappropriated this trade secret. For example,

 8   nVision obtained this trade secret from Ms. Sarna and knew or should have known that the

 9   information it obtained from Ms. Sarna was a trade secret acquired through improper means.

10   nVision knew Ms. Sarna was an employee of BioCardia, a company that made catheter systems,

11   and that Ms. Sarna filed for patents on catheter systems and assigned them to nVision while still

12   employed at BioCardia. Another example of nVision’s misappropriation of this trade secret was

13   the improper use and disclosure of this trade secret through the design, development, and

14   documentation of a new version of the Mako, a device called Cytuity. Cytuity implements

15   imaging capability at the distal end of the catheter in the manner described in this trade secret.

16   Furthermore, documentation developed for Cytuity also misappropriated this trade secret through

17   the improper disclosure of the secret. See, e.g., “Cytuity Directions For Use” Video available at

18   https://www.bostonscientific.com/content/gwc/en-US/products/cell-collection/cytuity--cell-

19   collection-catheter/demo-video.html (disclosing BioCardia trade secrets by implementing

20   imaging capability in a manner described in this trade secret). BioCardia is informed and

21   believes and on that basis alleges that nVision through improper disclosure when, for example, it

22   consulted with various physicians about the design, development, or clinical trials (e.g., the nCYT

23   trials) for the Cytuity device.

24           h.      nVision’s misappropriation damaged BioCardia. For example, because of

25   nVision’s misappropriation, BioCardia missed out on the $275 million valuation Boston

26   Scientific placed on the intellectual property. Furthermore, nVision’s commercialization of this

27   trade secret prevented BioCardia from having a monopoly on the method, along with the financial

28   benefits that monopoly would confer.
                                                       -90-
                              BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 92 of 140



 1          179.    Diagnostic method of inserting a catheter with imaging capability, such as

 2   cameras, fiber optics, or ultrasound imaging, on its distal end into a fallopian tube, by, for

 3   example, advancing a guide catheter into the uterus to gain access to the ostium of a

 4   fallopian tube, advancing a second catheter system through the guide catheter, using the

 5   imaging capability to enable navigation and imaging of ovarian cysts or tumors:

 6          a.      This diagnostic method is a trade secret because it is a method, technique, or

 7   process, that derives actual or potential economic value from not being known and is subject to

 8   reasonable efforts to maintain its secrecy. As the trade secret suggests, it is a method of using a

 9   catheter, which can equally be called a technique or process.

10          b.      This trade secret derived both actual and potential value from not being generally

11   known to the public. For example, as Ms. Sarna set out in her 2013 presentation on nVision,

12   which BioCardia first reviewed in 2019, the addressable market for a non-invasive method for

13   early detection of ovarian cancer was $4 billion and involved roughly 8 million patients per year.

14   Dkt 1 at Ex. B at slide 29. In addition, Boston Scientific paid $275 million to purchase nVision

15   based in part on its commercial development of this trade secret.

16          c.      BioCardia undertook reasonable efforts to preserve the secrecy of this trade secret.

17   The only place where the secret was disclosed was in the March 2000 entry in Dr. Altman’s lab

18   notebook. Dr. Altman kept this lab notebook in a secure location in his office. Access to the

19   notebook itself was restricted, and, prior to this litigation, only four people had seen the contents

20   of this notebook entry related to this disclosure: Daniel Rosenman, Dr. Simon Stertzer, Dr. Peter

21   Altman, and Ms. Sarna. Each of these people entered into a non-disclosure agreement with

22   BioCardia, or its predecessor Hippocratic Engineering, to prevent disclosure to the public.

23   Furthermore, BioCardia internal documents containing confidential information were labelled

24   “confidential” and all documents containing BioCardia confidential information that were

25   distributed externally were marked “confidential.” For example, BioCardia employees received,

26   and BioCardia lab notebooks came with, a BioCardia memo on “Lab Notebook Document

27   Control” to preserve secrecy. Finally, visitors to BioCardia had to sign-in to gain access to the

28   facilities and were escorted by a company employee at all times. BioCardia has never had more
                                                       -91-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 93 of 140



 1   than approximately twenty employees and an appropriately sized facility, so the presence of an

 2   unauthorized person would be recognized.

 3          d.      BioCardia is the owner of this trade secret because the two individuals who

 4   conceived of and developed the trade secret, Drs. Peter Altman and Simon Stertzer, both assigned

 5   all right, title, and interest in the intellectual property to BioCardia, or its predecessor Hippocratic

 6   Engineering.

 7          e.      Dr. Peter Altman disclosed this trade secret to Ms. Sarna when he described and

 8   explained a March 2000 lab notebook entry to her during an hour-long meeting. The following

 9   excerpts are examples of disclosures from the notebook that describe this trade secret:

10

11

12

13

14

15
            f.      Ms. Sarna and nVision directly misappropriated this trade secret by disclosing and
16
     using the trade secret through improper means. For example, Section 2 of Ms. Sarna’s
17
     employment agreement with BioCardia required her to hold confidential information in the
18
     strictest confidence and not to use the information except for the benefit of BioCardia. For
19
     example, claim 1 of PCT/US Patent Application No. 2012/022,619 sets out all the components of
20
     this trade secret. nVision’s efforts to develop and commercialize the Mako also misappropriated
21
     this trade secret, since implementation of the Mako device utilizes imaging capability at the distal
22
     end of the catheter as described in this trade secret. Mako documentation, such as the instructions
23
     for use, also disclose this trade secret since the documents describe using a catheter with imaging
24
     capability at the distal end of the catheter in a manner described in this trade secret. BioCardia is
25
     informed and believes and on that basis alleges that nVision also misappropriated this trade secret
26
     through improper disclosure when, for example, it consulted with various physicians about the
27
     design, development, or clinical trials for the Mako device. As a result, Ms. Sarna’s actions to
28
                                                        -92-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 94 of 140



 1   acquire patents on this trade secret and assign them to nVision, to develop and market the Mako

 2   device that implements this trade secret, and disclose the trade secret to practitioners as part of the

 3   design and development of the Mako product, all constitute misappropriation of this trade secret.

 4          g.      nVision directly and indirectly misappropriated this trade secret. For example,

 5   nVision obtained this trade secret from Ms. Sarna and knew or should have known that the

 6   information it obtained from Ms. Sarna was a trade secret acquired through improper means.

 7   nVision knew Ms. Sarna was an employee of BioCardia, a company that made catheter systems,

 8   and that Ms. Sarna filed for patents on catheter systems and assigned them to nVision while still

 9   employed at BioCardia. Another example of nVision’s misappropriation of this trade secret was

10   the improper use and disclosure of this trade secret through the design, development, and

11   documentation of a new version of the Mako, a device called Cytuity. Cytuity implements

12   imaging capability at the distal end of the catheter in the manner described in this trade secret.

13   Furthermore, documentation for Cytuity also misappropriated this trade secret through the

14   improper disclosure of the secret. See, e.g., “Cytuity Directions For Use” Video available at

15   https://www.bostonscientific.com/content/gwc/en-US/products/cell-collection/cytuity--cell-

16   collection-catheter/demo-video.html (disclosing BioCardia trade secrets by implementing

17   imaging capability in a manner described in this trade secret). BioCardia is informed and

18   believes and on that basis alleges that nVision misappropriated this trade secret through improper

19   disclosure when, for example, it consulted with various physicians about the design,

20   development, or clinical trials (e.g., the nCYT trials) for the Cytuity device.

21          h.      nVision’s misappropriation damaged BioCardia. For example, because of

22   nVision’s misappropriation, BioCardia missed out on the $275 million valuation Boston

23   Scientific placed on the intellectual property. Furthermore, nVision’s commercialization of this

24   trade secret prevented BioCardia from having a monopoly on the method, along with the financial

25   benefits that monopoly would confer.

26          180.    Diagnostic method of inserting a catheter imaging capability, such as

27   cameras, fiber optics, or ultrasound imaging, on its distal end into a fallopian tube by, for

28   example, advancing a guide catheter into the uterus to gain access to the ostium of a
                                                       -93-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 95 of 140



 1   fallopian tube, advancing a second catheter system through the guide catheter with

 2   ultrasound imaging, to enable navigation and imaging of an ovarian cyst or tumor, and to

 3   take an action selected from the set of (1) characterizing said cyst or said tumor or (2)

 4   planning therapeutic intervention of said cysts and said tumors:

 5          a.      This diagnostic method is a trade secret because it is a method, technique, or

 6   process, that derives actual or potential economic value from not being known and is subject to

 7   reasonable efforts to maintain its secrecy. As the trade secret suggests, it is a method of using a

 8   catheter, which can equally be called a technique or process.

 9          b.      This trade secret derived both actual and potential value from not being generally

10   known to the public. For example, as Ms. Sarna set out in her 2013 presentation on nVision,

11   which BioCardia first reviewed in 2019, the addressable market for a non-invasive method for

12   early detection of ovarian cancer was $4 billion and involved roughly 8 million patients per year.

13   Dkt 1 at Ex. B at slide 29. In addition, Boston Scientific paid $275 million to purchase nVision

14   based in part on its commercial development of this trade secret.

15          c.      BioCardia undertook reasonable efforts to preserve the secrecy of this trade secret.

16   The only place where the secret was disclosed was in the March 2000 entry in Dr. Altman’s lab

17   notebook. Dr. Altman kept this lab notebook in a secure location in his office. Access to the

18   notebook itself was restricted, and, prior to this litigation, only four people had seen the contents

19   of this notebook entry related to this disclosure: Daniel Rosenman, Dr. Simon Stertzer, Dr. Peter

20   Altman, and Ms. Sarna. Each of these people entered into a non-disclosure agreement with

21   BioCardia, or its predecessor Hippocratic Engineering, to prevent disclosure to the public.

22   Furthermore, BioCardia internal documents containing confidential information were labelled

23   “confidential” and all documents containing BioCardia confidential information that were

24   distributed externally were marked “confidential.” For example, BioCardia employees received,

25   and BioCardia lab notebooks came with, a BioCardia memo on “Lab Notebook Document

26   Control” to preserve secrecy. Finally, visitors to BioCardia had to sign-in to gain access to the

27   facilities and were escorted by a company employee at all times. BioCardia has never had more

28   than approximately twenty employees and an appropriately sized facility, so the presence of an
                                                       -94-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 96 of 140



 1   unauthorized person would be recognized.

 2          d.      BioCardia is the owner of this trade secret because the two individuals who

 3   conceived of and developed the trade secret, Drs. Peter Altman and Simon Stertzer, both assigned

 4   all right, title, and interest in the intellectual property to BioCardia, or its predecessor Hippocratic

 5   Engineering.

 6          e.      Dr. Peter Altman disclosed this trade secret to Ms. Sarna when he described and

 7   explained a March 2000 lab notebook entry to her during an hour-long meeting. The following

 8   excerpts are examples of disclosures from the notebook that describe this trade secret:

 9
10

11

12

13

14

15

16

17

18

19          f.      nVision directly misappropriated this trade secret by disclosing and using the trade
20   secret through improper means. nVision obtained this trade secret from Ms. Sarna and knew or
21   should have known that the information it obtained from Ms. Sarna was a trade secret acquired
22   through improper means. For example, claim 1 of U.S. Patent No. 10,639,016 sets out all the
23   components of this trade secret. nVision’s efforts to develop and commercialize the Mako also
24   misappropriated this trade secret, since, for example, implementation of the Mako device means
25   using imaging capability to sample tissue in the fallopian tube to characterize the ovarian state.
26   Mako documentation, such as the instructions for use, also disclose this trade secret since the
27   documents describe using a catheter to collect a sample of cells in the fallopian tube to determine
28
                                                        -95-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 97 of 140



 1   ovarian state. BioCardia is informed and believes and on that basis alleges that nVision also

 2   misappropriated this trade secret through improper disclosure when, for example, it consulted

 3   with various physicians about the design, development, or clinical trials for the Mako device. As

 4   a result, nVision’s development and marketing of the Mako device that implements this trade

 5   secret, and disclose the trade secret to practitioners as part of the design and development of the

 6   Mako product, all constitute misappropriation of this trade secret.

 7             g.   nVision directly and indirectly misappropriated this trade secret. nVision obtained

 8   this trade secret from Ms. Sarna and knew or should have known that the information it obtained

 9   from Ms. Sarna was a trade secret acquired through improper means. nVision knew Ms. Sarna

10   was an employee of BioCardia, a company that made catheter systems, and that Ms. Sarna filed

11   for patents on catheter systems and assigned them to nVision while still employed at BioCardia.

12   Another example of nVision’s misappropriation of this trade secret was the improper use and

13   disclosure of this trade secret through the design, development, and documentation of a new

14   version of the Mako, a device called Cytuity. When Cytuity uses imaging capability to help

15   collect a sample from the fallopian tube to determine ovarian state, it practices this trade secret.

16   Furthermore, documentation developed for Cytuity also misappropriated this trade secret through

17   the improper disclosure of the secret. See, e.g., “Cytuity Directions For Use” Video available at

18   https://www.bostonscientific.com/content/gwc/en-US/products/cell-collection/cytuity--cell-

19   collection-catheter/demo-video.html (disclosing BioCardia trade secrets by showing Cytuity

20   using imaging capabilities to navigate a fallopian tube to collect a sample to determine ovarian

21   state). BioCardia is informed and believes and on that basis alleges that nVision misappropriated

22   this trade secret through improper disclosure when, for example, it consulted with various

23   physicians about the design, development, or clinical trials (e.g., the nCYT trials) for the Cytuity

24   device.

25             h.   nVision’s misappropriation damaged BioCardia. For example, because of

26   nVision’s misappropriation, BioCardia missed out on the $275 million valuation Boston

27   Scientific placed on the intellectual property. Furthermore, nVision’s commercialization of this

28   trade secret prevented BioCardia from having a monopoly on the method, along with the financial
                                                       -96-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 98 of 140



 1   benefits that monopoly would confer.

 2          181.    Diagnostic method of inserting a catheter imaging capability, such as

 3   cameras, fiber optics, or ultrasound imaging, on its distal end into a fallopian tube by, for

 4   example, advancing a guide catheter into the uterus to gain access to the ostium of a

 5   fallopian tube, advancing a second catheter system through the guide catheter with imaging

 6   capability to enable navigation and imaging of ovarian cysts or tumors and to take an action

 7   selected from the set of (1) characterizing said cyst or said tumor or (2) planning

 8   therapeutic intervention of said cysts and said tumors:

 9          a.      This diagnostic method is a trade secret because it is a method, technique, or

10   process, that derives actual or potential economic value from not being known and is subject to

11   reasonable efforts to maintain its secrecy. As the trade secret suggests, it is a method of using a

12   catheter, which can equally be called a technique or process.

13          b.      This trade secret derived both actual and potential value from not being generally

14   known to the public. For example, as Ms. Sarna set out in her 2013 presentation on nVision,

15   which BioCardia first reviewed in 2019, the addressable market for a non-invasive method for

16   early detection of ovarian cancer was $4 billion and involved roughly 8 million patients per year.

17   Dkt 1 at Ex. B at slide 29. In addition, Boston Scientific paid $275 million to purchase nVision

18   based in part on its commercial development of this trade secret.

19          c.      BioCardia undertook reasonable efforts to preserve the secrecy of this trade secret.

20   The only place where the secret was disclosed was in the March 2000 entry in Dr. Altman’s lab

21   notebook. Dr. Altman kept this lab notebook in a secure location in his office. Access to the

22   notebook itself was restricted, and, prior to this litigation, only four people had seen the contents

23   of this notebook entry related to this disclosure: Daniel Rosenman, Dr. Simon Stertzer, Dr. Peter

24   Altman, and Ms. Sarna. Each of these people entered into a non-disclosure agreement with

25   BioCardia, or its predecessor Hippocratic Engineering, to prevent disclosure to the public.

26   Furthermore, BioCardia internal documents containing confidential information were labelled

27   “confidential” and all documents containing BioCardia confidential information that were

28   distributed externally were marked “confidential.” For example, BioCardia employees received,
                                                       -97-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 99 of 140



 1   and BioCardia lab notebooks came with, a BioCardia memo on “Lab Notebook Document

 2   Control” to preserve secrecy. Finally, visitors to BioCardia had to sign-in to gain access to the

 3   facilities and were escorted by a company employee at all times. BioCardia has never had more

 4   than approximately twenty employees and an appropriately sized facility, so the presence of an

 5   unauthorized person would be recognized.

 6          d.      BioCardia is the owner of this trade secret because the two individuals who

 7   conceived of and developed the trade secret, Drs. Peter Altman and Simon Stertzer, both assigned

 8   all right, title, and interest in the intellectual property to BioCardia, or its predecessor Hippocratic

 9   Engineering.

10          e.      Dr. Peter Altman disclosed this trade secret to Ms. Sarna when he described and

11   explained a March 2000 lab notebook entry to her during an hour-long meeting. The following

12   excerpts are examples of disclosures from the notebook that describe this trade secret:

13

14

15

16

17

18

19
20

21

22

23          f.      nVision directly misappropriated this trade secret by disclosing and using the trade
24   secret through improper means. For example, claim 1 of U.S. Patent No. 10,639,016 sets out all
25   the components of this trade secret. nVision’s efforts to develop and commercialize the Mako
26   also misappropriated this trade secret, since, for example, implementation of the Mako device
27   means using imaging capability to sample tissue in the fallopian tube to characterize the ovarian
28
                                                        -98-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 100 of 140



 1   state. Mako documentation, such as the instructions for use, also disclose this trade secret since

 2   the documents describe using a catheter to collect a sample of cells in the fallopian tube to

 3   determine ovarian state. BioCardia is informed and believes and on that basis alleges that

 4   nVision also misappropriated this trade secret through improper disclosure when, for example, it

 5   consulted with various physicians about the design, development, or clinical trials for the Mako

 6   device. As a result, nVision’s development and marketing of the Mako device that implements

 7   this trade secret, and disclose the trade secret to practitioners as part of the design and

 8   development of the Mako product, all constitute misappropriation of this trade secret.

 9             g.     nVision directly and indirectly misappropriated this trade secret by, for example,

10   through the design, development, and documentation of a new version of the Mako, a device

11   called Cytuity. When Cytuity uses imaging capability to help collect a sample from the fallopian

12   tube to determine ovarian state, it practices this trade secret. Furthermore, documentation

13   developed for Cytuity also misappropriated this trade secret through the improper disclosure of

14   the secret. See, e.g., “Cytuity Directions For Use” Video available at

15   https://www.bostonscientific.com/content/gwc/en-US/products/cell-collection/cytuity--cell-

16   collection-catheter/demo-video.html (disclosing BioCardia trade secrets by showing Cytuity

17   using imaging capabilities to navigate a fallopian tube to collect a sample to determine ovarian

18   state). BioCardia is informed and believes and on that basis alleges that nVision misappropriated

19   this trade secret through improper disclosure when, for example, it consulted with various

20   physicians about the design, development, or clinical trials (e.g., the nCYT trials) for the Cytuity

21   device.

22             h.     nVision’s misappropriation damaged BioCardia. For example, because of

23   nVision’s misappropriation, BioCardia missed out on the $275 million valuation Boston

24   Scientific placed on the intellectual property. Furthermore, nVision’s commercialization of this

25   trade secret prevented BioCardia from having a monopoly on the method, along with the financial

26   benefits that monopoly would confer.

27             182.   Diagnostic method and devices for advancing a tissue-sampling element to the

28   fallopian tube, fimbria, or ovary to take a solid or fluid tissue sample, by, for example,
                                                       -99-
                              BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 101 of 140



 1   advancing a guide catheter into the uterus to gain access to the ostium of a fallopian tube,

 2   advancing a second catheter system having a tissue-sampling element through the guide

 3   catheter and advancing the tissue-sampling element to obtain a liquid or solid sample for

 4   biologic analysis:

 5          a.      This diagnostic method is a trade secret because it is a method, technique, or

 6   process, that derives actual or potential economic value from not being known, and is subject to

 7   reasonable efforts to maintain its secrecy. As the trade secret suggests, it is a method of using a

 8   catheter, which can equally be called a technique or process.

 9          b.      This trade secret derived both actual and potential value from not being generally

10   known to the public. For example, as Ms. Sarna set out in her 2013 presentation on nVision,

11   which BioCardia first reviewed in 2019, the addressable market for a non-invasive method for

12   early detection of ovarian cancer was $4 billion and involved roughly 8 million patients per year.

13   Dkt 1 at Ex. B at slide 29. In addition, Boston Scientific paid $275 million to purchase nVision

14   based in part on its commercial development of this trade secret.

15          c.      BioCardia undertook reasonable efforts to preserve the secrecy of this trade secret.

16   The only place where the secret was disclosed was in the March 2000 entry in Dr. Altman’s lab

17   notebook. Dr. Altman kept this lab notebook in a secure location in his office. Access to the

18   notebook itself was restricted, and, prior to this litigation, only four people had seen the contents

19   of this notebook entry related to this disclosure: Daniel Rosenman, Dr. Simon Stertzer, Dr. Peter

20   Altman, and Ms. Sarna. Each of these people entered into a non-disclosure agreement with

21   BioCardia, or its predecessor Hippocratic Engineering, to prevent disclosure to the public.

22   Furthermore, BioCardia internal documents containing confidential information were labelled

23   “confidential” and all documents containing BioCardia confidential information that was released

24   externally were marked “confidential.” For example, BioCardia employees received, and

25   BioCardia lab notebooks came with, a BioCardia memo on “Lab Notebook Document Control” to

26   preserve secrecy. Finally, visitors to BioCardia had to sign-in to gain access to the facilities and

27   were escorted by a company employee at all times. BioCardia has only ever had approximately

28   twenty employees and an appropriately sized facility, so the presence of an unauthorized person
                                                      -100-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 102 of 140



 1   would be recognized.

 2          d.      BioCardia is the owner of this trade secret because the two individuals who

 3   conceived of and developed the trade secret, Drs. Peter Altman and Simon Stertzer, both assigned

 4   all right, title, and interest in the intellectual property to BioCardia, or its predecessor Hippocratic

 5   Engineering.

 6          e.      Dr. Peter Altman disclosed this trade secret to Ms. Sarna when he described and

 7   explained a March 2000 lab notebook entry to her during an hour-long meeting. The following

 8   excerpts are examples of disclosures from the notebook that describe this trade secret:

 9
10

11

12

13

14

15

16

17

18
            f.      nVision directly misappropriated this trade secret by disclosing this trade secret in
19
     claim 1 of U.S. Patent No. 10,639,016, which sets out all the components of this trade secret.
20
     nVision’s efforts to develop and commercialize the Mako also misappropriated this trade secret,
21
     since implementation of the Mako device, such that the everting balloon at the distal end of the
22
     catheter is used to collect cells from the fallopian tube, practices this trade secret. Mako
23
     documentation, such as the instructions for use, also disclose this trade secret since the documents
24
     describe using a catheter to collect a sample of potentially diseased cells in the fallopian tube.
25
     BioCardia is informed and believes and on that basis alleges that, nVision also misappropriated
26
     this trade secret through improper disclosure when, for example, its President, Ms. Sarna,
27
     consulted with various physicians about the design, development, or clinical trials for the Mako
28
                                                       -101-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 103 of 140



 1   device. As a result, nVision’s actions to acquire patents on this trade secret, develop and market

 2   the Mako device that implements this trade secret, and disclose the trade secret to practitioners as

 3   part of the design and development of the Mako product, all constitute misappropriation of this

 4   trade secret.

 5           h.      nVision’s misappropriation damaged BioCardia. For example, because of

 6   nVision’s misappropriation, BioCardia missed out on the $275 million valuation Boston

 7   Scientific placed on the intellectual property. Furthermore, nVision’s commercialization of this

 8   trade secret prevented BioCardia from having a monopoly on the method, along with the financial

 9   benefits that monopoly would confer.

10           183.    Diagnostic method and devices to be used for tissue-sampling from the

11   fallopian tube, fimbria, or ovary by taking a solid or fluid tissue sample, by, for example,

12   advancing a guide catheter into the uterus to gain access to the ostium of a fallopian tube,

13   advancing a second catheter system having a penetrating element through the guide

14   catheter and advancing the penetrating element consisting of a hollow helical needle into the

15   fallopian tube, fimbria, or ovary to obtain a liquid or solid sample for biologic analysis:

16           a.      This diagnostic method is a trade secret because it is a method, technique, or

17   process, that derives actual or potential economic value from not being known, and is subject to

18   reasonable efforts to maintain its secrecy. As the trade secret suggests, it is a method of using a

19   catheter, which can equally be called a technique or process.

20           b.      This trade secret derived both actual and potential value from not being generally

21   known to the public. For example, as Ms. Sarna set out in her 2013 presentation on nVision,

22   which BioCardia first reviewed in 2019, the addressable market for a non-invasive method for

23   early detection of ovarian cancer was $4 billion and involved roughly 8 million patients per year.

24   Dkt 1 at Ex. B at slide 29. In addition, Boston Scientific paid $275 million to purchase nVision

25   based in part on its commercial development of this trade secret.

26           c.      BioCardia undertook reasonable efforts to preserve the secrecy of this trade secret.

27   The only place where the secret was disclosed was in the March 2000 entry in Dr. Altman’s lab

28   notebook. Dr. Altman kept this lab notebook in a secure location in his office. Access to the
                                                      -102-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 104 of 140



 1   notebook itself was restricted, and, prior to this litigation, only four people had seen the contents

 2   of this notebook entry related to this disclosure: Daniel Rosenman, Dr. Simon Stertzer, Dr. Peter

 3   Altman, and Ms. Sarna. Each of these people entered into a non-disclosure agreement with

 4   BioCardia, or its predecessor Hippocratic Engineering, to prevent disclosure to the public.

 5   Furthermore, BioCardia internal documents containing confidential information were labelled

 6   “confidential” and all documents containing BioCardia confidential information that was released

 7   externally were marked “confidential.” For example, BioCardia employees received, and

 8   BioCardia lab notebooks came with, a BioCardia memo on “Lab Notebook Document Control” to

 9   preserve secrecy. Finally, visitors to BioCardia had to sign-in to gain access to the facilities and

10   were escorted by a company employee at all times. BioCardia has only ever had approximately

11   twenty employees and an appropriately sized facility, so the presence of an unauthorized person

12   would be recognized.

13          d.      BioCardia is the owner of this trade secret because the two individuals who

14   conceived of and developed the trade secret, Drs. Peter Altman and Simon Stertzer, both assigned

15   all right, title, and interest in the intellectual property to BioCardia, or its predecessor Hippocratic

16   Engineering.

17          e.      Dr. Peter Altman disclosed this trade secret to Ms. Sarna when he described and

18   explained a March 2000 lab notebook entry to her during an hour-long meeting. The following

19   excerpts are examples of disclosures from the notebook that describe this trade secret:

20

21

22

23

24

25

26

27

28
                                                       -103-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 105 of 140



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13          f.      nVision directly misappropriated this trade secret by disclosing and using the trade
14   secret through improper means. For example, claim 1 of U.S. Patent No. 10,639,016 sets out all
15   the components of this trade secret. nVision’s efforts to develop and commercialize the Mako
16   also misappropriated this trade secret, since implementation of the Mako device, such that the
17   everting balloon at the distal end of the catheter is used to collect cells from the fallopian tube,
18   practices this trade secret. Mako documentation, such as the instructions for use, also disclose
19   this trade secret since the documents describe using a catheter to collect a sample of potentially
20   diseased cells in the fallopian tube. BioCardia is informed and believes and on that basis alleges
21   that nVision also misappropriated this trade secret through improper disclosure when, for
22   example, nVision consulted with various physicians about the design, development, or clinical
23   trials for the Mako device. As a result, nVision’s actions to acquire patents on this trade secret,
24   develop and market the Mako device that implements this trade secret, and disclose the trade
25   secret to practitioners as part of the design and development of the Mako product, all constitute
26   misappropriation of this trade secret.
27          h.      nVision’s misappropriation damaged BioCardia. For example, because of
28
                                                       -104-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 106 of 140



 1   nVision’s misappropriation, BioCardia missed out on the $275 million valuation Boston

 2   Scientific placed on the intellectual property. Furthermore, nVision’s commercialization of this

 3   trade secret prevented BioCardia from having a monopoly on the method, along with the financial

 4   benefits that monopoly would confer.

 5          184.    Diagnostic method and devices to be used for tissue-sampling from the

 6   fallopian tube, fimbria, or ovary by taking a solid or fluid tissue sample, by, for example,

 7   advancing a guide catheter into the uterus to gain access to the ostium of a fallopian tube,

 8   advancing a second catheter system having a tissue-sampling element through the guide

 9   catheter and advancing the tissue-sampling element into the fallopian tube, fimbria, or

10   ovary to obtain a liquid or solid sample for biologic analysis:

11          a.      This diagnostic method is a trade secret because it is a method, technique, or

12   process, that derives actual or potential economic value from not being known, and is subject to

13   reasonable efforts to maintain its secrecy. As the trade secret suggests, it is a method of using a

14   catheter, which can equally be called a technique or process.

15          b.      This trade secret derived both actual and potential value from not being generally

16   known to the public. For example, as Ms. Sarna set out in her 2013 presentation on nVision,

17   which BioCardia first reviewed in 2019, the addressable market for a non-invasive method for

18   early detection of ovarian cancer was $4 billion and involved roughly 8 million patients per year.

19   Dkt 1 at Ex. B at slide 29. In addition, Boston Scientific paid $275 million to purchase nVision

20   based in part on its commercial development of this trade secret.

21          c.      BioCardia undertook reasonable efforts to preserve the secrecy of this trade secret.

22   The only place where the secret was disclosed was in the March 2000 entry in Dr. Altman’s lab

23   notebook. Dr. Altman kept this lab notebook in a secure location in his office. Access to the

24   notebook itself was restricted, and, prior to this litigation, only four people had seen the contents

25   of this notebook entry related to this disclosure: Daniel Rosenman, Dr. Simon Stertzer, Dr. Peter

26   Altman, and Ms. Sarna. Each of these people entered into a non-disclosure agreement with

27   BioCardia, or its predecessor Hippocratic Engineering, to prevent disclosure to the public.

28   Furthermore, BioCardia internal documents containing confidential information were labelled
                                                      -105-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 107 of 140



 1   “confidential” and all documents containing BioCardia confidential information that was released

 2   externally were marked “confidential.” For example, BioCardia employees received, and

 3   BioCardia lab notebooks came with, a BioCardia memo on “Lab Notebook Document Control” to

 4   preserve secrecy. Finally, visitors to BioCardia had to sign-in to gain access to the facilities and

 5   were escorted by a company employee at all times. BioCardia has only ever had approximately

 6   twenty employees and an appropriately sized facility, so the presence of an unauthorized person

 7   would be recognized.

 8          d.      BioCardia is the owner of this trade secret because the two individuals who

 9   conceived of and developed the trade secret, Drs. Peter Altman and Simon Stertzer, both assigned

10   all right, title, and interest in the intellectual property to BioCardia, or its predecessor Hippocratic

11   Engineering.

12          e.      Dr. Peter Altman disclosed this trade secret to Ms. Sarna when he described and

13   explained a March 2000 lab notebook entry to her during an hour-long meeting. The following

14   excerpts are examples of disclosures from the notebook that describe this trade secret:

15

16

17

18

19
20

21

22

23

24

25

26

27
            f.      nVision misappropriated this trade secret by disclosing and using the trade secret
28
                                                       -106-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 108 of 140



 1   through improper means. For example, claim 1 of U.S. Patent No. 10,639,016 sets out all the

 2   components of this trade secret. nVision’s efforts to develop and commercialize the Mako also

 3   misappropriated this trade secret, since implementation of the Mako device, such that the everting

 4   balloon at the distal end of the catheter is used to collect cells from the fallopian tube, practices

 5   this trade secret. Mako documentation, such as the instructions for use, also disclose this trade

 6   secret since the documents describe using a catheter to collect a sample of potentially diseased

 7   cells in the fallopian tube. BioCardia is informed and believes and on that basis alleges that

 8   nVision also misappropriated this trade secret through improper disclosure when, for example,

 9   nVision consulted with various physicians about the design, development, or clinical trials for the

10   Mako device. As a result, nVision’s actions to acquire patents on this trade secret, develop and

11   market the Mako device that implements this trade secret, and disclose the trade secret to

12   practitioners as part of the design and development of the Mako product, all constitute

13   misappropriation of this trade secret.

14           g.     nVision’s misappropriation damaged BioCardia. For example, because of

15   nVision’s misappropriation, BioCardia missed out on the $275 million valuation Boston

16   Scientific placed on the intellectual property. Furthermore, nVision’s commercialization of this

17   trade secret prevented BioCardia from having a monopoly on the method, along with the financial

18   benefits that monopoly would confer.

19          185.    Therapeutic method of inserting a catheter with imaging capability, such as

20   cameras, fiber optics, or ultrasound imaging, on its distal end into a fallopian tube to

21   advance a therapy, by, for example, advancing a guide catheter into the uterus to gain access

22   to the ostium of a fallopian tube, advancing a second catheter system through the guide

23   catheter with imaging capability, to enable navigation and imaging of an ovarian cyst or

24   tumor, and to take an action selected from the set of (1) ablating regions of the ovary, (2)

25   delivering controlled release drug delivery matrices to relevant tissue in and around the

26   ovary, or (3) draining the tissue mass penetrated by the hollow penetrating element:

27           a.     This therapeutic method is a trade secret because it is a method, technique, or

28   process, that derives actual or potential economic value from not being known, and is subject to
                                                       -107-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 109 of 140



 1   reasonable efforts to maintain its secrecy. As the trade secret suggests, it is a method of using a

 2   catheter, which can equally be called a technique or process.

 3          b.      This trade secret derived both actual and potential value from not being generally

 4   known to the public. For example, as Ms. Sarna set out in her 2013 presentation on nVision,

 5   which BioCardia first reviewed in 2019, the addressable market for a non-invasive method for

 6   early detection of ovarian cancer was $4 billion and involved roughly 8 million patients per year.

 7   Dkt 1 at Ex. B at slide 29. In addition, Boston Scientific paid $275 million to purchase nVision

 8   based in part on its commercial development of this trade secret.

 9          c.      BioCardia undertook reasonable efforts to preserve the secrecy of this trade secret.

10   The only place where the secret was disclosed was in the March 2000 entry in Dr. Altman’s lab

11   notebook. Dr. Altman kept this lab notebook in a secure location in his office. Access to the

12   notebook itself was restricted, and, prior to this litigation, only four people had seen the contents

13   of this notebook entry related to this disclosure: Daniel Rosenman, Dr. Simon Stertzer, Dr. Peter

14   Altman, and Ms. Sarna. Each of these people entered into a non-disclosure agreement with

15   BioCardia, or its predecessor Hippocratic Engineering, to prevent disclosure to the public.

16   Furthermore, BioCardia internal documents containing confidential information were labelled

17   “confidential” and all documents containing BioCardia confidential information that was released

18   externally were marked “confidential.” For example, BioCardia employees received, and

19   BioCardia lab notebooks came with, a BioCardia memo on “Lab Notebook Document Control” to

20   preserve secrecy. Finally, visitors to BioCardia had to sign-in to gain access to the facilities and

21   were escorted by a company employee at all times. BioCardia has only ever had approximately

22   twenty employees and an appropriately sized facility, so the presence of an unauthorized person

23   would be recognized.

24          d.      BioCardia is the owner of this trade secret because the two individuals who

25   conceived of and developed the trade secret, Drs. Peter Altman and Simon Stertzer, both assigned

26   all right, title, and interest in the intellectual property to BioCardia, or its predecessor Hippocratic

27   Engineering.

28          e.      Dr. Peter Altman disclosed this trade secret to Ms. Sarna when he described and
                                                       -108-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 110 of 140



 1   explained a March 2000 lab notebook entry to her during an hour-long meeting. The following

 2   excerpts are examples of disclosures from the notebook that describe this trade secret:

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18
            f.      nVision directly misappropriated this trade secret by disclosing and using the trade
19
     secret through improper means. For example, claim 1 of U.S. Patent No. 10,639,016 sets out all
20
     the components of this trade secret. nVision’s efforts to develop and commercialize the Mako
21
     also misappropriated this trade secret, since implementation of the Mako device, such that the
22
     everting balloon at the distal end of the catheter is used to collect cells from the fallopian tube,
23
     practices this trade secret. Mako documentation, such as the instructions for use, also disclose
24
     this trade secret since the documents describe using a catheter to collect a sample of potentially
25
     diseased cells in the fallopian tube. BioCardia is informed and believes and on that basis alleges
26
     that nVision also misappropriated this trade secret through improper disclosure when, for
27
     example, it consulted with various physicians about the design, development, or clinical trials for
28
                                                       -109-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
     Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 111 of 140



 1   the Mako device. As a result, nVison’s actions to acquire patents on this trade secret, develop

 2   and market the Mako device that implements this trade secret, and disclose the trade secret to

 3   practitioners as part of the design and development of the Mako product, all constitute

 4   misappropriation of this trade secret.

 5          h.      nVision’s misappropriation damaged BioCardia. For example, because of

 6   nVision’s misappropriation, BioCardia missed out on the $275 million valuation Boston

 7   Scientific placed on the intellectual property. Furthermore, Ms. Sarna’s and Boston Scientific’s

 8   commercialization of this trade secret prevented BioCardia from having a monopoly on the

 9   method, along with the financial benefits that monopoly would confer.

10          186.    Therapeutic method of inserting a catheter with imaging, such as cameras,

11   fiber optics, or ultrasound imaging, on its distal end into a fallopian tube to advance a

12   therapy, by, for example, advancing a guide catheter into the uterus to gain access to the

13   ostium of a fallopian tube, advancing a second catheter system through the guide catheter

14   with ultrasound imaging, to enable navigation and imaging of an ovarian cyst or tumor, and

15   to take an action selected from the set of (1) ablating regions of the ovary using

16   radiofrequency energy or (2) ablating the regions of the ovary by the delivery of alcohol:

17          a.      This therapeutic method is a trade secret because it is a method, technique, or

18   process, that derives actual or potential economic value from not being known, and is subject to

19   reasonable efforts to maintain its secrecy. As the trade secret suggests, it is a method of using a

20   catheter, which can equally be called a technique or process.

21          b.      This trade secret derived both actual and potential value from not being generally

22   known to the public. For example, as Ms. Sarna set out in her 2013 presentation on nVision,

23   which BioCardia first reviewed in 2019, the addressable market for a non-invasive method for

24   early detection of ovarian cancer was $4 billion and involved roughly 8 million patients per year.

25   Dkt 1 at Ex. B at slide 29. In addition, Boston Scientific paid $275 million to purchase nVision

26   based in part on its commercial development of this trade secret.

27          c.      BioCardia undertook reasonable efforts to preserve the secrecy of this trade secret.

28   The only place where the secret was disclosed was in the March 2000 entry in Dr. Altman’s lab
                                                      -110-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 112 of 140



 1   notebook. Dr. Altman kept this lab notebook in a secure location in his office. Access to the

 2   notebook itself was restricted, and, prior to this litigation, only four people had seen the contents

 3   of this notebook entry related to this disclosure: Daniel Rosenman, Dr. Simon Stertzer, Dr. Peter

 4   Altman, and Ms. Sarna. Each of these people entered into a non-disclosure agreement with

 5   BioCardia, or its predecessor Hippocratic Engineering, to prevent disclosure to the public.

 6   Furthermore, BioCardia internal documents containing confidential information were labelled

 7   “confidential” and all documents containing BioCardia confidential information that was released

 8   externally were marked “confidential.” For example, BioCardia employees received, and

 9   BioCardia lab notebooks came with, a BioCardia memo on “Lab Notebook Document Control” to

10   preserve secrecy. Finally, visitors to BioCardia had to sign-in to gain access to the facilities and

11   were escorted by a company employee at all times. BioCardia has only ever had approximately

12   twenty employees and an appropriately sized facility, so the presence of an unauthorized person

13   would be recognized.

14          d.      BioCardia is the owner of this trade secret because the two individuals who

15   conceived of and developed the trade secret, Drs. Peter Altman and Simon Stertzer, both assigned

16   all right, title, and interest in the intellectual property to BioCardia, or its predecessor Hippocratic

17   Engineering.

18          e.      Dr. Peter Altman disclosed this trade secret to Ms. Sarna when he described and

19   explained a March 2000 lab notebook entry to her during an hour-long meeting. The following

20   excerpts are examples of disclosures from the notebook that describe this trade secret:

21

22

23

24

25

26

27

28
                                                       -111-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 113 of 140



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15
            f.      nVision directly misappropriated this trade secret by disclosing and using the trade
16
     secret through improper means. For example, claim 1 of PCT/US Patent Application No.
17
     2012/022,619 sets out all the components of this trade secret. nVision’s efforts to develop and
18
     commercialize the Mako also misappropriated this trade secret, since implementation of the Mako
19
     device utilizes imaging capability at the distal end of the catheter as described in this trade secret.
20
     Mako documentation, such as the instructions for use, also disclose this trade secret since the
21
     documents describe using a catheter with imaging capability at the distal end of the catheter in a
22
     manner described in this trade secret. BioCardia is informed and believes and on that basis
23
     alleges that nVision also misappropriated this trade secret through improper disclosure when, for
24
     example, nVision consulted with various physicians about the design, development, or clinical
25
     trials for the Mako device. As a result, nVision’s actions to acquire patents on this trade secret,
26
     develop and market the Mako device that implements this trade secret, and disclose the trade
27
     secret to practitioners as part of the design and development of the Mako product, all constitute
28
                                                       -112-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 114 of 140



 1   misappropriation of this trade secret.

 2          h.      nVision’s misappropriation damaged BioCardia. For example, because of

 3   nVision’s misappropriation, BioCardia missed out on the $275 million valuation Boston

 4   Scientific placed on the intellectual property. Furthermore, nVision’s commercialization of this

 5   trade secret prevented BioCardia from having a monopoly on the method, along with the financial

 6   benefits that monopoly would confer.

 7          187.    Therapeutic method and devices to be used through the vagina, uterus, and

 8   fallopian tube to advance a hollow element from a catheter to assist with tissue sampling,

 9   where, for example, the hollow element is connected to a fluid conduit within the catheter

10   system that is connected to a reservoir outside of the body:

11          a.      This therapeutic method is a trade secret because it is a method, technique, or

12   process, that derives actual or potential economic value from not being known, and is subject to

13   reasonable efforts to maintain its secrecy. As the trade secret suggests, it is a method of using a

14   catheter, which can equally be called a technique or process.

15          b.      This trade secret derived both actual and potential value from not being generally

16   known to the public. For example, as Ms. Sarna set out in her 2013 presentation on nVision,

17   which BioCardia first reviewed in 2019, the addressable market for a non-invasive method for

18   early detection of ovarian cancer was $4 billion and involved roughly 8 million patients per year.

19   Dkt 1 at Ex. B at slide 29. In addition, Boston Scientific paid $275 million to purchase nVision

20   based in part on its commercial development of this trade secret.

21          c.      BioCardia undertook reasonable efforts to preserve the secrecy of this trade secret.

22   The only place where the secret was disclosed was in the March 2000 entry in Dr. Altman’s lab

23   notebook. Dr. Altman kept this lab notebook in a secure location in his office. Access to the

24   notebook itself was restricted, and, prior to this litigation, only four people had seen the contents

25   of this notebook entry related to this disclosure: Daniel Rosenman, Dr. Simon Stertzer, Dr. Peter

26   Altman, and Ms. Sarna. Each of these people entered into a non-disclosure agreement with

27   BioCardia, or its predecessor Hippocratic Engineering, to prevent disclosure to the public.

28   Furthermore, BioCardia internal documents containing confidential information were labelled
                                                      -113-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 115 of 140



 1   “confidential” and all documents containing BioCardia confidential information that was released

 2   externally were marked “confidential.” For example, BioCardia employees received, and

 3   BioCardia lab notebooks came with, a BioCardia memo on “Lab Notebook Document Control” to

 4   preserve secrecy. Finally, visitors to BioCardia had to sign-in to gain access to the facilities and

 5   were escorted by a company employee at all times. BioCardia has only ever had approximately

 6   twenty employees and an appropriately sized facility, so the presence of an unauthorized person

 7   would be recognized.

 8          d.      BioCardia is the owner of this trade secret because the two individuals who

 9   conceived of and developed the trade secret, Drs. Peter Altman and Simon Stertzer, both assigned

10   all right, title, and interest in the intellectual property to BioCardia, or its predecessor Hippocratic

11   Engineering.

12          e.      Dr. Peter Altman disclosed this trade secret to Ms. Sarna when he described and

13   explained a March 2000 lab notebook entry to her during an hour-long meeting. The following

14   excerpts are examples of disclosures from the notebook that describe this trade secret:

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       -114-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 116 of 140



 1          f.      nVision directly misappropriated this trade secret by disclosing and using the trade

 2   secret through improper means. For example, claim 1 of U.S. Patent No. 10,639,016 sets out all

 3   the components of this trade secret. nVision’s efforts to develop and commercialize the Mako

 4   also misappropriated this trade secret, since implementation of the Mako device, such that a fluid

 5   reservoir supplies fluid through a hollow element to evert a balloon at the distal end of the

 6   catheter to collect cells from the fallopian tube, practices this trade secret. Mako documentation,

 7   such as the instructions for use, also disclose this trade secret since the documents describe using

 8   a fluid reservoir supplies fluid through a hollow element to evert a balloon at the distal end of the

 9   catheter to collect cells from the fallopian tube. BioCardia is informed and believes and on that

10   basis alleges that nVision also misappropriated this trade secret through improper disclosure

11   when, for example, nVision consulted with various physicians about the design, development, or

12   clinical trials for the Mako device. As a result, nVision’s actions to acquire patents on this trade

13   secret, develop and market the Mako device that implements this trade secret, and disclose the

14   trade secret to practitioners as part of the design and development of the Mako product, all

15   constitute misappropriation of this trade secret.

16          h.      nVision’s misappropriation damaged BioCardia. For example, because of

17   nVision’s misappropriation, BioCardia missed out on the $275 million valuation Boston

18   Scientific placed on the intellectual property. Furthermore, nVision’s commercialization of this

19   trade secret prevented BioCardia from having a monopoly on the method, along with the financial

20   benefits that monopoly would confer.

21          188.    Therapeutic strategy for identifying precancerous and cancerous growths

22   based on a diagnosis performed from a locally-obtained sample before evidence of

23   metastasis has appeared by, for example, obtaining a local biological sample derived from

24   the ovary or adjacent fluids to determine that the ovary has a significant possibility of

25   having a malignant cancer, and using this information to determine appropriate treatments:

26          a.      This therapeutic method is a trade secret because it is a method, technique, or

27   process, that derives actual or potential economic value from not being known, and is subject to

28   reasonable efforts to maintain its secrecy. As the trade secret suggests, it is a method of using a
                                                         -115-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 117 of 140



 1   catheter, which can equally be called a technique or process.

 2          b.      This trade secret derived both actual and potential value from not being generally

 3   known to the public. For example, as Ms. Sarna set out in her 2013 presentation on nVision,

 4   which BioCardia first reviewed in 2019, the addressable market for a non-invasive method for

 5   early detection of ovarian cancer was $4 billion and involved roughly 8 million patients per year.

 6   Dkt 1 at Ex. B at slide 29. In addition, Boston Scientific paid $275 million to purchase nVision

 7   based in part on its commercial development of this trade secret.

 8          c.      BioCardia undertook reasonable efforts to preserve the secrecy of this trade secret.

 9   The only place where the secret was disclosed was in the March 2000 entry in Dr. Altman’s lab

10   notebook. Dr. Altman kept this lab notebook in a secure location in his office. Access to the

11   notebook itself was restricted, and, prior to this litigation, only four people had seen the contents

12   of this notebook entry related to this disclosure: Daniel Rosenman, Dr. Simon Stertzer, Dr. Peter

13   Altman, and Ms. Sarna. Each of these people entered into a non-disclosure agreement with

14   BioCardia, or its predecessor Hippocratic Engineering, to prevent disclosure to the public.

15   Furthermore, BioCardia internal documents containing confidential information were labelled

16   “confidential” and all documents containing BioCardia confidential information that was released

17   externally were marked “confidential.” For example, BioCardia employees received, and

18   BioCardia lab notebooks came with, a BioCardia memo on “Lab Notebook Document Control” to

19   preserve secrecy. Finally, visitors to BioCardia had to sign-in to gain access to the facilities and

20   were escorted by a company employee at all times. BioCardia has only ever had approximately

21   twenty employees and an appropriately sized facility, so the presence of an unauthorized person

22   would be recognized.

23          d.      BioCardia is the owner of this trade secret because the two individuals who

24   conceived of and developed the trade secret, Drs. Peter Altman and Simon Stertzer, both assigned

25   all right, title, and interest in the intellectual property to BioCardia, or its predecessor Hippocratic

26   Engineering.

27          e.      Dr. Peter Altman disclosed this trade secret to Ms. Sarna when he described and

28   explained a March 2000 lab notebook entry to her during an hour-long meeting. The following
                                                       -116-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 118 of 140



 1   excerpts are examples of disclosures from the notebook that describe this trade secret:

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15
            f.      nVision directly misappropriated this trade secret by disclosing and using the trade
16
     secret through improper means. For example, claim 1 of U.S. Patent No. 10,639,016 sets out all
17
     the components of this trade secret. nVision’s efforts to develop and commercialize the Mako
18
     also misappropriated this trade secret, since implementation of the Mako device, such that the
19
     everting balloon at the distal end of the catheter is used to obtain a local biological sample derived
20
     from the ovary or adjacent fluids to determine that the ovary has a significant possibility of
21
     having a malignant cancer, practices this trade secret. Mako documentation, such as the
22
     instructions for use, also disclose this trade secret since the documents describe using a catheter to
23
     obtain a local biological sample derived from the ovary or adjacent fluids to determine ovarian
24
     state. BioCardia is informed and believes and on that basis alleges that nVision also
25
     misappropriated this trade secret through improper disclosure when, for example, nVision
26
     consulted with various physicians about the design, development, or clinical trials for the Mako
27
     device. As a result, Ms. Sarna’s actions to acquire patents on this trade secret, develop and
28
                                                      -117-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 119 of 140



 1   market the Mako device that implements this trade secret, and disclose the trade secret to

 2   practitioners as part of the design and development of the Mako product, all constitute

 3   misappropriation of this trade secret.

 4          h.      nVision’s misappropriation damaged BioCardia. For example, because of Ms.

 5   Sarna’s misappropriation, BioCardia missed out on the $275 million valuation Boston Scientific

 6   placed on the intellectual property. Furthermore, nVision’s commercialization of this trade secret

 7   prevented BioCardia from having a monopoly on the method, along with the financial benefits

 8   that monopoly would confer.

 9          189.    Therapeutic strategy for delivering ablative compounds such as alcohol or

10   ablative energy through a catheter system passed through a vagina, uterus, and fallopian

11   tubes to treat disease or a condition of the ovary in which a penetrating element is advanced

12   into the fallopian tubes, fimbria, or ovary:

13          a.      This therapeutic method is a trade secret because it is a method, technique, or

14   process, that derives actual or potential economic value from not being known, and is subject to

15   reasonable efforts to maintain its secrecy. As the trade secret suggests, it is a method of using a

16   catheter, which can equally be called a technique or process.

17          b.      This trade secret derived both actual and potential value from not being generally

18   known to the public. For example, as Ms. Sarna set out in her 2013 presentation on nVision,

19   which BioCardia first reviewed in 2019, the addressable market for a non-invasive method for

20   early detection of ovarian cancer was $4 billion and involved roughly 8 million patients per year.

21   Dkt 1 at Ex. B at slide 29. In addition, Boston Scientific paid $275 million to purchase nVision

22   based in part on its commercial development of this trade secret.

23          c.      BioCardia undertook reasonable efforts to preserve the secrecy of this trade secret.

24   The only place where the secret was disclosed was in the March 2000 entry in Dr. Altman’s lab

25   notebook. Dr. Altman kept this lab notebook in a secure location in his office. Access to the

26   notebook itself was restricted, and, prior to this litigation, only four people had seen the contents

27   of this notebook entry related to this disclosure: Daniel Rosenman, Dr. Simon Stertzer, Dr. Peter

28   Altman, and Ms. Sarna. Each of these people entered into a non-disclosure agreement with
                                                      -118-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 120 of 140



 1   BioCardia, or its predecessor Hippocratic Engineering, to prevent disclosure to the public.

 2   Furthermore, BioCardia internal documents containing confidential information were labelled

 3   “confidential” and all documents containing BioCardia confidential information that was released

 4   externally were marked “confidential.” For example, BioCardia employees received, and

 5   BioCardia lab notebooks came with, a BioCardia memo on “Lab Notebook Document Control” to

 6   preserve secrecy. Finally, visitors to BioCardia had to sign-in to gain access to the facilities and

 7   were escorted by a company employee at all times. BioCardia has only ever had approximately

 8   twenty employees and an appropriately sized facility, so the presence of an unauthorized person

 9   would be recognized.

10          d.      BioCardia is the owner of this trade secret because the two individuals who

11   conceived of and developed the trade secret, Drs. Peter Altman and Simon Stertzer, both assigned

12   all right, title, and interest in the intellectual property to BioCardia, or its predecessor Hippocratic

13   Engineering.

14          e.      Dr. Peter Altman disclosed this trade secret to Ms. Sarna when he described and

15   explained a March 2000 lab notebook entry to her during an hour-long meeting. The following

16   excerpts are examples of disclosures from the notebook that describe this trade secret:

17

18

19
20

21

22

23

24

25

26

27

28
                                                       -119-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 121 of 140



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14
            f.      nVision directly misappropriated this trade secret by disclosing and using the trade
15
     secret through improper means. For example, claim 1 of U.S. Patent No. 10,639,016 sets out all
16
     the components of this trade secret. nVision’s efforts to develop and commercialize the Mako
17
     also misappropriated this trade secret, since implementation of the Mako device, such that the
18
     everting balloon at the distal end of the catheter is used to collect cells from the fallopian tube,
19
     practices this trade secret. Mako documentation, such as the instructions for use, also disclose
20
     this trade secret since the documents describe using a catheter to collect a sample of potentially
21
     diseased cells in the fallopian tube. BioCardia is informed and believes and on that basis alleges
22
     that nVision also misappropriated this trade secret through improper disclosure when, for
23
     example, nVision consulted with various physicians about the design, development, or clinical
24
     trials for the Mako device. As a result, nVision’s actions to acquire patents on this trade secret,
25
     develop and market the Mako device that implements this trade secret, and disclose the trade
26
     secret to practitioners as part of the design and development of the Mako product, all constitute
27
     misappropriation of this trade secret.
28
                                                       -120-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 122 of 140



 1           h.      nVision’s misappropriation damaged BioCardia. For example, because of

 2   nVision’s misappropriation, BioCardia missed out on the $275 million valuation Boston

 3   Scientific placed on the intellectual property. Furthermore, nVision’s commercialization of this

 4   trade secret prevented BioCardia from having a monopoly on the method, along with the financial

 5   benefits that monopoly would confer.

 6           190.    and cancerous cysts minimally invasively with details on the ramifications for

 7   therapy with early diagnosis, and strategies for doing so that align with new biological

 8   measurement technologies in gene expression and genetic analysis that enable a small

 9   sample to identify the presence of disease, including details on the players in the gene

10   diagnosis space looking at blood (CareDx), solid tumor tissues (Genomic health), and cells

11   sloughing from within a body lumen conduit such as that of a bowel movement which passes

12   through the colon (EXACT Sciences):

13           a.      This market need is a trade secret because it is information that derives actual or

14   potential economic value from not being known and is subject to reasonable efforts to maintain its

15   secrecy.

16           b.      This trade secret derived both actual and potential value from not being generally

17   known to the public. For example, as Ms. Sarna set out in her 2013 presentation on nVision, the

18   addressable market for a non-invasive method for early detection of ovarian cancer was $4 billion

19   and involved roughly 8 million patients per year. Dkt 1 at Ex. B at slide 29. In addition, Boston

20   Scientific paid $275 million to purchase nVision based in part on its commercial development of

21   this trade secret.

22           c.      BioCardia undertook reasonable efforts to preserve the secrecy of this trade secret.

23   The only people who were aware of this trade secret were Drs. Altman and Stertzer, and neither

24   recorded this trade secret in the lab notebook or any other document. As a result, the secret could

25   not be made public unless Dr. Altman or Dr. Stertzer made the conscious decision to disclose it.

26   Both Drs. Altman and Stertzer were contractually bound to keep this BioCardia trade secret

27   confidential by non-disclosure agreements.

28           d.      BioCardia is the owner of this trade secret because the two individuals who
                                                      -121-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 123 of 140



 1   conceived of and developed the trade secret, Drs. Peter Altman and Simon Stertzer, both assigned

 2   all right, title, and interest in the intellectual property to BioCardia, or its predecessor Hippocratic

 3   Engineering.

 4          e.      Dr. Peter Altman disclosed this trade secret to Ms. Sarna when he described and

 5   explained a March 2000 lab notebook entry to her during an hour-long meeting. Although this

 6   particular trade secret was not recorded in the lab notebook, Dr. Altman had extensive knowledge

 7   of the subject based on his involvement in CareDx, one of the leading gene expression profiling

 8   companies in the world. Dr. Altman shared this knowledge with Ms. Sarna during their meeting

 9   in or around May 2009, in the hopes that it would motivate her to further develop the concepts

10   disclosed in the March 2000 lab notebook entry.

11          f.      nVision directly misappropriated this trade secret by disclosing and using the trade

12   secret through improper means. For example, claim 1 of PCT/US Patent Application No.

13   2018/000,229 sets out all the components of this trade secret, by, for example covering “a device

14   for Fallopian tube diagnostics” using tissue samples from the fallopian tubes. nVision’s efforts to

15   develop and commercialize the Mako also misappropriated this trade secret, since implementation

16   of the Mako device required use of gene expression technology in order to determine ovarian

17   state, thereby practicing this trade secret. Mako documentation, such as the instructions for use,

18   also disclose this trade secret. BioCardia is informed and believes and on that basis alleges that

19   nVision also misappropriated this trade secret through improper disclosure when, for example,

20   nVision consulted with various physicians about the design, development, or clinical trials for the

21   Mako device. As a result, nVision’s actions to acquire patents on this trade secret, develop and

22   market the Mako device that implements this trade secret, and disclose the trade secret to

23   practitioners as part of the design and development of the Mako product, all constitute

24   misappropriation of this trade secret.

25          h.      nVision’s misappropriation damaged BioCardia. For example, because of

26   nVision’s misappropriation, BioCardia missed out on the $275 million valuation Boston

27   Scientific placed on the intellectual property. Furthermore, nVison’s commercialization of this

28   trade secret prevented BioCardia from having a monopoly on the method, along with the financial
                                                       -122-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
     Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 124 of 140



 1   benefits that monopoly would confer.

 2   Trade Secrets Disclosed by BioCardia Testing Equipment

 3          191.    A catheter system which includes a distal spring element on its end and

 4   having a round spherical ball mounted on the spring to avoid damage to the lumen through

 5   which it is passed, by, for example, having of a catheter shaft with a hollow lumen,

 6   containing a fluid conduit, which passes through a helical metal spring on its distal end

 7   attached to a small ball attached to the distal most end:

 8          a.      This ball-and-spring structure is a trade secret because it is a device that derives

 9   actual or potential economic value from not being known and is subject to reasonable efforts to

10   maintain its secrecy.

11          b.      This trade secret derived both actual and potential value from not being generally

12   known to the public. It presents a novel way of preventing the tip of a catheter from damaging

13   tissue as it is advanced in a body. This presents a competitive advantage to BioCardia in that it

14   has a useful safety feature that other catheter companies do not have.

15          c.      BioCardia undertook reasonable efforts to preserve the secrecy of this trade secret.

16   The spring-and-ball structure was part of testing equipment that BioCardia developed and built

17   internally and was never shown to anyone outside the company. Even within the company, only

18   a small subset of employees actually saw this testing equipment. Everyone who came into

19   contact with the testing equipment was under a non-disclosure agreement.

20          d.      BioCardia is the owner of this trade secret because the testing equipment was

21   developed on behalf of BioCardia and the people who made the equipment assigned all rights,

22   title, and interest to the equipment to BioCardia.

23          e.      The testing equipment was disclosed to Ms. Sarna as part of her work at

24   BioCardia. Ms. Sarna used this particular piece of equipment to ensure that catheters had the

25   proper internal diameter to function properly.

26          f.      NVision misappropriated this trade secret by disclosing it in patent applications.

27          g.      Ms. Sarna’s and Boston Scientific’s misappropriation damaged BioCardia.

28   Trade Secrets Disclosed by BioCardia Template Documents
                                                      -123-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 125 of 140



 1          192.    BioCardia template documents sent to Ms. Sarna’s personal email account,

 2   consisting of the following templates: Risk Analysis, Product Specification, Labelling

 3   Verification, and Document Change Order procedures:

 4          a.      These template documents are trade secrets because they are information about

 5   how to effectively handle medical device tasks, that derive actual or potential economic value

 6   from not being known and are subject to reasonable efforts to maintain its secrecy.

 7          b.      This trade secret derived both actual and potential value from not being generally

 8   known to the public. The knowledge and experience inherent in the documents, and the time and

 9   resources saved from using the documents, confer a competitive advantage that makes medical

10   device development more profitable. Because BioCardia’s competitors do not have this

11   information, BioCardia has an advantage in the form of better products made at lower cost.

12          c.      BioCardia undertook reasonable efforts to preserve the secrecy of this trade secret.

13   BioCardia internal documents containing confidential information were labelled “confidential”

14   and all documents containing BioCardia confidential information that were released externally

15   were marked “confidential.”

16          d.      BioCardia is the owner of this trade secret because the individuals who created

17   these documents assigned all right, title, and interest in the intellectual property to BioCardia.

18          e.      These trade secrets were disclosed to Ms. Sarna when they were shared with her as

19   part of her work for BioCardia.

20          f.      BioCardia is informed and believes and on that basis alleges that nVision

21   incorporated the structure, format, and even language of the documents into nVision’s

22   corresponding documents.

23          g.      nVision’s misappropriation damaged BioCardia because it meant that nVision had

24   this valuable information to assist it in making competing catheter products. In addition, these

25   template documents helped nVision’s transition from a start-up to an established organization,

26   which meant they increased the competence of BioCardia’s competition, and did so at a faster

27   rate than normally would happen.

28          193.    The BioCardia trade secrets were subject to efforts that are reasonable under the
                                                      -124-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
     Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 126 of 140



 1   circumstances to maintain their secrecy, including but not limited to, requiring all employees to

 2   execute the BioCardia standard Employment Agreement in the same form as the Sarna

 3   Agreement attached hereto as Exhibit A, restricting access to BioCardia’s information to

 4   employees who have executed the BioCardia standard Employment Agreement, locking

 5   BioCardia’s facilities and restricting access to BioCardia’s facilities to employees who had signed

 6   the standard Employment Agreement and to visitors who are escorted by someone who had

 7   signed the standard Employment Agreement.

 8          194.    As a proximate result of the acts herein alleged, BioCardia is entitled to damages in

 9   an amount to be proven for nVision’s misappropriation of BioCardia’s trade secret claim;

10          195.    As a proximate result of the acts herein alleged, BioCardia is entitled to exemplary

11   damages in an amount of twice BioCardia’s actual damages for Counterdefendants’ willful and

12   malicious misappropriation of the BioCardia Trade Secrets.

13          196.    As a proximate result of the acts herein alleged, BioCardia is entitled to attorneys’

14   fees for Counterdefendants’ willful and malicious misappropriation of the BioCardia Trade Secrets.

15          197.    BioCardia is informed and believes and on that basis alleges that the Shareholder

16   Defendants are sophisticated companies and investors focused on investments in or acquisitions

17   of early-stage companies (each an “Investment Target”) and, thus, are familiar with intellectual

18   property issues that Investment Targets have. These include, among other things, that a former

19   employer of a founder of an Investment Target might have a claim to ownership of the inventions

20   claimed by the Investment Target, or that the inventions claimed by the Investment Target may be

21   based on trade secrets misappropriated from a former employer because, among other things.

22              a. They had been contractually assigned by the founder to the founder’s former

23                  employer;

24              b. They were co-invented with an employee or employees of the founder’s former

25                  employer; or

26              c. They were based on information learned at and/or belonging to the former employer.

27          198.    BioCardia is informed and believes and on that basis alleges that because of,

28   among other things, the intellectual property issues that an Investment Target might have with a
                                                     -125-
                            BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 127 of 140



 1   founder’s former employer, the Shareholder Defendants customarily perform “due diligence” on

 2   an Investment Target focusing particularly on ferreting out any issues that might exist with the

 3   Investment Target’s ownership or right to use its purported technology and intellectual property.

 4          199.    BioCardia is informed and believes and on that basis alleges that the Shareholder

 5   Defendants focused on investments in and acquiring early-stage medical device companies and,

 6   therefore, knew, or at least should have known, that BioCardia, the company nVision’s founder,

 7   Ms. Surbhi Sarna, worked for immediately prior to nVision, was also a medical device company

 8   working on the same type of medical device that nVision planned to work on: diagnostic

 9   catheters.

10          200.    BioCardia is informed and believes and on that basis alleges that, as specialists in

11   investments in or acquisitions of early stage medical device companies, the Shareholder

12   Defendants knew or at least should have known there was a heightened risk – well beyond the

13   risks inherent in any early stage company - that nVision’s technology and intellectual property

14   actually belonged to BioCardia.

15          201.    BioCardia is informed and believes and on that basis alleges that, in addition to the

16   heightened risk inherent in the fact that nVision was focused on the same type of medical device

17   development as was BioCardia (diagnostic catheters), the Shareholder Defendants knew that there

18   was a likelihood that nVision’s claimed technology and intellectual property actually belonged to

19   or had been misappropriated from BioCardia, because they knew or at least should have known

20   through their due diligence of nVision that:

21                  a.     Ms. Sarna’s undergraduate major was molecular and cellular biology. She

22          does not have any graduate degrees. Her work at BioCardia dealt with tracking device

23          failures, ensuring label compliance, and obtaining materials from vendors. While at

24          BioCardia, Ms. Sarna’s work responsibilities did not include designing or developing

25          medical devices. BioCardia is informed and believes and on that basis alleges that Ms.

26          Sarna’s only other experience in the medical device space involved similar tasks as the

27          ones she performed at BioCardia. Ms. Sarna’s age, education, and work experience were

28          highly unusual for someone who allegedly came up with a medical device and technique
                                                     -126-
                            BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
     Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 128 of 140



 1        so revolutionary that a company like Boston Scientific Corporation would value it at

 2        hundreds of millions of dollars.

 3                b.      Ms. Sarna started consulting with BioCardia on September 15, 2008 and

 4        became a full-time employee of BioCardia on November 3, 2008, at which time she

 5        signed the Sarna Agreement, and where she worked until resigning in January 2012;

 6                c.      Ms. Sarna registered nVision as a Delaware corporation on September 28,

 7        2009, the year after she joined BioCardia and more than two years before she left

 8        BioCardia and apparently ran it in “stealth mode” to conceal its existence from BioCardia;

 9                d.      Ms. Sarna entered into a “Technology Transfer Agreement” “effective as

10        of December 26, 2009 between Surbhi Sarna (the ‘Founder’), and nVision Medical

11        Corporation, a Delaware corporation” more than two years before she left BioCardia.

12                e.      In the Technology Transfer Agreement, Ms. Sarna assigned to nVision

13        “All rights, title and interests in and to all intellectual property arising out of or related to

14        the ‘nVision Medical; business plan, including, without limitation, all ideas, designs,

15        techniques, processes, formulas, trade secrets, inventions, discoveries, improvements,

16        research or development and test results, specifications, data, know-how, business

17        methods, marketing plans, other business plans, strategies, forecasts, unpublished

18        financial information, budgets, projections, business prospects, copyrights and trademarks

19        (inclusive of all goodwill relate thereto), and the following trademark, copyright, and

20        patent applications and registrations.” The patent application identified in the Technology

21        Transfer Agreement is a “USPTO provisional patent application filed on or around

22        September 29, 2009.”

23                f.      Ms. Sarna only registered nVision to do business in California on February

24        21, 2012, about a month after she left BioCardia, when, BioCardia is informed and

25        believes and on that basis alleges, she believed it was no longer possible to conceal

26        nVision’s existence from BioCardia.

27                g.      BioCardia is informed and believes and on that basis alleges that the

28        incorporation of nVision more than two years before Ms. Sarna left BioCardia, and the
                                                     -127-
                           BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
     Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 129 of 140



 1          registration of nVision to do business in California only after she had left BioCardia,

 2          alone should have set off alarm bells in any competent due diligence conducted by or for

 3          anyone seeking to invest in nVision;

 4                  h.     Ms. Sarna, in common with most Silicon Valley employees, was

 5          contractually obligated to assign to BioCardia inventions she made while working at

 6          BioCardia (see Exhibit A attached hereto-the Sarna Agreement), subject only to her

 7          proving that they were excluded by Labor Code § 2870, which BioCardia is informed and

 8          believes and on that basis alleges that anyone seeking to invest in nVision would

 9          understand was unlikely given that both nVision and BioCardia were in the same general

10          area of medical devices (diagnostic catheters);

11                  i.     On January 25, 2011, while a BioCardia employee and a year before Ms.

12          Sarna left BioCardia, Ms. Sarna filed U.S. Provisional application No. 61/435,945 (“the

13          ’945 provisional patent application”);

14                  j.     On December 3, 2010, while still a BioCardia employee and a year before

15          Ms. Sarna left BioCardia, Ms. Sarna emailed Anula Jayasuriya, then affiliated with

16          Defendant Astia Angels nVision LLC and later affiliated with Defendant eXXclaim

17          Capital Partners I, L.P., and Linda Greub, then a partner at Defendant LMNVC, LLC,

18          from her BioCardia account requesting help conceptualizing the invention of the ’945

19          provisional patent application;

20                  k.      Ms. Sarna subsequently filed three other published applications claiming

21          priority to the ’945 provisional patent application;

22                  l.     On November 13, 2011, also while still a BioCardia employee, Ms. Sarna

23          filed a provisional application entitled “Device and method to confirm occlusion of

24          the fallopian tube”; and

25                  m.     Ms. Sarna subsequently filed Application No, 14/357,875, which claimed

26          priority to the ’120 provisional patent application.

27          202.    BioCardia is informed and believes and on that basis alleges that the Shareholder

28   Defendants knew, or at least should have known, that the filing of all of these patent applications
                                                     -128-
                            BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 130 of 140



 1   while Ms. Sarna was employed by BioCardia, but which were assigned to nVision, meant that the

 2   patent applications likely had been contractually assigned to BioCardia.

 3          203.     BioCardia is informed and believes and on that basis alleges that the Shareholder

 4   Defendants also knew, or at least should have known, that the filing of all of these patent

 5   applications while Ms. Sarna was employed by BioCardia, but which were assigned to nVision,

 6   meant that there likely were unnamed BioCardia co-inventors on some or all of the patent

 7   applications.

 8          204.     BioCardia is informed and believes and on that basis alleges that the Shareholder

 9   Defendants also knew, or at least should have known, that the filing of all of these patent

10   applications while Ms. Sarna was employed by BioCardia, but which were assigned to nVision,

11   together with the other acts alleged above while Ms. Sarna was a BioCardia employee, meant that

12   nVision’s purported technology and intellectual property likely was based on misappropriated

13   BioCardia trade secrets.

14          205.     The risks undertaken by an investor who knows or should know that the

15   technology and intellectual property claimed by an Investment Target likely belongs to a former

16   employer as is with the case with the patents Ms. Sarna was contractually obligated to assign to

17   BioCardia, or is likely based on trade secrets misappropriated from a former employer, is unlike

18   any common investment and market risk. While common investment risks, if realized, might

19   operate to reduce the value of the Investment Target and, therefore, the value of the investor’s

20   investment, an investor who knows or should know that the technology and intellectual property

21   claimed by an Investment Target is likely based on patents rightfully owned by another or trade

22   secrets misappropriated from another is exposed to the equitable rights of the rightful owner of

23   the technology and intellectual property, including, as alleged below, the risk of disgorgement of

24   all benefits of the investment.

25          206.     Here, the Shareholder Defendants’ investment in nVision was made with the

26   actual or imputed knowledge that the technology and intellectual property claimed by Ms. Sarna

27   and nVision was likely based on patents belonging to and trade secrets misappropriated from

28   BioCardia; accordingly, they did not undertake a common investment risk but, rather, undertook
                                                     -129-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 131 of 140



 1   the risk of disgorgement of all benefits from their investment.

 2          207.    The Shareholder Defendants’ liability to BioCardia is direct, not vicarious, and

 3   does not require piercing nVision’s corporate veil.

 4          208.    BioCardia is informed and believes and on that basis alleges that the Shareholder

 5   Defendants made a conscious decision to participate in and further the wrongful acts of nVision

 6   and Ms. Sarna by investing in nVision and providing it with the funding necessary to commit the

 7   acts as herein alleged.

 8          209.    Alternatively, BioCardia is informed and believes and on that basis alleges that the

 9   Shareholder Defendants knew or should have known that nVision and Ms. Sarna had acted in

10   violation of BioCardia’s rights. Their investments in nVision were made “despite a known risk

11   that the conduct in question violate[d] the rights of [BioCardia].” Under California law and

12   Sections 51(3)(b) and 3 comment e, of the Restatement (Third) of Restitution and Unjust

13   Enrichment, their decision to invest in nVision despite that known risk of liability – i.e., despite

14   that “known unknown” – renders them “conscious wrongdoers” and places upon them the risk of

15   liability by a disgorgement measure.

16          210.    BioCardia is informed and believes and on that basis alleges that the Shareholder

17   Defendants provided funding to nVision that was a substantial factor in enabling nVision and Ms.

18   Sarna to commit the acts as herein alleged, and that the Shareholder Defendants knowingly

19   benefited from the acts as herein alleged.

20          211.    The Shareholder Defendants are required to disgorge to BioCardia the amount of

21   their unjust enrichment as a result of the acts alleged, including at least the amount Boston

22   Scientific paid the Shareholder Defendants for their shares of stock in nVision.

23          212.    BioCardia is informed and believes and on that basis alleges that Fortis Advisors

24   LLC, as Stockholders’ Representative, is holding in trust approximately ten percent (10%) of the

25   amount paid by Boston Scientific Corporation for the nVision stock of the Shareholder

26   Defendants, among other shareholders, resulting from their provision of funding to nVision that

27   was a substantial factor in enabling nVision and Ms. Sarna to commit the acts as herein alleged,

28   and therefore Fortis is required to disgorge to BioCardia the amount it holds in trust for the
                                                      -130-
                               BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
     Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 132 of 140



 1   Shareholder Defendants. The Shareholder Defendants are required to direct Fortis Advisors LLC

 2   to disgorge to BioCardia any amounts received from Boston Scientific Corporation that Fortis

 3   Advisors LLC is holding for the benefit of the Shareholder Defendants as a result of the

 4   Shareholders Defendants’ unjust enrichment as a result of the acts alleged, including at least the

 5   amount Boston Scientific paid the Shareholder Defendants for their shares of stock in nVision.

 6          213.    As a further direct and proximate result of Ms. Sarna’s breaches of the Sarna

 7   Agreement, Defendants have been unjustly enriched for example, in an amount equal to at least

 8   what Boston Scientific paid for nVision. Defendants have been enriched by Ms. Sarna’s breaches

 9   of contract, reaping benefits they would not otherwise have achieved in the absence of the

10   breaches. Defendants received benefits in the form of intellectual property and money based on

11   Ms. Sarna’s breaches of contract as alleged above. Defendants’ retention of the benefits they

12   received from Ms. Sarna’s breaches of contract is unjust as Ms. Sarna was not contractually

13   permitted to share these benefits with anyone else. As such, BioCardia is entitled to

14   disgorgement of all of Defendants’ profits and consequential gains reaped from their unjust

15   enrichment, restitution based on the benefits received and a constructive trust over the unlawful

16   benefits received as a result of Ms. Sarna’s breaches of the Sarna Agreement.

17          214.    In addition, a constructive trust should be imposed on nVision for the benefit of

18   BioCardia on, among other things, (1) any monetary consideration paid by Boston Scientific and

19   retained by nVision; (2) title to the ’945 Provisional Application Family, the ’120 Provisional

20   Application Family, the ’472 Application Family, and the Additional Provisional Applications

21   and (3) the trade secrets and other intellectual property taken by Ms. Sarna, and nVision should

22   be ordered to transfer or assign to BioCardia all of the forgoing.

23
                                                 COUNT IV
24
     (Misappropriation of Trade Secrets under the Defend Trade Secrets Act, 18 U.S.C. § 1836)
25        (Against nVision and Imposition of Constructive Trust Against All Defendants)
26
            215.    BioCardia realleges paragraphs 1-72 and 167-192, inclusive.
27
            216.    The Defend Trade Secrets Act, 18 U.S.C. § 1836, applies because at least some of
28
                                                     -131-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 133 of 140



 1   the acts of misappropriation, including at least the disclosure or use of the BioCardia Trade Secrets,

 2   occurred after the May 11, 2016 effective date of the Act.

 3          217.    As a proximate result of the acts herein alleged, BioCardia is entitled to damages in

 4   an amount to be proven for nVision’s misappropriation of BioCardia’s trade secrets;

 5          218.    As a proximate result of the acts herein alleged, BioCardia is entitled to exemplary

 6   damages in an amount of twice BioCardia’s actual damages for Defendants’ willful and malicious

 7   misappropriation of the BioCardia Trade Secrets.

 8          219.    As a proximate result of the acts herein alleged, BioCardia is entitled to attorneys’

 9   fees for Defendants’ willful and malicious misappropriation of BioCardia’s trade secrets.

10          220.    BioCardia is informed and believes and on that basis alleges that the Shareholder

11   Defendants are sophisticated companies and investors focused on investments in or acquisitions

12   of early-stage companies (each an “Investment Target”) and, thus, are familiar with intellectual

13   property issues that Investment Targets have. These include, among other things, that a former

14   employer of a founder of an Investment Target might have a claim to ownership of the inventions

15   claimed by the Investment Target, or that the inventions claimed by the Investment Target may be

16   based on trade secrets misappropriated from a former employer because, among other things.

17              a. They had been contractually assigned by the founder to the founder’s former

18                  employer;

19              b. They were co-invented with an employee or employees of the founder’s former

20                  employer; or

21              c. They were based on information learned at and/or belonging to the former employer.

22          221.    BioCardia is informed and believes and on that basis alleges that because of,

23   among other things, the intellectual property issues that an Investment Target might have with a

24   founder’s former employer, the Shareholder Defendants customarily perform “due diligence” on

25   an Investment Target focusing particularly on ferreting out any issues that might exist with the

26   Investment Target’s ownership or right to use its purported technology and intellectual property.

27          222.    BioCardia is informed and believes and on that basis alleges that the Shareholder

28   Defendants focused on investments in and acquiring early-stage medical device companies and,
                                                      -132-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 134 of 140



 1   therefore, knew, or at least should have known, that BioCardia, the company nVision’s founder,

 2   Ms. Surbhi Sarna, worked for immediately prior to nVision, was also a medical device company

 3   working on the same type of medical device that nVision planned to work on: diagnostic

 4   catheters.

 5          223.    BioCardia is informed and believes and on that basis alleges that, as specialists in

 6   investments in or acquisitions of early stage medical device companies, the Shareholder

 7   Defendants knew or at least should have known there was a heightened risk – well beyond the

 8   risks inherent in any early stage company - that nVision’s technology and intellectual property

 9   actually belonged to BioCardia.

10          224.    BioCardia is informed and believes and on that basis alleges that, in addition to the

11   heightened risk inherent in the fact that nVision was focused on the same type of medical device

12   development as was BioCardia (diagnostic catheters), the Shareholder Defendants knew that there

13   was a likelihood that nVision’s claimed technology and intellectual property actually belonged to

14   or had been misappropriated from BioCardia, because they knew or at least should have known

15   through their due diligence of nVision that:

16                  a.     Ms. Sarna’s undergraduate major was molecular and cellular biology. She

17          does not have any graduate degrees. Her work at BioCardia dealt with tracking device

18          failures, ensuring label compliance, and obtaining materials from vendors. While at

19          BioCardia, Ms. Sarna’s work responsibilities did not include designing or developing

20          medical devices. BioCardia is informed and believes and on that basis alleges that Ms.

21          Sarna’s only other experience in the medical device space involved similar tasks as the

22          ones she performed at BioCardia. Ms. Sarna’s age, education, and work experience were

23          highly unusual for someone who allegedly came up with a medical device and technique

24          so revolutionary that a company like Boston Scientific Corporation would value it at

25          hundreds of millions of dollars.

26                  b.     Ms. Sarna started consulting with BioCardia on September 15, 2008 and

27          became a full-time employee of BioCardia on November 3, 2008, at which time she

28          signed the Sarna Agreement, and where she worked until resigning in January 2012;
                                                     -133-
                            BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
     Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 135 of 140



 1                c.      Ms. Sarna registered nVision as a Delaware corporation on September 28,

 2        2009, the year after she joined BioCardia and more than two years before she left

 3        BioCardia and apparently ran it in “stealth mode” to conceal its existence from BioCardia;

 4                d.      Ms. Sarna entered into a “Technology Transfer Agreement” “effective as

 5        of December 26, 2009 between Surbhi Sarna (the ‘Founder’), and nVision Medical

 6        Corporation, a Delaware corporation” more than two years before she left BioCardia.

 7                e.      In the Technology Transfer Agreement, Ms. Sarna assigned to nVision

 8        “All rights, title and interests in and to all intellectual property arising out of or related to

 9        the nVision Medical business plan, including, without limitation, all ideas, designs,

10        techniques, processes, formulas, trade secrets, inventions, discoveries, improvements,

11        research or development and test results, specifications, data, know-how, business

12        methods, marketing plans, other business plans, strategies, forecasts, unpublished

13        financial information, budgets, projections, business prospects, copyrights and trademarks

14        (inclusive of all goodwill relate thereto), and the following trademark, copyright, and

15        patent applications and registrations.” The patent application identified in the Technology

16        Transfer Agreement is a “USPTO provisional patent application filed on or around

17        September 29, 2009.”

18                f.      Ms. Sarna only registered nVision to do business in California on February

19        21, 2012, about a month after she left BioCardia, when, BioCardia is informed and

20        believes and on that basis alleges, she believed it was no longer possible to conceal

21        nVision’s existence from BioCardia.

22                g.      BioCardia is informed and believes and on that basis alleges that the

23        incorporation of nVision more than two years before Ms. Sarna left BioCardia, and the

24        registration of nVision to do business in California only after she had left BioCardia,

25        alone should have set off alarm bells in any competent due diligence conducted by or for

26        anyone seeking to invest in nVision;

27                h.      Ms. Sarna, in common with most Silicon Valley employees, was

28        contractually obligated to assign to BioCardia inventions she made while working at
                                                     -134-
                           BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
     Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 136 of 140



 1          BioCardia (see Exhibit A attached hereto-the Sarna Agreement), subject only to her

 2          proving that they were excluded by Labor Code § 2870, which BioCardia is informed and

 3          believes and on that basis alleges that anyone seeking to invest in nVision would

 4          understand was unlikely given that both nVision and BioCardia were in the same general

 5          area of medical devices (diagnostic catheters);

 6                  i.      On January 25, 2011, while a BioCardia employee and a year before Ms.

 7          Sarna left BioCardia, Ms. Sarna filed U.S. Provisional application No. 61/435,945 (“the

 8          ’945 provisional patent application”);

 9                  j.      On December 3, 2010, while still a BioCardia employee and a year before

10          Ms. Sarna left BioCardia, Ms. Sarna emailed Anula Jayasuriya, then affiliated with

11          Defendant Astia Angels nVision LLC and later affiliated with Defendant eXXclaim

12          Capital Partners I, L.P., and Linda Greub, then a partner at Defendant LMNVC, LLC,

13          from her BioCardia account requesting help conceptualizing the invention of the ’945

14          provisional patent application;

15                  k.      Ms. Sarna subsequently filed three other published applications claiming

16          priority to the ’945 provisional patent application;

17                  l.      On November 13, 2011, also while still a BioCardia employee, Ms. Sarna

18          filed a provisional application entitled “Device and method to confirm occlusion of

19          the fallopian tube”; and

20                  m.      Ms. Sarna subsequently filed Application No, 14/357,875, which claimed

21          priority to the ’120 provisional patent application.

22          225.    BioCardia is informed and believes and on that basis alleges that the Shareholder

23   Defendants knew, or at least should have known, that the filing of all of these patent applications

24   while Ms. Sarna was employed by BioCardia, but which were assigned to nVision, meant that the

25   patent applications likely had been contractually assigned to BioCardia.

26          226.    BioCardia is informed and believes and on that basis alleges that the Shareholder

27   Defendants also knew, or at least should have known, that the filing of all of these patent

28   applications while Ms. Sarna was employed by BioCardia, but which were assigned to nVision,
                                                     -135-
                            BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 137 of 140



 1   meant that there likely were unnamed BioCardia co-inventors on some or all of the patent

 2   applications.

 3          227.     BioCardia is informed and believes and on that basis alleges that the Shareholder

 4   Defendants also knew, or at least should have known, that the filing of all of these patent

 5   applications while Ms. Sarna was employed by BioCardia, but which were assigned to nVision,

 6   together with the other acts alleged above while Ms. Sarna was a BioCardia employee, meant that

 7   nVision’s purported technology and intellectual property likely was based on misappropriated

 8   BioCardia trade secrets.

 9          228.     The risks undertaken by an investor who knows or should know that the

10   technology and intellectual property claimed by an Investment Target likely belongs to a former

11   employer as is with the case with the patents Ms. Sarna was contractually obligated to assign to

12   BioCardia, or is likely based on trade secrets misappropriated from a former employer, is unlike

13   any common investment and market risk. While common investment risks, if realized, might

14   operate to reduce the value of the Investment Target and, therefore, the value of the investor’s

15   investment, an investor who knows or should know that the technology and intellectual property

16   claimed by an Investment Target is likely based on patents rightfully owned by another or trade

17   secrets misappropriated from another is exposed to the equitable rights of the rightful owner of

18   the technology and intellectual property, including, as alleged below, the risk of disgorgement of

19   all benefits of the investment.

20          229.     Here, the Shareholder Defendants’ investment in nVision was made with the

21   actual or imputed knowledge that the technology and intellectual property claimed by Ms. Sarna

22   and nVision was likely based on patents belonging to and trade secrets misappropriated from

23   BioCardia; accordingly, they did not undertake a common investment risk but, rather, undertook

24   the risk of disgorgement of all benefits from their investment.

25          230.     The Shareholder Defendants’ liability to BioCardia is direct, not vicarious, and

26   does not require piercing nVision’s corporate veil.

27          231.     BioCardia is informed and believes and on that basis alleges that the Shareholder

28   Defendants made a conscious decision to participate in and further the wrongful acts of nVision
                                                     -136-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
      Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 138 of 140



 1   and Ms. Sarna by investing in nVision and providing it with the funding necessary to commit the

 2   acts as herein alleged.

 3          232.    Alternatively, BioCardia is informed and believes and on that basis alleges that the

 4   Shareholder Defendants knew or should have known that nVision and Ms. Sarna had acted in

 5   violation of BioCardia’s rights. Their investments in nVision were made “despite a known risk

 6   that the conduct in question violate[d] the rights of [BioCardia].” Under California law and

 7   Sections 51(3)(b) and 3 comment e, of the Restatement (Third) of Restitution and Unjust

 8   Enrichment, their decision to invest in nVision despite that known risk of liability – i.e., despite

 9   that “known unknown” – renders them “conscious wrongdoers” and places upon them the risk of

10   liability by a disgorgement measure.

11          233.    BioCardia is informed and believes and on that basis alleges that the Shareholder

12   Defendants provided funding to nVision that was a substantial factor in enabling nVision and Ms.

13   Sarna to commit the acts as herein alleged, and that the Shareholder Defendants knowingly

14   benefited from the acts as herein alleged.

15          234.    The Shareholder Defendants are required to disgorge to BioCardia the amount of

16   their unjust enrichment as a result of the acts alleged, including at least the amount Boston

17   Scientific paid the Shareholder Defendants for their shares of stock in nVision.

18          235.    BioCardia is informed and believes and on that basis alleges that Fortis Advisors

19   LLC, as Stockholders’ Representative, is holding in trust approximately ten percent (10%) of the

20   amount paid by Boston Scientific Corporation for the nVision stock of the Shareholder

21   Defendants, among other shareholders, resulting from their provision of funding to nVision that

22   was a substantial factor in enabling nVision and Ms. Sarna to commit the acts as herein alleged,

23   and therefore Fortis is required to disgorge to BioCardia the amount it holds in trust for the

24   Shareholder Defendants. The Shareholder Defendants are required to direct Fortis Advisors LLC

25   to disgorge to BioCardia any amounts received from Boston Scientific Corporation that Fortis

26   Advisors LLC is holding for the benefit of the Shareholder Defendants as a result of the

27   Shareholders Defendants’ unjust enrichment as a result of the acts alleged, including at least the

28   amount Boston Scientific paid the Shareholder Defendants for their shares of stock in nVision.
                                                      -137-
                               BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
     Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 139 of 140



 1          236.    As a further direct and proximate result of Ms. Sarna’s breaches of the Sarna

 2   Agreement, Defendants have been unjustly enriched for example, in an amount equal to at least

 3   what Boston Scientific paid for nVision. Defendants have been enriched by Ms. Sarna’s breaches

 4   of contract, reaping benefits they would not otherwise have achieved in the absence of the

 5   breaches. Defendants received benefits in the form of intellectual property and money based on

 6   Ms. Sarna’s breaches of contract as alleged above. Defendants’ retention of the benefits they

 7   received from Ms. Sarna’s breaches of contract is unjust as Ms. Sarna was not contractually

 8   permitted to share these benefits with anyone else. As such, BioCardia is entitled to

 9   disgorgement of all of Defendants’ profits and consequential gains reaped from their unjust

10   enrichment, restitution based on the benefits received and a constructive trust over the unlawful

11   benefits received as a result of Ms. Sarna’s breaches of the Sarna Agreement.

12          237.    In addition, a constructive trust should be imposed on nVision for the benefit of

13   BioCardia on, among other things, (1) any monetary consideration paid by Boston Scientific and

14   retained by nVision; (2) title to the ’945 Provisional Application Family, the ’120 Provisional

15   Application Family, the ’472 Application Family, and the Additional Provisional Applications

16   and (3) the trade secrets and other intellectual property taken by Ms. Sarna, and nVision should

17   be ordered to transfer or assign to BioCardia all of the forgoing.

18                                        PRAYER FOR RELIEF

19          1.      Damages against nVision in an amount to be proven on BioCardia’s

20   misappropriation of trade secret claim;

21          2.      Exemplary damages against nVision in an amount of twice BioCardia’s actual

22   damages for nVision’s willful and malicious misappropriation of the BioCardia Trade Secrets;

23          3.      Attorneys’ fees against nVison for its willful and malicious misappropriation of

24   BioCardia’s trade secrets;

25          4.      An order correcting the inventorship of the ’945 Provisional Application Family,

26   the ’120 Provisional Application Family, the ’472 Application Family and the Additional

27   Provisional Applications to name Dr. Peter Altman and Dr. Simon Stertzer as co-inventors.

28          5.      An order imposing a constructive trust for the benefit of BioCardia, on and
                                                     -138-
                             BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
     Case 3:20-cv-02829-VC Document 75 Filed 09/11/20 Page 140 of 140



 1   compelling the assignment to BioCardia, of each of the patents and patent applications in the ’945

 2   Provisional Application Family, the ’120 Provisional Application Family, the ’472 Application

 3   Family and the Additional Provisional Applications;

 4          6.     An order requiring the disgorgement to BioCardia by the Shareholder Defendants

 5   of the consideration Boston Scientific paid for their nVision stock and all consequential gains

 6   reaped from their unjust enrichment;

 7          7.     An order requiring the Shareholder Defendants to direct Fortis Advisors LLC to

 8   disgorge to BioCardia any consideration Boston Scientific paid for the Shareholder Defendants’

 9   nVision stock and held by Fortis Advisors LCC and all consequential gains reaped from their unjust

10   enrichment;

11          8.     Pre-judgment and post-judgment interest; and

12          9.     Such further and other relief as the Court may deem proper and just.

13

14
      Dated: September 11, 2020               By /s/ Ian N. Feinberg
15                                               Ian N. Feinberg
16                                                Attorneys for Plaintiff BioCardia, Inc.
17
                                     DEMAND FOR JURY TRIAL
18
            BioCardia demands trial by jury on all claims and issues so triable.
19
20    Dated: September 11, 2020               By /s/ Ian N. Feinberg
                                                 Ian N. Feinberg
21
                                                  Attorneys for Plaintiff BioCardia, Inc.
22

23

24

25

26

27

28
                                                    -139-
                            BIOCARDIA’S SECOND AMENDED COMPLAINT NO. 3:20-CV-02829-VC
